Exhibit 10.1

Execution Copy

ASSET PURCHASE AGREEMENT

BY AND AMONG

NEXCEN ASSET ACQUISITION, LLC,

PRETZEL TIME FRANCHISING, LLC,

PRETZELMAKER FRANCHISING, LLC,

NEXCEN BRANDS, INC.,

and

MRS. FIELDS FAMOUS BRANDS, LLC,

DATED AS OF AUGUST 7, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

ARTICLE I Definitions and Usage

1

1.1

 

Definitions

1

1.2

 

Usage

10

ARTICLE II Purchase and Sale of Businesses and Assets

11

2.1

 

Purchase and Sale of Assets

11

2.2

 

Excluded Assets

11

2.3

 

Assumed Liabilities

12

2.4

 

Excluded Liabilities

12

ARTICLE III Purchase Price; Payment; Assumption of Obligations

13

3.1

 

The Closing

13

3.2

 

Purchase Price

14

3.3

 

Payment

15

3.4

 

Allocation

16

3.5

 

Nonassignable Contracts

16

3.6

 

Escrow

17

3.7

 

Accounts Receivable

18

ARTICLE IV Representations and Warranties of the Sellers and MFFB

19

4.1

 

Organization and Good Standing

19

4.2

 

Enforceability; Authority

20

4.3

 

Consents; Approvals

20

4.4

 

Financial Statements

20

4.5

 

Real Property

21

4.6

 

Title to Assets

21

4.7

 

Sufficiency of Assets

21

4.8

 

Accounts Receivable

21

4.9

 

Insolvency Proceedings

22

4.10

 

Taxes

22

4.11

 

Labor Relations; Compliance

23

4.12

 

Employee Benefits

23

4.13

 

Litigation; Orders

23

4.14

 

Compliance With Laws; Permits

23

4.15

 

Operations of the Sellers

24

4.16

 

Material Contracts

24

4.17

 

Insurance

25

4.18

 

Environmental Matters

26

4.19

 

Intellectual Property

27

4.20

 

Affiliate Transactions

27

4.21

 

Brokers or Finders

29

4.22

 

Suppliers

30

4.23

 

Franchise Matters

30

4.24

 

Powers of Attorney

36

4.25

 

Investment

36

4.26

 

Deferred Revenue Liability

36

4.27

 

Indenture Payment

36

 


--------------------------------------------------------------------------------


 

4.28

 

Right of First Refusal

36

4.29

 

Other Contracts

36

ARTICLE V Representations and Warranties of Buyer and Parent

37

5.1

 

Existence and Good Standing; Authorization

37

5.2

 

Consents and Approvals; No Violations

37

5.3

 

SEC Documents and Other Reports

38

5.4

 

Litigation

38

5.5

 

Brokers’ or Finders’ Fees

38

5.6

 

Parent Shares

38

ARTICLE VI Developing Agent Liabilities

39

ARTICLE VII Post-Closing Covenants

39

7.1

 

Intentionally Omitted

39

7.2

 

Taxes Related to Purchase of Assets; Tax Cooperation

40

7.3

 

Noncompetition and Nonsolicitation

41

7.4

 

Further Assurances

42

7.5

 

Audit

42

7.6

 

Confidentiality

42

7.7

 

Solvency

43

7.8

 

Restrictions on Sale of Parent Shares

43

7.9

 

Registration

43

7.10

 

Agreement to Vote

43

7.11

 

Access to Records

43

7.12

 

Product Formulation Royalties

43

7.13

 

Lease Obligations

44

7.14

 

Business Plan

45

7.15

 

Change of Name

45

7.16

 

Intellectual Property

46

7.17

 

Franchise Business

46

ARTICLE VIII Conditions Precedent to Parent’s and Buyer’s Obligation to Close

46

8.1

 

Truth of Representations and Warranties

46

8.2

 

Performance of Agreements

47

8.3

 

Certificate

47

8.4

 

No Injunction

47

8.5

 

Governmental and Other Approvals

47

8.6

 

Indenture Lien Release

47

8.7

 

Transition Services

47

8.8

 

Escrow Agreement

47

8.9

 

Registration Rights Agreement

47

8.10

 

Voting Agreement

48

8.11

 

Closing Deliverables

48

ARTICLE IX Conditions Precedent to the Sellers’ Obligation to Close

48

9.1

 

Truth of Representations and Warranties

48

9.2

 

Performance of Agreements

48

9.3

 

Certificate

49

9.4

 

No Injunction

49

9.5

 

Governmental and Other Approvals

49

 

ii


--------------------------------------------------------------------------------


 

9.6

 

Escrow Agreement

49

9.7

 

Registration Rights Agreement

49

9.8

 

Closing Deliverables

49

ARTICLE X Termination

50

10.1

 

Right to Terminate

50

10.2

 

Effect of Termination

50

ARTICLE XI Indemnification; Remedies

51

11.1

 

Survival

51

11.2

 

Indemnification by the Sellers and MFFB

51

11.3

 

Indemnification by Buyer

52

11.4

 

Limitation on Liability

52

11.5

 

Other Indemnification Provisions

53

11.6

 

Procedure for Indemnification

53

11.7

 

Non-Third Party Claims

54

11.8

 

Indemnification Payments

55

ARTICLE XII Miscellaneous

55

12.1

 

Public Disclosure or Communications

55

12.2

 

Notices

55

12.3

 

Entire Agreement; Nonassignability; Parties in Interest

56

12.4

 

Bulk Sales Law

57

12.5

 

Expenses

57

12.6

 

Waiver and Amendment

57

12.7

 

Severability

57

12.8

 

Remedies Cumulative

57

12.9

 

Counterparts

57

12.10

 

Governing Law; Jurisdiction

58

12.11

 

Specific Performance

58

 

iii


--------------------------------------------------------------------------------


Annexes, Exhibits and Schedules

Annexes

 

 

 

 

 

Estimate Statement

Annex A

 

 

 

Purchase Price Allocation

Annex B

 

 

Exhibits

 

 

 

 

 

Pretzel Time, Pretzelmaker and Hot Sam’s Logos

Exhibit A

 

 

 

Form of Transition Services Agreement

Exhibit B

 

 

Schedules

 

 

 

 

 

Assumed Contracts

 

1.1A

 

Deferred Revenue Liability

 

1.1B

 

Developing Agent Agreements

 

1.1C

 

Vendor Agreements

 

1.1D

 

Assumed Liabilities

 

2.3

 

Allocation Schedule

 

3.4

 

Seller Accounts Receivable

 

3.7

 

Consents and Approvals

 

4.3

 

Sellers’ Material Liabilities and Obligations

 

4.4(b)

 

Sufficiency of Assets

 

4.7

 

Accounts Receivable and Encumbrances

 

4.8

 

Sellers’ Tax Returns Subject to Audit

 

4.10

 

Labor Relations; Compliance

 

4.11

 

Litigation Proceedings

 

4.13(a)

 

Orders

 

4.13(b)

 

Compliance With Laws; Permits

 

4.14

 

Operation of Sellers; Material Adverse Effect

 

4.15

 

Material Contracts

 

4.16

 

Affiliated Contracts

 

4.16(c)

 

Insurance

 

4.17

 

Intellectual Property

 

4.19(a)

 

IT Software and Other Licensed Intellectual Property

 

4.19(b)

 

Sellers’ Intellectual Property Rights

 

4.19(c)

 

Sellers’ Intellectual Property Infringements

 

4.19(d)

 

Validity of Intellectual Property Rights

 

4.19(e)

 

Third Party Intellectual Property Infringements

 

4.19(f)

 

Intellectual Property Development and Acquisition

 

4.19(g)

 

Intellectual Property Restrictions

 

4.19(h)

 

Affiliate Transactions

 

4.20

 

Suppliers

 

4.22

 

Franchise Matters

 

4.23(a)-(z)

 

Powers of Attorney

 

4.24

 

Consents and Approvals

 

5.2

 

Vendor Allocation Schedule

 

7.12

 

Lease Locations

 

7.13(a)

 

Foreign Trademarks

 

7.16

 

Governmental and Other Approvals

 

8.5

 

iv


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (“Agreement”) is entered into as of August 7,
2007, by and among, NexCen Asset Acquisition, LLC, a Delaware limited liability
company (“Buyer”), NexCen Brands, Inc., a Delaware corporation (“Parent”),
Pretzel Time Franchising, LLC, a Delaware limited liability company (“Pretzel
Time”), Pretzelmaker Franchising, LLC, a Delaware limited liability company
(“Pretzelmaker,” and with Pretzel Time, each individually, a “Seller,” and
collectively, the “Sellers”), and Mrs. Fields Famous Brands, LLC, a Delaware
limited liability company (“MFFB”).

RECITALS

WHEREAS, the Sellers are directly engaged in the Businesses;

WHEREAS, the Sellers desire to sell to Buyer, and Buyer desires to purchase from
the Sellers, certain of the assets of the Businesses, and to assume certain
liabilities associated therewith, on the terms and subject to the conditions set
forth in this Agreement so as to permit Buyer to operate the Businesses.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


ARTICLE I
DEFINITIONS AND USAGE

1.1 Definitions.  For purposes of this Agreement, the following terms and
variations thereof have the meanings specified or referred to in this Section
1.1:

“Accounts Receivable” means (a) all trade accounts receivable, franchise royalty
accounts receivable and other rights to payment from franchisees and customers
of the Sellers, (b) all advertising accounts receivable of the Sellers related
to advertising or marketing funds, (c) all other accounts or notes receivable of
the Sellers and the full benefit of all security for such accounts or notes, and
(d) any claim, remedy or other right related to any of the foregoing.

“Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.

“Adjusted Developing Agents Escrow Amount” means, as of any date, the Developing
Agents Escrow Amount, less amounts (if any) distributed to any Buyer Indemnified
Party prior to the Developing Agents Escrow Release Date in accordance with
Section 3.6(b).

“Affiliate” of any Person means any Person which, directly or indirectly
controls or is controlled by that Person, or is under common control with that
Person.  For the purposes of this definition, “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any Person, shall mean the possession,


--------------------------------------------------------------------------------


directly or indirectly of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities or by contract or otherwise.

“Assumed Contracts” means all Franchise Agreements (including, without
limitation, the right to collect any and all amounts due and payable thereunder
that are unpaid to either Seller as of the Closing Date, other than the Seller
Accounts Receivable) and, subject to Section 3.5, all other Contracts to which
either Seller is a party that relate to the operation of the Businesses and all
security deposits relating thereto, all of which are listed on Schedule 1.1A. 
For the avoidance of doubt, the Developing Agent Agreements are not Assumed
Contracts.

“Assumed Liabilities” is defined in Section 2.3.

“Books and Records” means all books and records of the Sellers relating
exclusively to and necessary for the operation of the Businesses as they are
currently operated, including files, documents, correspondence, cost and pricing
information, accounting records, supplier lists and records, operating manuals,
operating procedures, marketing research, training materials, training records,
maintenance and inspection reports, equipment lists, repair notes and archives,
sales and marketing materials; provided, that “Books and Records” will not
include any corporate records of the Sellers or their Affiliates.

“Brands” means the “Pretzel Time,” “Pretzelmaker” and “Hot Sam’s Pretzel Bakery”
brands, together with the logos shown on Exhibit A, each of which are the
subject of certain trademark and service mark registrations with the United
States Patent and Trademark Office, or any other similar Government Authority
responsible for trademark or service mark registration.

“Businesses” means the businesses that relate to the operation of the “Pretzel
Time” franchise business, the “Pretzelmaker” franchise business and the “Hot
Sam’s Pretzel Bakery” license business, including the use of any of the
Purchased Assets in connection with the operation thereof.

“Business Day” means any day other than (a) Saturday or Sunday or (b) any other
day on which banks in New York, New York are permitted or required to be closed.

“Buyer Accounts Receivable” is defined in Section 3.7(a).

“Buyer Indemnified Parties” is defined in Section 11.2.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. § 9601, et seq.).

“Closing” is defined in Section 3.1.

“Closing Date” means the date on which the Closing actually takes place.

“Closing Date Reference Price” means $7.35.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

2


--------------------------------------------------------------------------------


“Contingent Initial Franchise Fees” means, in the aggregate, the Initial
Franchise Fees that have been paid pursuant to Section 6.1 of those Franchise
Agreements executed by either Seller prior to or on the Closing Date for stores
not opened for business on or prior to the Closing Date.

“Contingent Initial Franchise Fee Refunds” means, in the aggregate any portion
of the Contingent Initial Franchise Fees that become due and payable to any
Franchisee upon the termination of any Franchise Agreement pursuant to the terms
of such Franchise Agreement.

“Contract” means any contract, license, sublicense, franchise, permit,
mortgage,  purchase orders, indenture, loan agreement, note, lease, sublease,
agreement, obligation, commitment, understanding, instrument or other
arrangement or any commitment to enter into any of the foregoing (in each case,
whether written or oral).

“Damages” means any loss, liability, claim, damage, expense (including
reasonable attorneys’ fees and costs), whether or not involving a third party
claim, provided, however, that other than with respect to Damages payable to a
Third Party pursuant to a third party claim, Damages shall not include any
special, consequential, punitive or treble damages.

“Deferred Revenue Cash” means cash in an amount equal to the Deferred Revenue
Liability.

“Deferred Revenue Liability” means, in the aggregate, the amount of deferred
revenue allocated to Franchise Agreements on an itemized basis, that would be
required under GAAP to be shown on a balance sheet of each Seller as of the
Closing Date, as set forth on Schedule 1.1B.

“Developing Agent Agreements” means those Contracts listed on Schedule 1.1C  or
any other Contract (other than the Developing Agent Franchise Agreements)
pursuant to which any Developing Agent acts on behalf of Pretzel Time.

“Developing Agent Lawsuits” means those lawsuits set forth on Schedule 4.13(a)
under the heading “Developing Agent Lawsuits,” and shall include any subsequent
actions, including re-filing or appeals, related to such lawsuits.

“Developing Agents” means, collectively, KAL Enterprises, Inc., Erie,
Pennsylvania (Alan Gick, principal); Mid-Continent Enterprises, Inc., Overland
Park, Kansas (Bernard Mazzone, principal); Pretzel Time of New York, Inc.,
Smithtown, New York (Alan Fleisher, principal); and Pretzel Time of North
Carolina, Inc., Summerfield, North Carolina (Stuart Miller, principal).

“Developing Agents Escrow Amount” means the number of Parent Shares set forth in
Column IV of Annex B.

“Developing Agents Escrow Release Date” means the earlier of (i) the Business
Day following the date on which the Sellers or their Affiliates either (a)
obtain a final non-appealable judgment or (b) reach a final binding settlement
with each Developing Agent, which settlement or judgment does not, or could not
reasonably be expected to, result in any liability or

3


--------------------------------------------------------------------------------


loss to the Buyer or its Affiliates, including any loss due to a Developing
Agent terminating its Developing Agent Franchise Agreements or (ii) fifteen (15)
months after the Closing Date.

“Developing Agent Franchise Agreements” means those Franchise Agreements
pursuant to which any Developing Agents own and operate a Franchise.

“Domestic UFOC” means the Uniform Franchise Offering Circular of each Seller, as
applicable, prepared in accordance with the UFOC Guidelines.

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA and any other material employee benefit or fringe benefit plan,
program or arrangement of any kind (whether written or oral).

“Encumbrances” means any pledges, claims, encumbrances, mortgages, charges,
options, preemptive rights, rights of first refusal or similar rights, title
retention agreements, easements, encroachments, leases, subleases, covenants,
security interests and restrictions and encumbrances of any kind or nature
whatsoever.

“Environmental and Safety Requirements” means all federal, state, local and
foreign statutes, regulations, ordinances, codes and other provisions having the
force and effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law concerning public
health and safety, worker health and safety, and pollution or protection of the
environment, including all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of, or exposure to, any hazardous materials,
substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, as previously, now or hereafter
in effect.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, with respect to any entity, any trades or business
(whether or not incorporated) that are treated as a single employer with such
entity under Sections 414(b), (c), (m) or (o) of the Code.

“Escrow Amount” means the aggregate amount of the Indemnity Escrow Amount plus
the Developing Agents Escrow Amount.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

“Excluded Assets” is defined in Section 2.2.

“Excluded Liabilities” is defined in Section 2.4.

“Final Purchase Price” is defined in Section 3.2(b).

4


--------------------------------------------------------------------------------


“Franchise Agreements” means any Contract (and any written or oral amendment or
modification thereto) between a Seller or any of their predecessors and a
Franchisee pertaining to and evidencing the grant of a Franchise.

“Franchisee” means a Person who has entered into and as of the Closing Date is a
party to a Franchise Agreement with either Seller or any of their predecessors.

“Franchise” means the grant by either Seller to a Franchisee of the rights to
establish and operate a “Pretzel Time” or “Pretzelmaker” location, as
applicable, or outlet thereof including subfranchise agreements, master
development agreements, area representative agreements, area development
agreements, master franchise agreements, development agreements, license
agreements, and any other similar agreements, together with all ancillary
agreements related thereto.

“GAAP” means generally accepted accounting principles for financial reporting in
the United States.

“Government Authority” means any domestic or foreign national, state,
multi-state or municipal or other local government, any subdivision, agency,
commission or authority thereof, including any quasi-governmental or private
body exercising any regulatory or taxing authority thereunder or any judicial
authority (or any department, bureau or division thereof).

“Government Authorization” means any approval, consent, license, permit, waiver,
or other authorization issued, granted, given or otherwise made available by or
under the authority of any Government Authority or pursuant to any Legal
Requirement.

“Indemnity Escrow Amount” means, for each Seller, the number of Parent Shares
set forth in Column III of Annex B.

“Indebtedness” means (a) indebtedness of either Seller for borrowed money or
with respect to deposits or advances of any kind (other than advances due from
customers incurred in the ordinary course of business and consistent with past
practice), (b) all obligations of either Seller evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of either Seller upon which
interest charges are paid, (d) all obligations of either Seller in respect of
capitalized leases that, individually, involve an aggregate future liability in
excess of $5,000 and obligations of either Seller for the deferred purchase
price of goods or services (other than trade payables or accruals incurred in
the ordinary course of business and consistent with past practice), (e) all
obligations in respect of banker’s acceptances or letters of credit issued or
created for the account of either Seller, (f) all indebtedness or obligations of
the types referred to in the preceding clauses (a) through (e) of any other
Person secured by any Encumbrance on any assets of either Seller, even though
such Seller has not assumed or otherwise become liable for the payment thereof,
(g) all guarantees by either Seller of obligations of the type described in
clauses (a) through (f) above of any other Person, and (h) payment obligations
in respect of interest under any interest rate swap or other hedge agreement or
arrangement entered into by either Seller with respect to any Indebtedness
described in clauses (a) through (g) above.

“Indenture” means that certain Indenture, dated as of March 16, 2004, among
inter alia, MFFB, Mrs. Fields Financing Company, Inc. and The Bank of New York.

5


--------------------------------------------------------------------------------


“Initial Franchise Fees” means, in the aggregate, the nonrecurring initial
franchise fees payable pursuant to Section 6.1 of the Franchise Agreements.

“Initial Purchase Price” is defined in Section 3.2(a).

“Intellectual Property Rights” means all of the following in any jurisdiction
throughout the world: (i) patents, patent applications and patent disclosures;
(ii) trademarks, service marks, recipes and proprietary food processes, trade
dress, trade names, product configuration, corporate names, logos and slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) and Internet domain names, Internet websites, and URLs;
(iii) copyrights and copyrightable works; (iv) registrations and applications
for any of the foregoing; (v) trade secrets and confidential information
(including inventions, ideas, formulae, compositions, know-how, manufacturing
and production processes and techniques, research and development information,
drawings, specifications, designs, plans, proposals, technical data, financial,
business and marketing plans, and customer and supplier lists and related
information); (vi) all other intellectual property; and (vii) any goodwill
associated with each of the foregoing.

“Inventory” means the consumable inventory of each Seller, wherever located,
including, without limitation, all finished goods, work in process, raw
materials, spare parts and all other materials and supplies to be used or
intended for use by the Businesses.

“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.

“Knowledge” means, with respect to the Sellers and/or MFFB, as the case may be,
the actual knowledge, after reasonable due inquiry, of Stephen Russo, Greg
Barber, Michael Ward and Dale Thompson.  The terms “know” and “knows” and like
terms will have correlative meanings.

“Lease Locations” is defined in Section 7.13(a).

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other administrative order, constitution, law,
ordinance, principle of common law, regulation, rule, statute or treaty.

“Marketing Fees” means, in the aggregate, the amount of marketing fees collected
by each Seller under the Franchise Agreements.

“Marketing Fees Balance” is defined in Section 4.23(w).

“Marketing Fees Cash” means cash in an amount equal to the Marketing Fees
Balance.

“Marketing Fees Reconciliation” is defined in Section 4.23(w).

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that is, or would reasonably be expected to be, materially
adverse to the assets, business, liabilities, prospects, results of operations
or condition (financial or otherwise)

6


--------------------------------------------------------------------------------


of  the Sellers taken as a whole or that prevents or materially impedes, or
would reasonably be expected to prevent or materially impede, the consummation
by  Sellers of the transactions contemplated by this Agreement.

“MFFB Other Franchise Brands” means any of the following brands owned by MFFB as
of the date of this Agreement: “Mrs. Fields Cookies,” “Yovana,” “Great American
Cookies” and “TCBY,” or any other brand other than the Brands under which MFFB
or any of its Affiliates conducts a franchise business.

“NASAA” means the North American Securities Administrators Association.

“Notice of Default” means a formal, written notice of default under a Franchise
Agreement issued with the approval of the senior management of either Seller. A
“Notice of Default” does not include a notice of operating deficiencies issued
by the staff personnel of either Seller contained in a field inspection report
or other similar writing.

“Order” means any award, decision, injunction, judgment, order, ruling, subpoena
or verdict entered, issued, made or rendered by any court, administrative agency
or other Government Authority or by any arbitrator.

“Organizational Documents” means with respect to any entity, the certificate of
incorporation, bylaws, certificate of formation, operating agreement or other
governing documents of such entity.

“Parent Shares” means the shares of common stock, par value $0.01 per share, of
Parent.

“Permitted Encumbrances” means any liens for current Taxes, assessments or
governmental charges which are not yet due and payable.

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Government
Authority.

“Personal Property” means the equipment, furniture, machinery, computer
hardware, motor vehicles and other tangible personal property owned by either
Seller and used or intended for use in the Businesses as currently operated.

“Prepaid Expenses” as of any date means payments made by either Seller or any of
their Affiliates with respect to the Businesses or the Purchased Assets, which
constitute prepaid expenses in accordance with GAAP.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any Government
Authority or arbitrator.

7


--------------------------------------------------------------------------------


“Product Formulation Royalties” means in the aggregate, all of the payments to
be paid by the counterparty to any Assumed Contract to either Seller or to MFFB
or one of its Affiliates and allocated to either Seller by MFFB or such
Affiliate pursuant to any Vendor Agreement.

“Purchase Price Formula” means an amount equal to the sum of (i) 4.5 times the
TTM Period Continuing Royalties generated by each Seller, plus (ii) 4.5 times
the TTM Period Product Formulation Royalties generated by each Seller, plus
(iii) 2.0 times the TTM Period Initial Franchise Fees generated by each Seller,
minus (iv) two hundred thousand dollars ($200,000).

“Purchased Assets” means all right, title, and interest in and to all of the
assets that are used exclusively or primarily in the Businesses, whether
tangible or intangible, real or personal and wherever located and by whomever
possessed (other than the Excluded Assets), including, without limitation, (i)
Personal Property, (ii) Assumed Contracts, (iii) the Marketing Fees Balance (if
a positive amount), (iv) Government Authorizations, (v) Intellectual Property
Rights, (vi) Inventory, maintenance and operating supplies, (vii) Prepaid
Expenses, (viii) Books and Records, (ix) all claims, causes of action, chooses
in action, rights of recovery and rights of set-off of any kind against the
Franchisees, (x) all proceeds actually recovered under insurance policies and,
to the extent transferable, all rights of recovery under such insurance
policies, (xi) the Deferred Revenue Cash, (xii) all of the files of Sellers’
counsel (in-house and outside counsel) relating to the Franchise Agreements, the
Seller UFOCs, the registration, exemption and notice filings made by each Seller
and the Intellectual Property Rights of each Seller, (xiii) all other
properties, assets and rights owned by either Seller as of the Closing Date, or
in which either Seller has an interest, and which are not otherwise Excluded
Assets, and (xiv) an assignment of the license rights of each Seller with
respect to the property owned by third parties and used by either Seller under
license.

“Real Property Lease” means all leases, subleases, licenses, concessions and
other agreements (written or oral) pursuant to which a Person holds a leasehold
or subleasehold estate in, or is granted the right to use or occupy any land,
buildings, structures, improvements, fixtures or other interest in real
property.

“Registration Laws” is defined in Section 4.23(i).

“Representative” means, with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

“Seller Accounts Receivable” is defined in Section 3.7(b).

“Seller Information” means any data and information relating to the Businesses,
customers, financial statements, conditions or operations of the Businesses, in
each case which is confidential in nature and not generally known to the public.

8


--------------------------------------------------------------------------------


“Sellers” is defined in the first paragraph of this Agreement.

“Seller UFOC” means the Domestic UFOC(s) and all other forms of disclosure
documents used by either Seller to offer and sell Franchises in the United
States and throughout the world.

“Sellers’ Developing Agents Liabilities Formula” is defined in Article VI.

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which securities or other interests having the power to elect a majority of
that corporation’s or other Person’s board of directors or similar governing
body, or otherwise having the power to direct the business and policies of that
corporation or other Person (other than securities or other interests having
such power only upon the happening of a contingency that has not occurred), are
held by such Person or one or more of its Subsidiaries.

“Tax” means (i) any tax (including, without limitation, any income tax,
franchise tax, margin tax, branch profits tax, capital gains tax, alternative or
add-on minimum tax, estimated tax, value-added tax, sales tax, use tax, property
tax, transfer tax, payroll tax, social security tax or withholding tax, escheat
or abandoned property liability), and any related fine, penalty, interest or
addition to tax with respect thereto, imposed, assessed or collected by or under
the authority of any Government Authority or payable pursuant to any tax-sharing
agreement relating to the sharing or payment of any such tax and (ii) any
transferee, successor or other liability in respect of the taxes of another
Person (whether by contract or otherwise).

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form or other document or information filed with or
submitted to, or required to be filed with or submitted to, any Government
Authority in connection with the determination, assessment, collection or
payment of any Tax.

“Territorial Rights” means a protected territory, exclusive territory, covenant
not to compete, right of first refusal, option or other similar arrangement
granted by either Seller to any Franchisee.

“Third Party” means a Person that is not a party to this Agreement.

“TTM Period” means the period consisting of the trailing twelve months ended
June 30, 2007.

“TTM Period Continuing Royalties” means, in the aggregate, the continuing fees
payable pursuant to Section 6.2 of the Franchise Agreements payment of which was
actually received by either Seller during the TTM Period.

“TTM Period Initial Franchise Fees” means, in the aggregate, Initial Franchise
Fees payable pursuant to Section 6.1 of the Franchise Agreements executed and
delivered during the TTM Period in respect of which (i) payment was actually
received by either Seller and (ii) the stores were opened for business, during
the TTM Period, on an accrual basis, but excepting and excluding therefrom any
Contingent Initial Fee Refunds that became due and payable during the TTM Period
regardless of the date upon which payment thereof is actually made.

9


--------------------------------------------------------------------------------


“TTM Period Product Formulation Royalties” means in the aggregate, all of the
payments actually received (and not by way of amortization of prior period
payments) by either Seller, or by MFFB or one of its Affiliates and allocated to
either Seller by MFFB or such Affiliate in a manner and pursuant to a formula
acceptable to Buyer in its reasonable discretion, during the TTM Period pursuant
to any of the Assumed Contracts or any Vendor Agreement.

“UFOC Guidelines” means the Uniform Franchise Offering Circular Guidelines
published by NASAA as in effect from time to time.

“UFOCs” means all of the uniform franchise offering circulars used by either
Seller since March 4, 2004, in its efforts to comply with the laws pertaining to
the offer and sale of the Franchises.

“Vendor Agreements” means those agreements listed on Schedule 1.1D pursuant to
which MFFB or one of its Affiliates (other than Sellers) collects TTM Period
Product Formulation Royalties.

“WARN Act” means the Worker Adjustment and Retraining Notification Act.

1.2  Usage


(A)   INTERPRETATION.  IN THIS AGREEMENT, UNLESS A CLEAR CONTRARY INTENTION
APPEARS:  (I) THE SINGULAR NUMBER INCLUDES THE PLURAL NUMBER AND VICE VERSA; 
(II) REFERENCE TO ANY PERSON INCLUDES SUCH PERSON’S SUCCESSORS AND ASSIGNS BUT,
IF APPLICABLE, ONLY IF SUCH SUCCESSORS AND ASSIGNS ARE NOT PROHIBITED BY THIS
AGREEMENT, AND REFERENCE TO A PERSON IN A PARTICULAR CAPACITY EXCLUDES SUCH
PERSON IN ANY OTHER CAPACITY OR INDIVIDUALLY; (III) REFERENCE TO ANY GENDER
INCLUDES EACH OTHER GENDER; (IV) REFERENCE TO ANY AGREEMENT, DOCUMENT OR
INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR INSTRUMENT AS AMENDED OR MODIFIED
AND IN EFFECT FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF; (V)
REFERENCE TO ANY LEGAL REQUIREMENT MEANS SUCH LEGAL REQUIREMENT AS AMENDED,
MODIFIED, CODIFIED, REPLACED OR REENACTED, IN WHOLE OR IN PART, AND IN EFFECT
FROM TIME TO TIME, INCLUDING RULES AND REGULATIONS PROMULGATED THEREUNDER, AND
REFERENCE TO ANY SECTION OR OTHER PROVISION OF ANY LEGAL REQUIREMENT MEANS THAT
PROVISION OF SUCH LEGAL REQUIREMENT FROM TIME TO TIME IN EFFECT AND CONSTITUTING
THE SUBSTANTIVE AMENDMENT, MODIFICATION, CODIFICATION, REPLACEMENT OR
REENACTMENT OF SUCH SECTION OR OTHER PROVISION; (VI) “HEREUNDER,” “HEREOF,”
“HERETO,”  AND WORDS OF SIMILAR IMPORT SHALL BE DEEMED REFERENCES TO THIS
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR ARTICLE, SECTION OR OTHER
PROVISION HEREOF; (VII) “INCLUDING” (AND WITH CORRELATIVE MEANING “INCLUDE”)
MEANS INCLUDING WITHOUT LIMITING THE GENERALITY OF ANY DESCRIPTION PRECEDING
SUCH TERM; (VIII) “OR” IS USED IN THE INCLUSIVE SENSE OF “AND/OR”; (IX) WITH
RESPECT TO THE DETERMINATION OF ANY PERIOD OF TIME, “FROM” MEANS “FROM AND
INCLUDING” AND “TO” MEANS “TO BUT EXCLUDING”; AND (X) REFERENCES TO DOCUMENTS,
INSTRUMENTS OR AGREEMENTS SHALL BE DEEMED TO REFER AS WELL TO ALL ADDENDA,
EXHIBITS, SCHEDULES OR AMENDMENTS THERETO.


(B)   LEGAL REPRESENTATION OF THE PARTIES.  THIS AGREEMENT WAS NEGOTIATED BY THE
PARTIES WITH THE BENEFIT OF LEGAL REPRESENTATION, AND ANY RULE OF CONSTRUCTION
OR INTERPRETATION OTHERWISE REQUIRING THIS AGREEMENT TO BE CONSTRUED OR
INTERPRETED AGAINST ANY PARTY SHALL NOT APPLY TO ANY CONSTRUCTION OR
INTERPRETATION HEREOF.

10


--------------------------------------------------------------------------------


ARTICLE II

Purchase and Sale of Businesses and Assets.

2.1   Purchase and Sale of Assets.  Subject to the terms and conditions of this
Agreement, each Seller agrees to sell, assign, convey, transfer and deliver to
Buyer as of the Closing Date, and Buyer agrees to purchase and take assignment
and delivery from the Sellers as of the Closing Date, all of such Seller’s
right, title and interest in and to the Purchased Assets, free and clear of all
Encumbrances other than the Permitted Encumbrances.

2.2   Excluded Assets.  Pursuant to this Agreement, Buyer is not acquiring, and
the Sellers shall retain, the following assets, rights and properties
(collectively, the “Excluded Assets”) and, as such, they are not included in the
Purchased Assets:


(A)   ALL CASH AND CASH EQUIVALENTS OF THE SELLERS ON HAND IN THE SELLERS’
ACCOUNTS IMMEDIATELY PRIOR TO CLOSING, OTHER THAN SECURITY DEPOSITS RELATED TO
THE ASSUMED CONTRACTS, AND DEFERRED REVENUE CASH.


(B)   ALL SELLER ACCOUNTS RECEIVABLE.


(C)   ALL CONTRACTS THAT HAVE TERMINATED OR EXPIRED PRIOR TO THE CLOSING DATE IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE PAST PRACTICES OF THE
SELLERS , EXCEPT ANY FRANCHISE AGREEMENTS FOR ACTIVE FRANCHISED LOCATIONS THAT
ARE OPERATING UNDER FORMAL OR INFORMAL, WRITTEN OR VERBAL, SHORT TERM EXTENSIONS
PENDING COMPLETION OF THE RENEWAL PROCESS AND EXECUTION OF RENEWAL FRANCHISE
AGREEMENTS.


(D)   ALL BOOKS AND RECORDS AS PERTAIN TO THE ORGANIZATION, EXISTENCE OR
CAPITALIZATION OF THE SELLERS AND ANY OTHER RECORDS OR MATERIALS RELATING TO THE
SELLERS GENERALLY AND NOT INVOLVING OR RELATING TO THE PURCHASED ASSETS, OTHER
THAN BOOKS AND RECORDS.


(E)   ALL ASSETS AND RIGHTS ASSOCIATED WITH ANY EMPLOYEE BENEFIT PLAN,
COLLECTIVE BARGAINING AGREEMENTS OR ARRANGEMENTS OR ANY EMPLOYMENT, SEVERANCE
CHANGE OF CONTROL OR OTHER SIMILAR AGREEMENTS OR ARRANGEMENTS, IF ANY,
MAINTAINED, CONTRIBUTED TO OR WITH RESPECT TO WHICH THE SELLERS OR ANY ERISA
AFFILIATE OF EITHER SELLER HAS ANY ACTUAL OR POTENTIAL LIABILITY.


(F)   ALL RIGHTS OF THE SELLERS UNDER THIS AGREEMENT, ANY AGREEMENT,
CERTIFICATE, INSTRUMENT OR OTHER DOCUMENT EXECUTED AND DELIVERED BY EITHER
SELLER OR BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY
SIDE AGREEMENT BETWEEN EITHER SELLER AND BUYER ENTERED INTO ON OR AFTER THE DATE
OF THIS AGREEMENT.

2.3   Assumed Liabilities.  On the terms and subject to the conditions set forth
in this Agreement, at the Closing, Buyer shall assume and agree to pay,
discharge and perform when due, the Sellers’ liabilities and obligations (a)
arising under the Assumed Contracts, including the Franchise Agreements, to the
extent such liabilities or obligations are incurred on or after the Closing Date
(but specifically excluding any liability or obligation relating to or arising
out of such Assumed Contract that exists as a result of (i) any breach of such
Assumed Contract occurring on or prior to the Closing Date, (ii) any obligation
of the Sellers or MFFB to pay any Taxes allocated to the Sellers or MFFB
pursuant to Section 7.2(b), (iii) any violation of law, breach of warranty, tort
or infringement occurring on or prior to the Closing Date or (iv) any

11


--------------------------------------------------------------------------------


charge, complaint, action, suit, proceeding, hearing, investigation, claim or
demand arising on or prior to the Closing Date), (b) arising out of the
operation of the Businesses to the extent that such liabilities or obligations
accrue on and after the Closing Date based on the operation of the Businesses by
Buyer following the Closing, (c) with respect to any Contingent Initial
Franchise Fee Refunds that become due and payable after the Closing Date, (d)
arising from the Deferred Revenue Liability, (e) the Marketing Fees Balance (if
a deficient amount) and (f) other liabilities of a type and amount expressly
identified on Schedule 2.3 (collectively, the “Assumed Liabilities”).

2.4   Excluded Liabilities.  Except as and to the extent expressly provided in
Section 2.3, Buyer is not agreeing to, and shall not, assume any other
liability, obligation, undertaking, expense or agreement of either Seller of any
kind, character or description, whether absolute, contingent, known, unknown,
accrued, liquidated, unliquidated, contingent, executory or otherwise, and
whether arising prior to or following the Closing, and the execution and
performance of this Agreement shall not render Buyer liable for any such
liability, obligation, undertaking, expense or agreement (all of such
liabilities and obligations shall be referred to herein as the “Excluded
Liabilities”).  Without limiting the generality of the foregoing, the Excluded
Liabilities shall include, and Buyer will not assume or be liable for:


(A)   ANY LIABILITY OR OBLIGATION WITH RESPECT TO ANY EXCLUDED ASSET, WHETHER
ARISING PRIOR TO OR AFTER THE CLOSING.


(B)   EXCEPT AS EXPRESSLY ASSUMED PURSUANT TO SECTION 2.3(C), ANY LIABILITY,
CLAIM OR OBLIGATION, CONTINGENT OR OTHERWISE, ARISING OUT OF THE OPERATION OF
THE BUSINESSES OR ANY PURCHASED ASSET PRIOR TO THE CLOSING DATE, INCLUDING,
WITHOUT LIMITATION, ANY CONTINGENT INITIAL FRANCHISE FEE REFUNDS THAT BECAME DUE
AND PAYABLE ON OR BEFORE THE CLOSING DATE.


(C)   ANY LIABILITY OR OBLIGATION ARISING OUT OF OR RELATED TO ANY CONTRACT THAT
IS NOT AN ASSUMED CONTRACT, INCLUDING THE DEVELOPING AGENT AGREEMENTS.


(D)   EXCEPT AS PROVIDED IN SECTION 7.13, ANY LIABILITY OR OBLIGATION ARISING
OUT OF, OR RELATED TO, ANY LEASE LOCATION, WHETHER ARISING PRIOR TO OR AFTER THE
CLOSING.


(E)   EXCEPT AS PROVIDED IN SECTION 7.2(A), ANY LIABILITIES OR OBLIGATIONS OF
THE SELLERS FOR EXPENSES, FEES OR TAXES INCIDENT TO OR ARISING OUT OF THE
NEGOTIATION, PREPARATION, APPROVAL OR AUTHORIZATION OF THIS AGREEMENT OR THE
CONSUMMATION (OR PREPARATION FOR THE CONSUMMATION) OF THE TRANSACTIONS
CONTEMPLATED HEREBY (INCLUDING ALL ATTORNEYS’ AND ACCOUNTANTS’ FEES, BROKERAGE
FEES AND TRANSFER TAXES).


(F)   ANY LIABILITY OR OBLIGATION FOR ANY TAXES THAT ARISE ON OR PRIOR TO THE
CLOSING DATE.


(G)   ANY LIABILITY OR OBLIGATION TO ANY EMPLOYEE OR FORMER EMPLOYEE OF EITHER
SELLER, OR ANY AFFILIATE OF THE SELLERS WHO PROVIDES SERVICES TO EITHER SELLER
(OTHER THAN ANY LIABILITY OR OBLIGATION ARISING ON OR AFTER THE CLOSING TO ANY
SUCH EMPLOYEE HIRED BY BUYER AND RELATED TO BUYER’S EMPLOYMENT OF SUCH
EMPLOYEE).

12


--------------------------------------------------------------------------------



(H)   ANY DUTY, OBLIGATION OR LIABILITY ARISING AT ANY TIME UNDER OR RELATING TO
ANY EMPLOYEE BENEFIT PLAN OR ANY EMPLOYEE BENEFIT PLAN, PROGRAM OR ARRANGEMENT
AT ANY TIME MAINTAINED, SPONSORED OR CONTRIBUTED OR REQUIRED TO BE CONTRIBUTED
TO BY EITHER SELLER OR ANY ERISA AFFILIATE OF EITHER SELLER OR WITH RESPECT TO
WHICH EITHER SELLER OR ANY OF THEIR ERISA AFFILIATES HAS ANY LIABILITY OR
POTENTIAL LIABILITY.


(I)   ANY LIABILITY OR OBLIGATION ARISING OUT OF ANY VIOLATION BY EITHER SELLER
OF ANY LEGAL REQUIREMENT APPLICABLE TO THE OFFER AND SALE OF THE FRANCHISES.


(J)   ANY LIABILITY OR OBLIGATION ARISING OUT OF ANY VIOLATION BY EITHER SELLER
OF ANY LEGAL REQUIREMENT APPLICABLE TO THE RELATIONSHIP BETWEEN SELLER AND THE
FRANCHISEES UNDER THE FRANCHISE AGREEMENTS.


(K)   ANY LIABILITY OR OBLIGATION ARISING OUT OF ANY VIOLATION BY EITHER SELLER
OR ITS AFFILIATES OF ANY LEGAL REQUIREMENT APPLICABLE TO THE RELATIONSHIP
BETWEEN SELLER AND ANY VENDORS WHO PROVIDE GOODS OR SERVICES TO THE FRANCHISEES.


(L)   ANY LIABILITY OR OBLIGATION ARISING OUT OF ANY INFRINGEMENT OR OTHER
UNLAWFUL USE BY EITHER SELLER OR ANY PERSON ACTING UNDER A SELLER’S DIRECTION OR
CONTROL OF ANY INTELLECTUAL PROPERTY RIGHTS OWNED OR HELD BY ANY PERSON.


(M) ANY LIABILITY OR OBLIGATION OF EITHER SELLER ARISING OUT OF ANY LITIGATION,
PROCEEDING, OR CLAIM BY ANY PERSON RELATING TO THE BUSINESSES AS CONDUCTED PRIOR
TO THE CLOSING DATE, WHETHER OR NOT SUCH LITIGATION, PROCEEDING, OR CLAIM IS
PENDING, THREATENED, OR ASSERTED BEFORE, ON, OR AFTER THE CLOSING DATE OR HAS
BEEN DISCLOSED BY EITHER SELLER TO THE BUYER.

ARTICLE III

Purchase Price; Payment; Assumption of Obligations

3.1   The Closing.  The closing of the transactions contemplated hereby (the
“Closing”) will take place at a location, date and time mutually agreed upon by
the parties.  The effective time of the Closing shall be deemed to be 12:01AM on
the Closing Date.


3.2   PURCHASE PRICE.


(A)   ANNEX A SETS FORTH A STATEMENT (THE “ESTIMATE STATEMENT”) CONTAINING THE
ESTIMATED AMOUNT DUE UNDER THE PURCHASE PRICE FORMULA, CALCULATED AS OF THE
CLOSING DATE (THE “INITIAL PURCHASE PRICE”).  THE ESTIMATE STATEMENT HAS BEEN
PREPARED IN GOOD FAITH BY SELLERS; PROVIDED, HOWEVER, THAT BUYER’S BELIEF THAT
THE ESTIMATE STATEMENT IS REASONABLE WHEN GIVEN (AND BUYER’S PAYMENT OF THE
INITIAL PURCHASE PRICE) SHALL NOT FORECLOSE, PREVENT, LIMIT OR PRECLUDE ANY
RIGHTS OR REMEDY OF BUYER SET FORTH HEREIN.


(B)   ON OR BEFORE SIXTY (60) DAYS FOLLOWING THE CLOSING DATE, SELLERS SHALL
PREPARE AND DELIVER TO BUYER A STATEMENT (THE “CLOSING STATEMENT”) SETTING FORTH
THE ACTUAL AMOUNT DUE UNDER THE PURCHASE PRICE FORMULA, CALCULATED AS OF THE
ACTUAL CLOSING DATE AND BASED UPON THE BUSINESSES’ AUDITED REVENUE STATEMENTS
FOR SUCH PERIOD (THE “FINAL PURCHASE PRICE”), TOGETHER WITH A LETTER FROM THE
CHIEF FINANCIAL OFFICER OF MFFB CERTIFYING THAT THE AMOUNTS SET FORTH IN THE
CLOSING STATEMENT ARE ACCURATE.  THE FINAL PURCHASE PRICE, AS CALCULATED BY THE
SELLERS, SHALL BE

13


--------------------------------------------------------------------------------



FINAL AND BINDING ON THE PARTIES HERETO UNLESS BUYER DELIVERS TO SELLERS A
REASONABLY DETAILED STATEMENT DESCRIBING ITS OBJECTIONS TO THE CALCULATION OF
THE FINAL PURCHASE PRICE (A “STATEMENT OF OBJECTION”) WITHIN THIRTY (30) DAYS OF
ITS RECEIPT OF THE CLOSING STATEMENT.


(C)   IF THE BUYER DELIVERS TO SELLERS A TIMELY STATEMENT OF OBJECTION, BUYER
AND THE SELLERS AND THEIR RESPECTIVE INDEPENDENT ACCOUNTANTS SHALL NEGOTIATE IN
GOOD FAITH AND USE REASONABLE BEST EFFORTS TO RESOLVE ANY DISPUTE.  IF A FINAL
RESOLUTION IS NOT REACHED WITHIN THIRTY (30) DAYS AFTER THE BUYER HAS SUBMITTED
A TIMELY STATEMENT OF OBJECTION, ANY REMAINING DISPUTES SHALL BE RESOLVED BY AN
INDEPENDENT ACCOUNTING FIRM SELECTED JOINTLY BY THE PARTIES (THE “REVIEWING
ACCOUNTANT”).  THE REVIEWING ACCOUNTANT SHALL BE INSTRUCTED TO LIMIT ITS REVIEW
TO MATTERS SPECIFICALLY SET FORTH IN THE STATEMENT OF OBJECTIONS AND TO RESOLVE
ANY MATTERS IN DISPUTE AS PROMPTLY AS PRACTICABLE, BUT IN NO EVENT MORE THAN
THIRTY (30) DAYS AFTER SUCH MATTERS HAVE BEEN SUBMITTED TO THEM, AND TO SET
FORTH THEIR RESOLUTION IN A STATEMENT (THE “ACCOUNTANT STATEMENT”) SETTING FORTH
THE FINAL PURCHASE PRICE. WITH RESPECT TO ANY DISPUTED MATTER, THE REVIEWING
ACCOUNTANT MAY SELECT BUYER’S FIGURE, THE SELLERS’ FIGURE OR ANY FIGURE BETWEEN
THE TWO.  THE REVIEWING ACCOUNTANT SHALL ACT AS AN ARBITRATOR TO DETERMINE ONLY
THOSE ISSUES IN DISPUTE, BASED SOLELY ON THE TERMS OF THIS AGREEMENT AND THE
PRESENTATIONS BY THE PARTIES AND NOT BY INDEPENDENT REVIEW OF LEGAL, ACCOUNTING
OR FACTUAL MATTERS.  THE REVIEWING ACCOUNTANT SHALL ONLY CONSIDER ISSUES,
AMOUNTS OR MATTERS DISPUTED IN A STATEMENT OF OBJECTION DELIVERED WITHIN THE
APPLICABLE THIRTY (30) DAY PERIOD.  THE DETERMINATION OF THE REVIEWING
ACCOUNTANT SHALL BE FINAL AND BINDING ON THE PARTIES HERETO.


(D)   THE FEES AND EXPENSES OF THE REVIEWING ACCOUNTANT SHALL BE BORNE BY BUYER
AND THE SELLERS IN INVERSE PROPORTION AS THEY MAY PREVAIL ON MATTERS RESOLVED BY
THE REVIEWING ACCOUNTANT, AND SUCH PROPORTIONATE ALLOCATION SHALL ALSO BE
DETERMINED BY THE REVIEWING ACCOUNTANT WHEN THEIR DETERMINATION IS RENDERED ON
THE MERITS OF THE MATTER SUBMITTED.  FOR ILLUSTRATION PURPOSES ONLY: (I) IF THE
TOTAL AMOUNT OF DISPUTED ITEMS BY THE SELLERS IS $100,000 AND THE REVIEWING
ACCOUNTANT AWARD THE SELLERS $50,000, THEN THE SELLERS AND BUYER SHALL BEAR THE
REVIEWING ACCOUNTANT’S FEES AND EXPENSES EQUALLY; OR (II) IF THE TOTAL AMOUNT OF
THE SELLERS’ DISPUTED ITEMS IS $100,000 AND THE REVIEWING ACCOUNTANT AWARD THE
SELLERS $75,000, THEN THE SELLERS SHALL BEAR 25% AND BUYER SHALL BEAR 75% OF THE
REVIEWING ACCOUNTANT’S FEES AND EXPENSES.


(E)   THE SELLERS AND BUYER SHALL COOPERATE WITH EACH OTHER AND THE REVIEWING
ACCOUNTANT IN CONNECTION WITH THE MATTERS CONTEMPLATED BY THIS SECTION 3.2,
INCLUDING SELLERS’ PREPARATION OF AND THE BUYER’S REVIEW OF THE CLOSING
STATEMENT, IN EACH CASE INCLUDING BY FURNISHING SUCH INFORMATION AND ACCESS TO
BOOKS, RECORDS (INCLUDING ACCOUNTANTS’ WORK PAPERS), PERSONNEL AND PROPERTIES AS
MAY BE REASONABLY REQUESTED.


(F)   WITHIN THREE (3) DAYS AFTER THE FINAL DETERMINATION OF THE FINAL PURCHASE
PRICE IN ACCORDANCE WITH THIS SECTION 3.2, (A) IF THE FINAL PURCHASE PRICE IS
LESS THAN THE INITIAL PURCHASE PRICE (THE “PURCHASE PRICE DEFICIT”), SELLERS
SHALL (1) PAY TO BUYER, BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO AN
ACCOUNT DESIGNATED IN WRITING BY BUYER, AN AMOUNT IN CASH EQUAL TO SEVENTY-FIVE
PERCENT (75%) OF THE PURCHASE PRICE DEFICIT AND (2) RETURN TO THE BUYER OR
PARENT, OR OTHERWISE PERMIT THE BUYER OR PARENT TO RELEASE FROM THE ESCROW
AMOUNT, A NUMBER OF PARENT SHARES EQUAL TO THE QUOTIENT DETERMINED BY DIVIDING
(X) TWENTY-FIVE PERCENT (25%) OF THE PURCHASE PRICE DEFICIT BY (Y) THE CLOSING
DATE REFERENCE PRICE, OR (B) IF THE FINAL PURCHASE PRICE

14


--------------------------------------------------------------------------------



IS GREATER THAN THE INITIAL PURCHASE PRICE (THE “PURCHASE PRICE INCREASE”), THE
BUYER SHALL (1) PAY TO SELLERS, BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS
TO AN ACCOUNT DESIGNATED IN WRITING BY SELLERS, AN AMOUNT IN CASH EQUAL TO
SEVENTY-FIVE PERCENT (75%) OF THE PURCHASE PRICE INCREASE AND (2) ISSUE TO THE
SELLERS A NUMBER OF PARENT SHARES EQUAL TO THE QUOTIENT DETERMINED BY DIVIDING
(X) TWENTY-FIVE PERCENT (25%) OF THE DOLLAR AMOUNT OF THE PURCHASE PRICE
INCREASE BY (Y) THE CLOSING DATE REFERENCE PRICE.  THE PARTIES AGREE THAT,
NOTWITHSTANDING THE FOREGOING, BUYER OR SELLERS MAY, AS APPROPRIATE, MAKE ANY
ADJUSTMENTS IN THE FORM OF PAYMENT DUE UNDER THIS SECTION 3.2 IN ORDER TO ENSURE
THAT THE AMOUNT OF THE FINAL PURCHASE PRICE PAID TO THE SELLERS, COLLECTIVELY,
IS COMPRISED OF EXACTLY SEVENTY-FIVE PERCENT (75%) CASH AND TWENTY-FIVE PERCENT
(25%) PARENT SHARES.

3.3   Payment.  At Closing:


(A)   THE BUYER SHALL (I) PAY TO EACH SELLER THE AMOUNT IN CASH SET FORTH
OPPOSITE SUCH SELLER’S NAME IN COLUMN I ON ANNEX B, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, (II) ISSUE TO EACH SELLER THE NUMBER OF PARENT
SHARES SET FORTH OPPOSITE SUCH SELLER’S NAME IN COLUMN II ON ANNEX B, AND (III)
DELIVER TO THE ESCROW AGENT THE NUMBER OF PARENT SHARES EQUAL TO THE ESCROW
AMOUNT, PURSUANT TO THE ESCROW AGREEMENT.


(B)   EACH SELLER SHALL DELIVER TO BUYER A MARKETING FEES RECONCILIATION
CALCULATED AS OF THE CLOSING DATE AND BUYER SHALL PAY TO SELLER OR SELLER SHALL
PAY TO BUYER, AS THE CASE MAY BE, THE AMOUNT OF THE MARKETING FEES CASH SHOWN IN
SUCH MARKETING FEES RECONCILIATION.


3.4   ALLOCATION.   THE SELLERS AND BUYER AGREE TO ALLOCATE THE FINAL PURCHASE
PRICE AMONG THE PURCHASED ASSETS IN ACCORDANCE WITH THE PRO FORMA ALLOCATION
SCHEDULE ATTACHED HERETO AS SCHEDULE 3.4 AND THE PRINCIPLES OF CODE SECTION 1060
AND THE REGULATIONS THEREUNDER WHICH FINAL ALLOCATION SCHEDULE WILL BE
DETERMINED AFTER THE DATE HEREOF, BUT BY A DATE NO LATER THAN FIFTEEN (15) DAYS
AFTER THE CLOSING DATE (THE “ALLOCATION SCHEDULE”).  IF THE PARTIES ARE UNABLE
TO AGREE ON THE FINAL ALLOCATION SCHEDULE WITHIN FIFTEEN (15) DAYS AFTER THE
CLOSING DATE, A THIRD-PARTY APPRAISER SELECTED BY BUYER, AND REASONABLY
ACCEPTABLE TO THE SELLERS, THE FEES OF WHICH SHALL BE BORNE EQUALLY BY BUYER AND
THE SELLERS, SHALL RESOLVE THE ALLOCATION OF THE CONSIDERATION TO ANY ITEMS WITH
RESPECT TO WHICH THERE IS A DISPUTE BETWEEN THE PARTIES.  IN THE ABSENCE OF
MANIFEST ERROR, THE DETERMINATION OF THE ALLOCATION SCHEDULE BY THE THIRD-PARTY
APPRAISER SHALL BE FINAL AND BINDING ON ALL PARTIES AND SHALL NOT BE SUBJECT TO
CONTEST.  EACH OF THE PARTIES HERETO AGREE THAT: (I) NONE OF THE PARTIES SHALL
TAKE A POSITION ON ANY TAX RETURN (INCLUDING IRS FORM 8594) THAT IS IN ANY WAY
INCONSISTENT WITH THE ALLOCATION SCHEDULE WITHOUT THE WRITTEN CONSENT OF THE
OTHER PARTIES OR UNLESS SPECIFICALLY REQUIRED BY AN APPLICABLE GOVERNMENT
AUTHORITY; AND (II) THEY SHALL PROMPTLY ADVISE EACH OTHER REGARDING THE
EXISTENCE OF ANY TAX AUDIT, CONTROVERSY OR LITIGATION RELATED TO THE ALLOCATION
SCHEDULE.  NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN SHALL PREVENT
BUYER OR THE SELLERS FROM SETTLING ANY PROPOSED DEFICIENCY OR ADJUSTMENT
ASSESSED AGAINST IT BY ANY GOVERNMENT AUTHORITY BASED UPON OR ARISING OUT OF THE
ALLOCATION SCHEDULE, AND NEITHER BUYER NOR THE SELLERS SHALL BE REQUIRED TO
LITIGATE BEFORE ANY COURT ANY SUCH PROPOSED DEFICIENCY OR ADJUSTMENT BY ANY
GOVERNMENT AUTHORITY CHALLENGING THE ALLOCATION SCHEDULE.

3.5   Nonassignable Contracts.  Notwithstanding anything to the contrary herein,
to the extent that the assignment hereunder by either Seller to Buyer of any
Assumed Contract is

15


--------------------------------------------------------------------------------


not permitted or is not permitted without the consent of any other party to such
Assumed Contract, this Agreement shall not be deemed to constitute an assignment
of any such Assumed Contract if such consent is not given or if such assignment
otherwise would constitute a breach of, or cause a loss of contractual benefits
under, any such Assumed Contract, and Buyer shall assume no obligations or
liabilities under any such Assumed Contract.  The Sellers shall advise Buyer in
writing on the date hereof with respect to any Assumed Contract which either
Seller knows or has substantial reason to believe will or may not be subject to
assignment to Buyer hereunder at the Closing. Without in any way limiting the
Sellers’ obligation to obtain all consents and waivers necessary for the sale,
transfer, assignment and delivery of the Assumed Contracts and the Purchased
Assets to Buyer hereunder, if any such consent is not obtained or if such
assignment is not permitted irrespective of consent and if the Closing shall
occur, the Sellers shall cooperate with Buyer following the Closing Date in any
reasonable arrangement designed to provide Buyer with the rights and benefits
(subject to the obligations) under any such Assumed Contract, including
enforcement for the benefit of Buyer (at Buyer’s cost) of any and all rights of
the Sellers against any other party arising out of any breach or cancellation of
any such Assumed Contract by such other party and, if requested by Buyer, acting
as an agent on behalf of Buyer or as Buyer shall otherwise reasonably require.

3.6   Escrow.


(A)   INDEMNITY ESCROW AMOUNT.  THE INDEMNITY ESCROW AMOUNT SHALL BE USED TO
SATISFY DAMAGES, IF ANY, FOR WHICH BUYER INDEMNIFIED PARTIES ARE ENTITLED TO
INDEMNIFICATION OR REIMBURSEMENT IN ACCORDANCE WITH ARTICLE XI HEREOF.  FOR
PURPOSES OF SATISFYING ANY CLAIM UNDER THIS AGREEMENT, THE VALUE OF EACH PARENT
SHARE INCLUDED IN THE INDEMNITY ESCROW AMOUNT SHALL BE EQUAL TO THE CLOSING DATE
REFERENCE PRICE.  SUBJECT TO THE FOLLOWING SENTENCE, THE ESCROW AGENT SHALL
RELEASE THE BALANCE OF THE INDEMNITY ESCROW AMOUNT TO THE SELLERS, AS
APPLICABLE, ON THE FIRST BUSINESS DAY WHICH IS NINE (9) MONTHS AFTER THE CLOSING
DATE (THE “INDEMNITY ESCROW RELEASE DATE”), PROVIDED THAT IF ON THE INDEMNITY
ESCROW RELEASE DATE ANY CLAIM BY A BUYER INDEMNIFIED PARTY HAS BEEN MADE THAT
COULD RESULT IN DAMAGES AND BUYER HAS NOTIFIED THE ESCROW AGENT AND THE SELLERS
OF SUCH IN WRITING, THEN EITHER (I) THERE SHALL BE WITHHELD FROM THE
DISTRIBUTION TO THE SELLERS SUCH PORTION OF THE INDEMNITY ESCROW AMOUNT AS IS
NECESSARY TO COVER ALL DAMAGES POTENTIALLY RESULTING FROM ALL SUCH PENDING
CLAIMS IN ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT (AND THE ESCROW
ACCOUNT SHALL CONTINUE WITH RESPECT TO SUCH WITHHELD AMOUNT) AND SUCH WITHHELD
AMOUNT (OR THE APPLICABLE PORTION THEREOF) SHALL EITHER BE (A) PAID TO BUYER OR
(B) PAID TO THE SELLERS, AS DETERMINED UPON FINAL RESOLUTION OF EACH SUCH CLAIM
IN ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT AND ARTICLE XI HEREOF OR
(II) THE SELLERS SHALL POST A BOND IN AN AMOUNT REASONABLY ACCEPTABLE TO BUYER
FOR SUCH AMOUNT NECESSARY TO COVER ALL DAMAGES POTENTIALLY RESULTING FROM ALL
SUCH PENDING CLAIMS IN ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT, AND
UPON POSTING OF SUCH BOND ALL OF THE REMAINING BALANCE OF THE INDEMNITY ESCROW
AMOUNT SHALL BE RELEASED TO THE SELLERS IN ACCORDANCE WITH THE TERMS OF THE
ESCROW AGREEMENT AND ARTICLE XI HEREOF.


(B)   DEVELOPING AGENTS ESCROW AMOUNT.  THE DEVELOPING AGENTS ESCROW AMOUNT
SHALL BE USED FOR ANY CLAIM BY A BUYER INDEMNIFIED PERSON THAT WOULD RESULT IN
ANY AMOUNT BEING DUE TO ANY BUYER INDEMNIFIED PARTY UNDER ARTICLE VI OR SECTION
11.2(F), (A “SELLER DEVELOPING AGENT LIABILITY”).  FOR PURPOSES OF SATISFYING
ANY CLAIM OF A SELLER DEVELOPING AGENT LIABILITY UNDER THIS AGREEMENT, THE VALUE
OF EACH PARENT SHARE INCLUDED IN THE DEVELOPING

16


--------------------------------------------------------------------------------



AGENTS ESCROW AMOUNT SHALL BE EQUAL TO THE CLOSING DATE REFERENCE PRICE. 
SUBJECT TO THE FOLLOWING SENTENCE, THE ESCROW AGENT SHALL RELEASE THE BALANCE OF
THE DEVELOPING AGENTS ESCROW AMOUNT TO THE SELLERS, AS APPLICABLE, ON THE FIRST
BUSINESS DAY FOLLOWING THE DEVELOPING AGENTS ESCROW RELEASE DATE, PROVIDED THAT
IF ON THE DEVELOPING AGENTS ESCROW RELEASE DATE ANY CLAIM BY A BUYER INDEMNIFIED
PARTY HAS BEEN MADE THAT COULD RESULT IN A SELLER DEVELOPING AGENT LIABILITY AND
BUYER HAS NOTIFIED THE ESCROW AGENT AND THE SELLERS OF SUCH IN WRITING, THEN
EITHER (I) THERE SHALL BE WITHHELD FROM THE DISTRIBUTION TO THE SELLERS SUCH
PORTION OF THE DEVELOPING AGENTS ESCROW AMOUNT AS IS NECESSARY TO COVER ALL
SELLER DEVELOPING AGENTS LIABILITIES POTENTIALLY RESULTING FROM ALL SUCH PENDING
CLAIMS IN ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT (AND THE ESCROW
ACCOUNT SHALL CONTINUE WITH RESPECT TO SUCH WITHHELD AMOUNT) AND SUCH WITHHELD
AMOUNT (OR THE APPLICABLE PORTION THEREOF) SHALL EITHER BE (A) PAID TO BUYER OR
(B) PAID TO THE SELLERS, AS DETERMINED UPON FINAL RESOLUTION OF EACH SUCH CLAIM
IN ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT, ARTICLE VI AND SECTION
11.2(F) HEREOF OR (II) THE SELLERS SHALL POST A BOND IN AN AMOUNT REASONABLY
ACCEPTABLE TO BUYER FOR SUCH AMOUNT NECESSARY TO COVER ALL SELLER DEVELOPING
AGENT LIABILITIES POTENTIALLY RESULTING FROM ALL SUCH PENDING CLAIMS IN
ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT, AND UPON POSTING OF SUCH BOND
ALL OF THE REMAINING BALANCE OF THE DEVELOPING AGENTS ESCROW AMOUNT SHALL BE
RELEASED TO THE SELLERS IN ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT,
ARTICLE VI AND SECTION 11.2(F) HEREOF.


(C)    CONVERSION OF PARENT SHARES HELD IN ESCROW.  IF THE PARENT SHARES HELD AS
ANY PART OF THE ESCROW AMOUNT ARE CONVERTED BY THE PARENT THROUGH A STOCK SPLIT
OR A REVERSE STOCK SPLIT, THEN THE CLOSING DATE REFERENCE PRICE SHALL BE
ADJUSTED IN DIRECT BUT INVERSE RELATION TO THE STOCK SPLIT (THE “ADJUSTED
CLOSING DATE REFERENCE PRICE”).  FOR EXAMPLE, FOR ILLUSTRATION PURPOSES ONLY:
(A)  IF THE PARENT SHARES ARE SPLIT 2 TO 1, THEN THE ADJUSTED CLOSING DATE
REFERENCE PRICE SHALL BE THE CLOSING DATE REFERENCE PRICE DIVIDED BY 2; OR (B)
IF THE PARENT SHARES UNDERGO A REVERSE SPLIT OF 1 TO 2, THEN THE ADJUSTED
CLOSING DATE REFERENCE PRICE SHALL BE THE CLOSING DATE REFERENCE PRICE
MULTIPLIED BY 2.


3.7.   ACCOUNTS RECEIVABLE.


(A)   SELLER SHALL PROMPTLY FORWARD TO BUYER ANY AND ALL PROCEEDS FROM ACCOUNTS
RECEIVABLE RELATING TO THE BUSINESSES THAT ARE RECEIVED BY EITHER SELLER
FOLLOWING THE CLOSING DATE TO THE EXTENT SUCH PROCEEDS RELATE IN WHOLE OR IN
PART TO A PERIOD ENDING AFTER THE CLOSING DATE (“BUYER ACCOUNTS RECEIVABLE”).  
THE PARTIES AGREE UNDER THE TERMS PROVIDED IN THE TRANSITION SERVICES AGREEMENT
THAT UNTIL BUYER HAS MADE ARRANGEMENTS FOR THE COLLECTION OF THE BUYER ACCOUNTS
RECEIVABLE GENERATED BY THE BUSINESSES AND DIRECTED THE FRANCHISEES TO MAKE
PAYMENT AS DIRECTED BY THE BUYER, THAT EACH SELLER, AS APPLICABLE, WILL CONTINUE
TO COLLECT THE BUYER ACCOUNTS RECEIVABLE FROM THE FRANCHISEES THROUGH THE
APPLICABLE SELLER’S CURRENT EFT SYSTEM AND FORWARD SUCH AMOUNTS TO THE BUYER.


(B)    BUYER ACKNOWLEDGES THAT ALL ACCOUNTS RECEIVABLE IN RESPECTS OF AMOUNTS
DUE FROM FRANCHISEES OR ANY PERSONS PRIOR TO THE CLOSING DATE AND SET FORTH ON
SCHEDULE 3.7 SHALL REMAIN THE PROPERTY OF SELLERS (THE “SELLER ACCOUNTS
RECEIVABLE”) AND THAT BUYER SHALL NOT ACQUIRE ANY BENEFICIAL RIGHT OR INTEREST
THEREIN.  THE SELLER ACCOUNTS RECEIVABLE AS OF JUNE 30, 2007, ARE SET FORTH ON
SCHEDULE 3.7, WHICH SHALL BE FINALIZED AND UPDATED AS PART OF THE POST-CLOSING
AUDIT DESCRIBED IN SECTION 7.5.

17


--------------------------------------------------------------------------------



(C)   NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN SECTION  3.7(A),
SELLERS SHALL BE ENTITLED TO RETAIN FROM THE AMOUNTS COLLECTED PURSUANT TO
SECTION 3.7(A) ANY SELLER ACCOUNTS RECEIVABLE ACTUALLY RECEIVED BY SELLERS FROM
A FRANCHISEE.


(D)   WITHIN 10 DAYS FOLLOWING THE END OF EACH CALENDAR MONTH FOLLOWING THE
CLOSING DATE, BUYER SHALL FORWARD TO THE SELLER (TO THE EXTENT APPLICABLE) ANY
AMOUNTS ACTUALLY RECEIVED BY BUYER FOLLOWING THE CLOSING DATE THAT ARE
DESIGNATED BY A FRANCHISEE AS SELLER ACCOUNTS RECEIVABLE.  FOR PURPOSES OF
DETERMINING THE AMOUNT OF SELLER ACCOUNTS RECEIVABLE PAYABLE TO THE SELLER FOR
PURPOSES OF THIS SECTION 3.7, (X) IN THE CASE OF SELLER ACCOUNTS RECEIVABLE
RECEIVED IN RESPECT OF A PERIOD (SUCH AS A FISCAL QUARTER OR OTHER SIMILAR
PERIOD FOR WHICH SUCH AMOUNTS ARE PAID) THAT WAS COMPLETED PRIOR TO THE CLOSING
DATE, THE ENTIRE AMOUNT OF SUCH SELLER ACCOUNTS RECEIVABLE SHALL BE PAID TO
SELLERS AND (Y) IN THE CASE OF ANY SELLER ACCOUNTS RECEIVABLE THAT ARE PAID ON A
PERIODIC BASIS AND ARE PAYABLE FOR A PERIOD (SUCH AS A FISCAL QUARTER) THAT
INCLUDES, BUT DOES NOT END PRIOR TO, THE CLOSING DATE, SELLERS SHALL BE PAID A
PORTION OF SUCH SELLER ACCOUNTS RECEIVABLE EQUAL TO THE SELLER ACCOUNTS
RECEIVABLE FOR THE ENTIRE APPLICABLE PERIOD MULTIPLIED BY A FRACTION THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN SUCH PERIOD ENDING ON THE CLOSING
DATE AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN THE ENTIRE PERIOD FOR
WHICH SUCH SELLER ACCOUNTS RECEIVABLE ARE PAID.


(E)   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 3.7, NEITHER
SELLER NOR ANY OF THEIR AFFILIATES SHALL BE ENTITLED TO CONTACT ANY FRANCHISEE
REGARDING ANY PAST DUE SELLER ACCOUNTS RECEIVABLE WITHOUT THE BUYER’S PRIOR
APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD.


(F)    BUYER AND SELLERS SHALL PROVIDE TO EACH OTHER ACCESS TO FILES, RECORDS
AND BOOKS OF ACCOUNT FOR THE PURPOSE OF VERIFYING ANY FUNDS THAT HAVE BEEN
REMITTED TO EACH TO VERIFY COLLECTION OF THE ACCOUNTS RECEIVABLE.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND MFFB

Each Seller, and MFFB, as applicable, hereby represents and warrants to the
Buyer with respect to itself that the statements contained in this Article IV
are correct and complete as of the date of this Agreement and will be correct
and complete as of the Closing Date (as though made then and as though the
Closing Date were substituted for the date of this Agreement throughout this
Article IV except to the extent any representation or warranty expressly speaks
only as of a different date), except as set forth in the disclosure schedule
attached hereto (the “Disclosure Schedule”), which Disclosure Schedule sets
forth each Seller’s, or MFFB’s if applicable, disclosures identified by Sellers
or MFFB, as applicable.

4.1   Organization and Good Standing.  Each Seller is a single member limited
liability company and is duly formed, validly existing and in good standing
under the laws of the State of Delaware.  Each Seller has all requisite power
and authority to own, lease and operate its assets and properties and to carry
on the Businesses as currently conducted.  Each Seller is duly qualified or
licensed to conduct its portion of the Businesses as currently conducted and, to
the extent applicable, is in good standing, in each jurisdiction in which the
character or location of

18


--------------------------------------------------------------------------------


the property owned, leased or operated by such Seller or the nature of its
portion of the Businesses conducted by such Seller makes such qualification
necessary and has obtained all Government Authorizations necessary to the
ownership or operation of its properties or the conduct of its portion of the
Businesses, except where the failure to be so qualified or licensed would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Sellers do not have any Subsidiaries.  Neither Seller owns
or holds the right to acquire any shares of stock or any other security or
interest in any other Person or has any obligation to make any investment in any
Person.

4.2   Enforceability; Authority.  Each Seller has all requisite limited
liability company power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution, delivery and performance of this Agreement,
and the consummation by it of the transactions contemplated hereby, have been
duly authorized and approved by each Seller’s sole member, and no other action
on behalf of such Seller is necessary to authorize the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated by this Agreement.  This Agreement has been duly executed and
delivered by each Seller and, assuming the due execution of this Agreement by
Parent and Buyer, constitutes a valid and binding obligation of each Seller
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, receivership and similar
laws affecting the enforcement of creditors’ rights generally, and general
equitable principles.

4.3   Consents; Approvals.  Except as set forth in Schedule 4.3, the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby do not and will not:


(A)   VIOLATE OR CONFLICT WITH THE PROVISIONS OF THE ORGANIZATIONAL DOCUMENTS OF
EITHER SELLER;


(B)   VIOLATE ANY LEGAL REQUIREMENT OR ORDER TO WHICH EITHER SELLER IS SUBJECT
OR BY WHICH ANY OF ITS MATERIAL PROPERTIES OR ASSETS ARE BOUND;


(C)   REQUIRE ANY PERMIT, CONSENT OR APPROVAL OF, OR THE GIVING OF ANY NOTICE
TO, OR FILING WITH ANY GOVERNMENT AUTHORITY; OR


(D)   RESULT IN A VIOLATION OR BREACH OF, CONFLICT WITH, CONSTITUTE (WITH OR
WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT (OR GIVE RISE TO ANY
RIGHT OF TERMINATION, CANCELLATION, PAYMENT OR ACCELERATION) UNDER, OR RESULT IN
THE CREATION OF ANY ENCUMBRANCE (OTHER THAN A PERMITTED ENCUMBRANCE) UPON ANY OF
THE PROPERTIES OR ASSETS OF EITHER SELLER UNDER ANY OF THE TERMS, CONDITIONS OR
PROVISIONS OF ANY CONTRACT OR ANY OTHER INSTRUMENT OR OBLIGATION TO WHICH EITHER
SELLER IS A PARTY, OR BY WHICH IT OR ANY OF THEIR RESPECTIVE PROPERTIES OR
ASSETS MAY BE BOUND; EXCLUDING FROM THE FOREGOING CLAUSES (B), (C) AND (D)
PERMITS, CONSENTS, APPROVALS, NOTICES AND FILINGS THE ABSENCE OF WHICH, AND
VIOLATIONS, BREACHES, DEFAULTS AND ENCUMBRANCES THE EXISTENCE OF WHICH, HAVE NOT
HAD, AND WOULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
HAVE A MATERIAL ADVERSE EFFECT.

19


--------------------------------------------------------------------------------


4.4   Financial Statements.


(A)   THE SELLERS HAVE DELIVERED TO THE BUYER (I) AN AUDITED CONSOLIDATED
BALANCE SHEET OF MFFB AS OF DECEMBER 31, 2005 AND 2006, AND THE RELATED
CONSOLIDATED STATEMENTS OF OPERATIONS, MEMBERS’ EQUITY AND CASH FLOWS FOR THE
FISCAL YEARS THEN ENDED, TOGETHER WITH THE REPORT THEREON OF KPMG LLP, MFFB’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS (INCLUDING THE NOTES THERETO,
“FINANCIAL STATEMENTS”), AND (II) AN UNAUDITED CONSOLIDATED BALANCE SHEET OF
MFFB AS OF APRIL 30, 2007 (THE “BALANCE SHEET”) AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENTS OF OPERATIONS, MEMBERS’ EQUITY AND CASH FLOWS (TOGETHER
WITH THE BALANCE SHEET, THE “INTERIM REPORTS”) AS AT AND FOR THE FOUR (4)-MONTH
PERIOD ENDED APRIL 30, 2007.


(B) EXCEPT AS DISCLOSED ON SCHEDULE 4.4(B), NEITHER SELLER HAS ANY MATERIAL
LIABILITIES OR OBLIGATIONS (WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE
AND WHETHER DUE OR TO BECOME DUE), EXCEPT FOR (I) THOSE LIABILITIES AND
OBLIGATIONS ACCRUED OR DISCLOSED ON THE BALANCE SHEET AND (II) LIABILITIES AND
OBLIGATIONS INCURRED SINCE THE DATE OF THE BALANCE SHEET IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE (NONE OF WHICH ARISE OUT OF A BREACH
OF ANY CONTRACT, TORT, INFRINGEMENT, CLAIM, LAWSUIT OR BREACH OF WARRANTY).

4.5   Real Property.  The Sellers do not own or lease any real property which is
used or intended to be used, or otherwise related to, the Businesses and are not
a party to, or bound by, any Real Property Leases.

4.6   Title to Assets.  Except for Excluded Assets and properties and assets
reflected on the Balance Sheet that have been sold or otherwise disposed of by
the Sellers in the ordinary course of business,  each Seller has good and
marketable title to, or a valid leasehold interest in, all properties and assets
used by such Seller, including, without limitation, all the properties and
assets reflected on the Balance Sheet as being owned by such Seller, free and
clear of all Encumbrances other than Permitted Encumbrances.  All of the
Personal Property is in good operating condition and repair (with the exception
of normal wear and tear), and is free from defects other than minor defects that
do not interfere with the present use thereof in the conduct of normal
operations.

4.7   Sufficiency of Assets.  Except as set forth on Schedule 4.7, the Purchased
Assets include all of the assets, properties and rights of every type and
description, real, personal, mixed, tangible and intangible that are used in the
conduct of the Businesses in substantially the same manner as currently
conducted by each Seller as of the Closing Date, subject only to the exclusion
of the Excluded Assets.

4.8   Accounts Receivable.  Except as set forth on Schedule 4.8, all Accounts
Receivable reflected on the Balance Sheet (net of allowances for doubtful
accounts as reflected thereon and as determined in accordance with GAAP
consistently applied) are or shall be valid receivables arising in the ordinary
course of business and, to each Seller’s Knowledge, are or shall be current and
collectible at the aggregate recorded amount therefore as shown on the Balance
Sheet (net of allowances for doubtful accounts as reflected thereon and as
determined in accordance with GAAP consistently applied).  Except as set forth
on Schedule 4.8, no Person has any Encumbrances on such receivables or any part
thereof, and no agreement for deduction, free goods, discount or other deferred
price or quantity adjustment has been made with respect to any

20


--------------------------------------------------------------------------------


such receivables.  Schedule 3.7 sets forth a complete and accurate statement of
the Sellers Accounts Receivable due and owing the Sellers as of June 30, 2007.

4.9   Insolvency Proceedings.  No insolvency proceedings of any kind, including,
without limitation, bankruptcy, receivership, reorganization, composition or
arrangement with creditors, voluntary or involuntary, affecting either Seller or
the Purchased Assets are pending or, to the Sellers’ Knowledge, threatened. 
Neither Seller has made an assignment for the benefit of creditors or taken any
action with a view to, or that would constitute a valid basis for, the
institution of any such insolvency proceedings.

4. 10        Taxes.


(A)   ALL TAX RETURNS REQUIRED TO BE FILED BY OR ON BEHALF OF EITHER OF THE
SELLERS HAVE BEEN TIMELY FILED AND ALL SUCH TAX RETURNS ARE CORRECT AND COMPLETE
IN ALL MATERIAL RESPECTS. ALL MATERIAL TAXES OWED BY OR ON BEHALF OF EITHER
SELLER (WHETHER OR NOT SHOWN ON ANY TAX RETURN) HAVE BEEN TIMELY PAID.  NEITHER
SELLER IS THE BENEFICIARY OF ANY EXTENSION OF TIME WITHIN WHICH TO FILE ANY
INCOME TAX RETURN.  EACH SELLER HAS WITHHELD AND PAID ALL TAXES REQUIRED TO HAVE
BEEN WITHHELD AND PAID IN CONNECTION WITH AMOUNTS PAID OR OWING TO ANY EMPLOYEE,
INDEPENDENT CONTRACTOR, CREDITOR, STOCKHOLDER, OR OTHER THIRD PARTY, AND ALL
FORMS W-2 AND 1099 REQUIRED WITH RESPECT THERETO HAVE BEEN PROPERLY COMPLETED
AND TIMELY FILED. THERE ARE NO ENCUMBRANCES (OTHER THAN PERMITTED ENCUMBRANCES)
ON ANY OF THE ASSETS OF EITHER SELLER THAT AROSE IN CONNECTION WITH THE FAILURE
(OR ALLEGED FAILURE) TO PAY ANY TAX.


(B)   THERE IS NO MATERIAL DISPUTE OR CLAIM CONCERNING ANY TAX LIABILITY OF
EITHER SELLER EITHER (A) CLAIMED OR RAISED BY ANY AUTHORITY IN WRITING OR (B) AS
TO WHICH ANY OF THE OFFICERS OR MANAGERS OF SUCH SELLER HAS KNOWLEDGE BASED UPON
PERSONAL CONTACT WITH ANY AGENT OF SUCH AUTHORITY.


(C)   SCHEDULE 4.10 LISTS ALL FEDERAL, STATE, LOCAL, AND FOREIGN TAX RETURNS
FILED BY OR ON BEHALF OF EACH SELLER FOR TAXABLE PERIODS ENDED ON OR AFTER
DECEMBER 31, 2003, INDICATES THOSE TAX RETURNS THAT HAVE BEEN AUDITED, AND
INDICATES THOSE TAX RETURNS THAT CURRENTLY ARE THE SUBJECT OF AUDIT. NEITHER
SELLER HAS WAIVED ANY STATUTE OF LIMITATIONS IN RESPECT OF TAXES OR AGREED TO
ANY EXTENSION OF TIME WITH RESPECT TO A TAX ASSESSMENT OR DEFICIENCY.


(D)   THE ASSUMED LIABILITIES DO NOT INCLUDE ANY OBLIGATIONS THAT WILL NOT BE
DEDUCTIBLE UNDER CODE §280G. NEITHER SELLER  HAS ANY LIABILITY FOR THE TAXES OF
ANY OTHER PERSON AS A TRANSFEREE OR SUCCESSOR, BY CONTRACT, OR OTHERWISE.


(E)   THE AGGREGATE UNPAID TAXES OF THE SELLERS (I) DID NOT, AS OF DECEMBER 31,
2006, EXCEED THE RESERVE FOR TAX LIABILITY (RATHER THAN ANY RESERVE FOR DEFERRED
TAXES ESTABLISHED TO REFLECT TIMING DIFFERENCES BETWEEN BOOK AND TAX INCOME) SET
FORTH ON THE FACE OF THE BALANCE SHEET (RATHER THAN IN ANY NOTES THERETO) AND
(II) WILL NOT EXCEED THAT RESERVE AS ADJUSTED FOR OPERATIONS AND TRANSACTIONS
THROUGH THE CLOSING DATE IN ACCORDANCE WITH THE PAST CUSTOM AND PRACTICE OF EACH
SELLER IN FILING ITS TAX RETURNS.

21


--------------------------------------------------------------------------------


4.11         Labor Relations; Compliance.


(A)   EXCEPT AS SET FORTH ON SCHEDULE 4.11, THERE ARE NO PROCEEDINGS PENDING OR,
TO EACH SELLER’S KNOWLEDGE, THREATENED AGAINST EITHER SELLER WITH RESPECT TO OR
BY ANY EMPLOYEE OR FORMER EMPLOYEE OF THE BUSINESSES AND, TO EACH SELLER’S
KNOWLEDGE, THERE ARE NO PROCEEDINGS PENDING OR THREATENED AGAINST ANY EMPLOYEES
OR FORMER EMPLOYEE OF THE BUSINESSES.  NEITHER SELLER HAS EXPERIENCED ANY
STRIKES, GRIEVANCES, CLAIMS OF UNFAIR LABOR PRACTICES OR OTHER COLLECTIVE
BARGAINING DISPUTES.  NEITHER SELLER HAS ENGAGED IN ANY UNFAIR LABOR PRACTICES. 
NEITHER SELLER IS A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR RELATIONSHIP
WITH ANY LABOR ORGANIZATION, AND, TO EACH SELLER’S KNOWLEDGE, THERE ARE NO
ORGANIZATIONAL EFFORTS PRESENTLY MADE OR THREATENED BY OR ON BEHALF OF ANY LABOR
UNION WITH RESPECT TO THE EMPLOYEES OF THE BUSINESSES.


(B) NEITHER SELLER HAS IMPLEMENTED ANY PLANT CLOSING OR LAYOFF OF EMPLOYEES THAT
COULD IMPLICATE THE WARN ACT, AND NO SUCH ACTION WILL BE IMPLEMENTED WITHOUT
ADVANCE NOTIFICATION TO BUYER.

4.12         Employee Benefits.   Neither Seller maintains or contributed to any
employee benefit plans (as defined in Section 3(3) of ERISA) or any other
employee benefit plan, program or arrangement, whether or not subject to ERISA,
including, without limitation, employment, severance, incentive, retention,
consulting, change-in-control, fringe benefit, collective bargaining, deferred
compensation, or other compensatory plan, policy, agreement or arrangement which
is made or maintained with or for the benefit of any current or former employee,
director or other personnel of any of either Seller or contributed to by either
Seller or under which either Seller has or may have a direct or indirect
liability.

4.13         Litigation; Orders.


(A)   EXCEPT AS SET FORTH ON SCHEDULE 4.13(A), THERE IS NO MATERIAL PROCEEDING
AT LAW OR IN EQUITY BY ANY PERSON OR ANY PROCEEDING BY OR BEFORE ANY GOVERNMENT
AUTHORITY (COLLECTIVELY, “PROCEEDINGS”) PENDING OR, TO EACH SELLER’S KNOWLEDGE,
THREATENED, AGAINST EITHER OF THE SELLERS OR RELATING TO ANY OF THE PURCHASED
ASSETS.


(B)   EXCEPT AS SET FORTH ON SCHEDULE 4.13(B), (I) THERE IS NO ORDER TO WHICH
EITHER OF THE SELLERS OR ANY OF THE PURCHASED ASSETS IS SUBJECT, AND (II) EACH
SELLER IS IN COMPLIANCE WITH EACH ORDER TO WHICH IT OR ITS PROPERTIES OR ASSETS
ARE SUBJECT.

4.14         Compliance With Laws; Permits.


(A)   EXCEPT AS SET FORTH ON SCHEDULE 4.14, EACH SELLER IS IN FULL COMPLIANCE
WITH EACH LEGAL REQUIREMENT THAT IS APPLICABLE TO IT OR TO THE CONDUCT OR
OPERATION OF THE BUSINESSES OR THE OWNERSHIP OF THE PURCHASED ASSETS, EXCEPT FOR
SUCH NON-COMPLIANCE, INDIVIDUALLY OR IN THE AGGREGATE, AS WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER SELLER HAS RECEIVED ANY
WRITTEN NOTICE OR OTHER COMMUNICATION (WHETHER ORAL OR WRITTEN) FROM ANY
GOVERNMENT AUTHORITY OR ANY OTHER PERSON REGARDING ANY ACTUAL, ALLEGED, POSSIBLE
OR POTENTIAL VIOLATION OF, OR FAILURE TO COMPLY WITH, ANY MATERIAL LEGAL
REQUIREMENT APPLICABLE TO THE BUSINESSES.

22


--------------------------------------------------------------------------------



(B)   EACH SELLER POSSESSES ALL GOVERNMENT AUTHORIZATIONS NECESSARY FOR THE
OWNERSHIP OF ITS PROPERTIES AND THE CONDUCT OF THE BUSINESSES AS CURRENTLY
CONDUCTED, EXCEPT FOR SUCH EXCEPTIONS AS, INDIVIDUALLY OR IN THE AGGREGATE, HAVE
NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
FURTHER, (I) TO EACH SELLER’S KNOWLEDGE, ALL SUCH GOVERNMENT AUTHORIZATIONS ARE
IN FULL FORCE AND EFFECT AND (II) NEITHER SELLER HAS RECEIVED ANY WRITTEN NOTICE
OF ANY EVENT, INQUIRY, INVESTIGATION OR PROCEEDING THREATENING THE VALIDITY OF
SUCH GOVERNMENT AUTHORIZATIONS.

4.15         Operations of the Sellers.  Except as set forth on Schedule 4.15,
since June 30, 2006, through the date of this Agreement, there has not been any
change, event or condition of any character that has had or would reasonably be
expected to have a Material Adverse Effect.  Without limiting the generality of
the foregoing, except as set forth on Schedule 4.15, since June 30, 2006, each
Seller has operated its portion of the Businesses in the ordinary course of
business consistent with past practice, and during such time period, neither
Seller has:


(A)   SOLD, LEASED, TRANSFERRED, OR ASSIGNED ANY OF ITS MATERIAL ASSETS, OTHER
THAN FOR A FAIR CONSIDERATION IN THE ORDINARY COURSE OF BUSINESS;


(B)   ENTERED INTO ANY MATERIAL CONTRACT OUTSIDE THE ORDINARY COURSE OF
BUSINESS;


(C)   ACCELERATED, TERMINATED, MADE MATERIAL MODIFICATIONS TO, OR CANCELLED ANY
MATERIAL CONTRACT IN ANY MATERIAL RESPECT;


(D)   TRANSFERRED, ASSIGNED, OR GRANTED ANY LICENSE OR SUBLICENSE OF ANY RIGHTS
UNDER OR WITH RESPECT TO ANY INTELLECTUAL PROPERTY RIGHT, OTHER THAN TO A
FRANCHISEE PURSUANT TO A FRANCHISE AGREEMENT ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS;


(E)   MADE ANY CAPITAL EXPENDITURE (OR SERIES OF RELATED CAPITAL EXPENDITURES)
EITHER INVOLVING MORE THAN $5,000, INDIVIDUALLY, OR $15,000, IN THE AGGREGATE,
OR OUTSIDE THE ORDINARY COURSE OF BUSINESS;


(F)    ENGAGED IN ANY SALES OR PROMOTIONAL DISCOUNT OR OTHER SIMILAR ACTIVITIES
WITH CUSTOMERS (INCLUDING, WITHOUT LIMITATION, MATERIALLY ALTERING CREDIT TERMS)
OTHER THAN ANY SUCH ACTIVITIES UNDERTAKEN IN ACCORDANCE WITH THE TERMS OF ITS
CURRENT FRANCHISE AGREEMENTS;


(G)   DELAYED OR POSTPONED THE PAYMENT OF ANY ACCOUNTS PAYABLE, OTHER PAYABLES,
EXPENSES OR OTHER LIABILITIES (INCLUDING MARKETING OR PROMOTIONAL EXPENSES), OR
ACCELERATED THE COLLECTION OF OR DISCOUNT ANY ACCOUNTS RECEIVABLE OR OTHERWISE
ACCELERATED CASH COLLECTIONS OF ANY TYPE OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS AND IN AN AMOUNT NOT GREATER THAN $5,000 IN THE AGGREGATE;


(H)   INCURRED ANY INDEBTEDNESS OR INCURRED OR BECOME SUBJECT TO ANY MATERIAL
LIABILITY, EXCEPT CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND LIABILITIES UNDER CONTRACTS (OTHER THAN LIABILITIES FOR BREACH)
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;


(I)    SUFFERED ANY EXTRAORDINARY LOSSES OR WAIVED ANY RIGHTS OF MATERIAL VALUE,
WHETHER OR NOT IN THE ORDINARY COURSE OF BUSINESS;

23


--------------------------------------------------------------------------------



(J)    EXPERIENCED ANY MATERIAL DAMAGE, DESTRUCTION, OR LOSS (WHETHER OR NOT
COVERED BY INSURANCE) TO ITS PROPERTY;


(K)   BECOME LIABLE FOR ANY DAMAGES IN CONNECTION WITH, OR BECOME OBLIGATED TO
RESCIND OR OTHERWISE MATERIALLY MODIFY, ANY FRANCHISE AGREEMENT; OR


(L)    COMMITTED TO DO ANY OF THE FOREGOING ACTIONS.

4.16         Material Contracts.


(A)   SCHEDULE 4.16 CONTAINS A COMPLETE AND CORRECT LIST IDENTIFIED BY SELLER,
AS OF THE DATE OF THIS AGREEMENT, OF THE FOLLOWING CONTRACTS TO WHICH EITHER
SELLER IS A PARTY OR BY WHICH EITHER SELLER IS BOUND (COLLECTIVELY, THE
“MATERIAL CONTRACTS”):

(I)            ANY AGREEMENT (OR GROUP OF RELATED AGREEMENTS) FOR THE LEASE OF
PERSONAL PROPERTY TO OR FROM A PERSON PROVIDING FOR LEASE PAYMENT IN EXCESS OF
$5,000 PER ANNUM;

(II)           ANY AGREEMENT (OR GROUP OF RELATED AGREEMENTS) FOR THE PURCHASE
OR SALE OF RAW MATERIALS, COMMODITIES, SUPPLIES, PRODUCTS, OR OTHER PERSONAL
PROPERTY, OR FOR THE FURNISHING OR RECEIPT OF SERVICES, THE PERFORMANCE OF WHICH
WILL EXTEND OVER A PERIOD OF MORE THAN ONE YEAR, OR INVOLVE CONSIDERATION IN
EXCESS OF $5,000;

(III)          EACH FRANCHISE AGREEMENT SUBMITTED TO A PERSON FOR EXECUTION BUT
NOT YET EXECUTED AND DELIVERED TO EITHER SELLER BY SUCH PERSON;

(IV)          ANY AGREEMENTS RELATING TO INTELLECTUAL PROPERTY RIGHTS EXCEPT AS
SET FORTH IN SCHEDULE 4.19(B);

(V)           ANY AGREEMENT IMPOSING CONTINUING CONFIDENTIALITY OBLIGATIONS ON
THE SELLERS;

(VI)          ALL EXECUTORY CONTRACTS FOR CAPITAL EXPENDITURES WITH REMAINING
OBLIGATIONS IN EXCESS OF $5,000 EACH;

(VII)         ALL CONTRACTS CONTAINING COVENANTS THAT IN ANY WAY PURPORT TO
LIMIT THE FREEDOM TO ENGAGE IN ANY LINE OF BUSINESS OR TO COMPETE WITH ANY
PERSON OR IN ANY GEOGRAPHICAL AREA;

(VIII)        ALL SEVERANCE, CHANGE OF CONTROL OR SIMILAR AGREEMENTS OR
CONTRACTS WITH ANY EMPLOYEES; AND

(IX)           ANY OTHER AGREEMENT THE PERFORMANCE OF WHICH INVOLVES
CONSIDERATION IN EXCESS OF $5,000.


(B)   ALL MATERIAL CONTRACTS ARE IN FULL FORCE AND EFFECT AND IN WRITTEN FORM
AND TRUE, CORRECT AND COMPLETE COPIES OF ALL MATERIAL CONTRACTS, INCLUDING ANY
AMENDMENTS, WAIVERS, SUPPLEMENTS OR OTHER MODIFICATIONS THERETO, HAVE BEEN MADE
AVAILABLE TO BUYER.  EXCEPT AS

24


--------------------------------------------------------------------------------



DISCLOSED IN SCHEDULE 4.16, NEITHER SELLER IS IN VIOLATION OR BREACH OF OR IN
DEFAULT UNDER ANY MATERIAL CONTRACT THE EFFECT OF WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, DOES HAVE OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NO PROCEEDING OR EVENT OR CONDITION HAS OCCURRED OR EXISTS OR IS
ALLEGED BY ANY PARTY TO HAVE OCCURRED OR EXIST WHICH, WITH NOTICE OR LAPSE OF
TIME OR BOTH, WOULD CONSTITUTE A DEFAULT BY ANY OF THE PARTIES THERETO OF THEIR
RESPECTIVE OBLIGATIONS UNDER A MATERIAL CONTRACT (OR WOULD GIVE RISE TO ANY
RIGHT OF TERMINATION OR CANCELLATION), EXCEPT AS DOES NOT HAVE AND WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER SELLER HAS,
NOR TO EACH SELLER’S KNOWLEDGE, HAS ANY OTHER PARTY TO ANY MATERIAL CONTRACT,
BREACHED OR PROVIDED ANY WRITTEN NOTICE OF AN INTENT TO BREACH, ANY PROVISION
THEREOF, EXCEPT SUCH A BREACH AS DOES NOT HAVE AND WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(C)   SCHEDULE 4.16(C) CONTAINS A COMPLETE AND CORRECT LIST OF ALL WRITTEN
AGREEMENTS, CONTRACTS OR INSTRUMENTS TO WHICH AN AFFILIATE OF EITHER SELLER IS A
PARTY AND PURSUANT TO WHICH EITHER SELLER IS A BENEFICIARY OF ANY GOODS,
SERVICES OR OTHER BENEFITS RELATED TO THE PURCHASED ASSETS.

4.17         Insurance.  Schedule 4.17 sets forth an accurate and complete
summary of (a) each insurance policy providing for liability exposure (including
policies providing property, casualty, liability and workers’ compensation
coverage and bond and surety arrangements) to which either Seller is currently a
party, a named insured or otherwise the beneficiary of coverage (“Insurance
Policies”) and (b) all insurance loss runs or workers’ compensation claims
received for the past three (3) policy years.  All such Insurance Policies are
in full force and effect.  Since January 1, 2004, each Seller has paid all
premiums due thereunder and, except as set forth in Schedule 4.17, no notice
(whether oral or written) of cancellation of any such coverage or increase in
premiums thereof has been received by either Seller.

4.18         Environmental Matters.  In the conduct of the Businesses and the
ownership and operation of the Purchased Assets, each Seller has complied and is
in compliance in all material respects with all Environmental and Safety
Requirements.  Neither Seller has received any written notice, report or other
information regarding any violation of, or liability under Environmental and
Safety Requirements.  Neither Seller, nor any of its predecessors or Affiliates
with respect to the Businesses, has treated, stored, disposed of, arranged for
or permitted the disposal of, transported, handled, released, or exposed any
Person to, any substance, or owned or operated the Businesses or any property or
facility relating to the Businesses (and no such property or facility is
contaminated by any such substance) in a manner that has given or would give
rise to any liabilities or investigative, corrective or remedial obligations
pursuant to CERCLA or any other Environmental and Safety Requirements.  All
environmental audits, reports and other material environmental documents
relating to the past or current operations or facilities of each Seller and its
predecessors and Affiliates with respect to the Businesses have been provided to
the Buyer.

4.19         Intellectual Property.

(a)   Schedule 4.19(a) attached hereto sets forth a complete and correct list
of: (i) all registered trademarks or service marks owned by either Seller;
(ii) all pending applications for registration of any trademarks or service
marks owned by either Seller; (iii) all trade names,

25


--------------------------------------------------------------------------------


common law trademarks and unregistered marks owned and used by either Seller
that relate solely to the Businesses; (iv) all recipes and proprietary food
processes and product formulations; and (v) all internet domain names and URLs
registered or applied for by either Seller.


(B)   SCHEDULE 4.19(B) ATTACHED HERETO SETS FORTH A COMPLETE AND CORRECT LIST
OF:  (I) ALL COMPUTER SOFTWARE LICENSES OR SIMILAR AGREEMENTS OR ARRANGEMENTS
RELATING TO INFORMATION TECHNOLOGY USED EXCLUSIVELY IN THE OPERATION OF THE
BUSINESSES (“IT SOFTWARE”); (II) ALL OTHER LICENSES OR SIMILAR AGREEMENTS OR
ARRANGEMENTS, IN EFFECT AS OF THE DATE HEREOF, IN WHICH EITHER SELLER OR ITS
AFFILIATES ARE A LICENSEE OF INTELLECTUAL PROPERTY RIGHTS THAT ARE RELATED TO OR
USED IN CONNECTION WITH THE BUSINESSES; (III) ALL LICENSES OR SIMILAR AGREEMENTS
OR ARRANGEMENTS IN WHICH EITHER SELLER OR ITS AFFILIATES ARE A LICENSOR OF
INTELLECTUAL PROPERTY RIGHTS THAT ARE RELATED TO OR USED IN CONNECTION WITH THE
BUSINESSES, INCLUDING FRANCHISE AGREEMENTS; AND (IV) ALL OTHER AGREEMENTS OR
SIMILAR ARRANGEMENTS, IN EFFECT AS OF THE DATE HEREOF, RELATING TO THE USE OF
INTELLECTUAL PROPERTY RIGHTS BY EITHER SELLER, INCLUDING SETTLEMENT AGREEMENTS,
CONSENT-TO-USE OR STANDSTILL AGREEMENTS AND STANDALONE INDEMNIFICATION
AGREEMENTS.


(C)   EXCEPT AS SET FORTH ON SCHEDULE 4.19(C), (I) EACH SELLER OWNS AND
POSSESSES ALL RIGHT, TITLE AND INTEREST IN AND TO, OR HAS THE ENFORCEABLE RIGHT
TO USE, THE INTELLECTUAL PROPERTY RIGHTS, IDENTIFIED WITH SUCH SELLER AND SET
FORTH IN SCHEDULE 4.19(A), HAS A VALID AND ENFORCEABLE RIGHT TO USE PURSUANT TO
THE AGREEMENTS SET FORTH IN SCHEDULE 4.19(B), AND OTHERWISE OWN AND POSSESS ALL
RIGHT, TITLE AND INTEREST IN AND TO ALL OTHER INTELLECTUAL PROPERTY RIGHTS
NECESSARY FOR THE OPERATION OF THE BUSINESSES AS CURRENTLY CONDUCTED, FREE AND
CLEAR OF ALL ENCUMBRANCES, OTHER THAN PERMITTED ENCUMBRANCES (COLLECTIVELY, THE
“SELLERS’ INTELLECTUAL PROPERTY RIGHTS”), AND (II) NEITHER SELLER HAS LICENSED
ANY OF THE SELLERS’ INTELLECTUAL PROPERTY RIGHTS TO ANY THIRD PARTY ON AN
EXCLUSIVE BASIS.


(D)   EXCEPT AS SET FORTH ON SCHEDULE 4.19(D), (I) NEITHER SELLER HAS INFRINGED,
DILUTED, MISAPPROPRIATED OR OTHERWISE CONFLICTED WITH, AND THE OPERATION OF THE
BUSINESSES AS CURRENTLY CONDUCTED DOES NOT INFRINGE, MISAPPROPRIATE OR OTHERWISE
CONFLICT WITH, ANY INTELLECTUAL PROPERTY RIGHTS OF ANY PERSON; (II) NEITHER
SELLER IS AWARE OF ANY FACTS WHICH INDICATE A LIKELIHOOD OF ANY OF THE
FOREGOING; (III) NEITHER SELLER HAS RECEIVED ANY NOTICES REGARDING ANY OF THE
FOREGOING (INCLUDING ANY DEMANDS THAT EITHER SELLER IS REQUIRED TO LICENSE ANY
INTELLECTUAL PROPERTY RIGHTS FROM ANY PERSON OR ANY REQUESTS FOR INDEMNIFICATION
FROM CUSTOMERS) AND (IV) NEITHER SELLER HAS REQUESTED NOR RECEIVED ANY WRITTEN
OPINIONS OF COUNSEL RELATED TO THE FOREGOING.


(E)   EXCEPT AS SET FORTH ON SCHEDULE 4.19(E), (I) NO LOSS OR EXPIRATION OF ANY
OF THE SELLERS’ INTELLECTUAL PROPERTY RIGHTS IS THREATENED, PENDING OR
REASONABLY FORESEEABLE, EXCEPT FOR TRADEMARKS OR SERVICE MARKS EXPIRING AT THE
END OF THEIR CURRENT REGISTRATION TERMS WITHOUT RENEWAL BY THE APPLICABLE SELLER
(AND NOT AS A RESULT OF ANY ACT OR OMISSION BY EITHER SELLER, INCLUDING A
FAILURE BY SUCH SELLER TO PAY ANY REQUIRED MAINTENANCE FEES); (II) ALL OF THE
SELLERS’ INTELLECTUAL PROPERTY RIGHTS ARE VALID AND ENFORCEABLE AND NONE OF THE
SELLERS’ INTELLECTUAL PROPERTY RIGHTS HAS BEEN MISUSED; (III) NO CLAIM BY ANY
THIRD PARTY CONTESTING THE VALIDITY, ENFORCEABILITY, USE OR OWNERSHIP OF ANY OF
THE SELLERS’ INTELLECTUAL PROPERTY RIGHTS HAS BEEN MADE, IS CURRENTLY
OUTSTANDING OR IS THREATENED, AND THERE ARE NO GROUNDS FOR THE SAME; (IV) EACH
SELLER HAS TAKEN ALL NECESSARY AND DESIRABLE ACTION TO MAINTAIN AND PROTECT ALL
OF THE SELLERS’ INTELLECTUAL PROPERTY RIGHTS AND WILL CONTINUE TO MAINTAIN AND
PROTECT ALL OF THE SELLERS’

26


--------------------------------------------------------------------------------



INTELLECTUAL PROPERTY RIGHTS PRIOR TO THE CLOSING SO AS NOT TO ADVERSELY AFFECT
THE VALIDITY OR ENFORCEABILITY THEREOF; AND (V) NEITHER SELLER HAS DISCLOSED OR
ALLOWED TO BE DISCLOSED ANY OF ITS TRADE SECRETS OR CONFIDENTIAL INFORMATION TO
ANY THIRD PARTY OTHER THAN PURSUANT TO A WRITTEN CONFIDENTIALITY AGREEMENT AND
EACH SELLER HAS ENTERED INTO WRITTEN CONFIDENTIALITY AGREEMENTS WITH ALL OF ITS
EMPLOYEES AND INDEPENDENT CONTRACTORS ACKNOWLEDGING THE CONFIDENTIALITY OF THE
SELLERS’ INTELLECTUAL PROPERTY RIGHTS.


(F)    EXCEPT AS SET FORTH ON SCHEDULE 4.19(F), TO EACH SELLER’S KNOWLEDGE, NO
PERSON HAS INFRINGED, DILUTED, MISAPPROPRIATED OR OTHERWISE CONFLICTED WITH ANY
OF THE SELLERS’ INTELLECTUAL PROPERTY RIGHTS AND NEITHER SELLER IS AWARE OF ANY
FACTS THAT INDICATE A LIKELIHOOD OF ANY OF THE SAME.


(G)   EXCEPT AS SET FORTH ON SCHEDULE 4.19(G), ALL INTELLECTUAL PROPERTY RIGHTS
OWNED BY EACH SELLER WAS: (I) DEVELOPED BY EMPLOYEES OF SUCH SELLER WORKING
WITHIN THE SCOPE OF THEIR EMPLOYMENT; (II) DEVELOPED BY OFFICERS, DIRECTORS,
AGENTS, CONSULTANTS, CONTRACTORS, SUBCONTRACTORS OR OTHERS WHO HAVE EXECUTED
APPROPRIATE INSTRUMENTS OF ASSIGNMENT IN FAVOR OF SUCH SELLER AS ASSIGNEE THAT
HAVE CONVEYED TO SUCH SELLER OWNERSHIP OF ALL OF SUCH PERSON’S RIGHTS IN THE
INTELLECTUAL PROPERTY RIGHTS RELATING TO SUCH DEVELOPMENTS; OR (III) ACQUIRED IN
CONNECTION WITH ACQUISITIONS IN WHICH SUCH SELLER OBTAINED APPROPRIATE
REPRESENTATIONS, WARRANTIES AND INDEMNITIES FROM THE TRANSFERRING PARTY RELATING
TO THE TITLE TO SUCH INTELLECTUAL PROPERTY RIGHTS.


(H)   EXCEPT AS SET FORTH IN SCHEDULE 4.19(H), NONE OF THE SELLERS’ INTELLECTUAL
PROPERTY RIGHTS IS SUBJECT TO ANY PROCEEDING OR OUTSTANDING DECREE, ORDER,
JUDGMENT, AGREEMENT OR STIPULATION RESTRICTING IN ANY MANNER THE USE, TRANSFER
OR LICENSING THEREOF BY EITHER SELLER, OR WHICH MAY AFFECT THE VALIDITY, USE OR
ENFORCEABILITY OF THE SELLERS’ INTELLECTUAL PROPERTY RIGHTS.


(I)    EACH SELLER HAS COLLECTED, USED, IMPORTED, EXPORTED AND PROTECTED ALL
PERSONALLY IDENTIFIABLE INFORMATION, AND OTHER INFORMATION RELATING TO
INDIVIDUALS PROTECTED BY LAW, IN ACCORDANCE WITH THE PRIVACY POLICIES OF EACH
SELLER AND IN ACCORDANCE WITH APPLICABLE LAW, INCLUDING BY ENTERING INTO
AGREEMENTS, WHERE APPLICABLE, GOVERNING THE FLOW OF SUCH INFORMATION ACROSS
NATIONAL BORDERS.


(J)    EACH ITEM OF THE SELLERS’ INTELLECTUAL PROPERTY RIGHTS IS VALID,
ENFORCEABLE AND SUBSISTING. ALL NECESSARY REGISTRATION, MAINTENANCE AND RENEWAL
FEES CURRENTLY DUE IN CONNECTION WITH THE SELLERS’ INTELLECTUAL PROPERTY RIGHTS
HAVE BEEN MADE AND ALL NECESSARY DOCUMENTS, RECORDATIONS AND CERTIFICATIONS IN
CONNECTION WITH THE SELLERS’ INTELLECTUAL PROPERTY HAVE BEEN FILED WITH THE
RELEVANT PATENT, COPYRIGHT, TRADEMARK OR OTHER AUTHORITIES IN THE UNITED STATES
OR FOREIGN JURISDICTIONS, AS THE CASE MAY BE, FOR THE PURPOSE OF MAINTAINING THE
SELLERS’ INTELLECTUAL PROPERTY RIGHTS.  PRIOR TO THE CLOSING, EACH SELLER WILL
DELIVER TO BUYER ALL FILES, DOCUMENTS, OR INSTRUMENTS NECESSARY TO THE
PRESERVATION AND MAINTENANCE OF THE SELLERS’ INTELLECTUAL PROPERTY RIGHTS.


(K)   NEITHER SELLER OWNS, NOR HAS PENDING, ANY PATENT APPLICATIONS OR PATENTS.

27


--------------------------------------------------------------------------------


4.20         Affiliate Transactions.  Except as set forth on Schedule 4.20, (a)
there are no Assumed Contracts between either Seller, on the one hand, and any
member, interest or right holder or any family member or affiliate of any such
member, interest or right holder, on the other hand; (b) there are no Assumed
Contracts between either Seller, on the one hand, and any employee or director
or any family member or affiliate of any such person, on the other hand, other
than employment agreements entered into in the ordinary course of business
consistent with past practice; and (c) there are no loans or other indebtedness
owing by any employee of either Seller or any family member or affiliate of any
such person to the Sellers.

4.21         Brokers or Finders.  No agent, broker, firm or other Person acting
on behalf of either Seller or, to Seller’s Knowledge, any of their Affiliates
is, or will be, entitled to any investment banking, commission, broker’s or
finder’s fees from any of the parties hereto, or from any Affiliate of any of
the parties hereto, in connection with any of the transactions contemplated by
this Agreement.

4.22         Suppliers.  Except for the suppliers named in Schedule 4.22,
neither Seller has purchased, from any single supplier, goods or services for
which the aggregate purchase price exceeds 5% of the total amount of goods and
services purchased by such Seller during the fiscal year ended December 31,
2006.  Since December 31, 2006, there has not been any termination, cancellation
or material curtailment of the Businesses relationship of either Seller with any
supplier named in Schedule 4.22 or any material and adverse (to either of the
Sellers) change in any material term (including credit terms) of the supply
agreements or related arrangements with any such supplier.  No supplier named in
Schedule 4.22 has advised either Seller that it intends, or has threatened, to
cancel or otherwise terminate the business relationship of such supplier with
either Seller or any Franchisee or that it intends to modify materially and
adversely (to such Seller) its business relationship with such Seller or any
Franchisee or to decrease materially or limit materially its supply to such
Seller or any Franchisee.

4.23         Franchise Matters.


(A)   EXCEPT AS SET FORTH ON SCHEDULE 4.23(A), SINCE JANUARY 1, 2004, NEITHER
SELLER HAS OR HAD ANY SUBSIDIARY OR AFFILIATE OFFERING OR SELLING FRANCHISES
DOMESTICALLY OR INTERNATIONALLY.  THE SELLERS AND THEIR AFFILIATES ARE THE ONLY
PERSONS OR ENTITIES THAT HAVE OFFERED OR SOLD FRANCHISES FOR THEIR RESPECTIVE
BRANDS SINCE JANUARY 1, 2000.


(B)   SCHEDULE 4.23(B) SETS FORTH A LISTING OF, AND EACH SELLER HAS PROVIDED
BUYER WITH A TRUE AND COMPLETE COPY OF, EACH SELLER’S CURRENTLY EFFECTIVE SELLER
UFOC(S), TOGETHER WITH TRUE AND COMPLETE COPIES OF ALL SELLER UFOCS USED BY SUCH
SELLER SINCE JANUARY 1, 2004 IN CONNECTION WITH THE OFFER AND SALE OF
FRANCHISES.


(C)   SCHEDULE 4.23(C) SETS FORTH A TRUE AND COMPLETE LIST OF ALL FRANCHISE
AGREEMENTS TO WHICH EACH SELLER IS A PARTY, INCLUDING FOR EACH FRANCHISE
AGREEMENT (I) THE NAME, ADDRESS AND TELEPHONE NUMBER OF EACH AND EVERY
FRANCHISEE; (II) THE EFFECTIVE DATES AND EXPIRATION DATES; AND (III) A
DESCRIPTION OF ANY PROTECTED OR EXCLUSIVE TERRITORY.  THERE ARE NO OTHER
CURRENTLY EFFECTIVE FRANCHISE AGREEMENTS RELATING TO THE BRANDS.  EXCEPT AS
NOTED IN SCHEDULE 4.23(C), EACH FRANCHISE AGREEMENT ENTERED IS SUBSTANTIALLY
SIMILAR TO THE FORM OF FRANCHISE AGREEMENT INCORPORATED INTO THE SELLER UFOC
THAT WAS ISSUED TO THE FRANCHISEE

28


--------------------------------------------------------------------------------



CONTEMPORANEOUSLY WITH THE SALE OF SUCH FRANCHISE BY EACH SELLER TO THE
FRANCHISEE.  EACH SELLER HAS AND HAS HAD MADE AVAILABLE TO BUYER TRUE, COMPLETE
AND CORRECT COPIES OF ALL FRANCHISE AGREEMENTS LISTED OR REQUIRED TO BE LISTED
ON SCHEDULE 4.23(C), INCLUDING ALL AMENDMENTS AND ADDENDA THERETO, EXCEPT THOSE
IN RESPECT OF WHICH SELLERS HAVE INDICATED ON SCHEDULE 4.23(C) THAT THE
FRANCHISE AGREEMENT ON FILE IS MISSING.


(D)   FROM AND AFTER THE DATE OF ITS FORMATION, EACH SELLER HAS AND HAS HAD AT
ALL RELEVANT TIMES, THE LIMITED LIABILITY COMPANY POWER AND AUTHORITY AND LEGAL
RIGHT TO ENTER INTO AND CARRY OUT THE TERMS OF EACH FRANCHISE AGREEMENT.  ALL OF
THE FRANCHISE AGREEMENTS ARE VALID, BINDING AND ENFORCEABLE AGAINST THE
FRANCHISEE THEREUNDER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO ANY SUCH
FRANCHISEE’S BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR PROCEEDING UNDER
STATE OR FEDERAL LAW AND SUBJECT TO ANY EQUITABLE DOCTRINES AND LEGAL
REQUIREMENTS WHICH MAY AFFECT THE ENFORCEABILITY OF THE FRANCHISE AGREEMENTS
AGAINST FRANCHISEES.  EACH SELLER HAS MAINTAINED A STANDARD PRACTIVE OF
REFRAINING FROM THE NEGOTIATION OF THE FRANCHISE AGREEMENTS ON A FRANCHISEE BY
FRANCHISEE BASIS.


(E)   SCHEDULE 4.23(E) IDENTIFIES EACH EXISTING FRANCHISEE THAT (I) IS, TO EACH
SELLER’S KNOWLEDGE, CURRENTLY IN MATERIAL DEFAULT UNDER ANY FRANCHISE AGREEMENT,
WHETHER OR NOT SUCH SELLER HAS NOTIFIED THE FRANCHISEE ABOUT THE DEFAULT; (II)
HAS RECEIVED WITHIN THE TWELVE (12) MONTH PERIOD PRIOR TO THE DATE OF THIS
AGREEMENT A NOTICE OF DEFAULT FROM EITHER SELLER THAT SUCH FRANCHISEE HAS
INCURRED A DEFAULT UNDER SUCH FRANCHISE AGREEMENT; (III) HAS ON THREE OR MORE
OCCASIONS WITHIN ANY TWELVE (12) MONTH PERIOD RECEIVED NOTICES OF DEFAULT UNDER
A FRANCHISE AGREEMENT; OR (IV) IS A PARTY TO A FRANCHISE AGREEMENT UNDER WHICH
THE FRANCHISE UNIT IS NOT YET OPEN AND OPERATING.


(F)    SCHEDULE 4.23(F) SETS FORTH A TRUE AND COMPLETE LIST OF ALL WRITTEN OR
ORAL AGREEMENTS OR ARRANGEMENTS (AND WITH RESPECT TO ORAL AGREEMENTS A
DESCRIPTION THEREOF) WITH INDEPENDENT SALES REPRESENTATIVES, CONTRACTORS,
BROKERS OR CONSULTANTS UNDER WHICH EITHER SELLER HAS AUTHORIZED ANY PERSON TO
SELL OR PROMOTE FRANCHISES ON BEHALF OF SUCH SELLER OR HAS AGREED TO REBATE OR
SHARE AMOUNTS RECEIVABLE UNDER ANY FRANCHISE AGREEMENT IN CONNECTION WITH THE
OFFER AND SALE OF ANY SUCH FRANCHISE AGREEMENT AND INDICATING WHICH OF SUCH
AGREEMENTS ARE IN DEFAULT AND MAY BE TERMINATED BY SUCH SELLER BY NOTICE TO THE
OTHER PARTY.  EACH SELLER HAS DELIVERED TO BUYER TRUE, CORRECT AND COMPLETE
COPIES OF ALL WRITTEN AGREEMENTS DESCRIBED IN SCHEDULE 4.23(F).  EACH SELLER HAS
DELIVERED TO BUYER TRUE, CORRECT AND COMPLETE COPIES OF ALL WRITTEN
CORRESPONDENCE AND MEMORANDA EVIDENCING SUCH ORAL AGREEMENTS DESCRIBED IN
SCHEDULE 4.23(F).


(G)   TO THE SELLERS’ KNOWLEDGE, EXCEPT AS SET FORTH ON SCHEDULE 4.23(G),
NEITHER SELLER HAS (I) OFFERED NOR SOLD, NOR OTHERWISE GRANTED RIGHTS, TO ANY
PARTY CONFERRING UPON THAT PARTY AREA DEVELOPMENT, AREA REPRESENTATIVE, MASTER
FRANCHISE, SUB-FRANCHISE, OR OTHER MULTI-UNIT OR MULTI-LEVEL RIGHTS WITH RESPECT
TO THE BRANDS WITHIN THE UNITED STATES OR (II) USED OR USES INDEPENDENT SALES
REPRESENTATIVES, AREA DIRECTORS, CONTRACTORS, SALES AND SERVICE PROVIDERS OR
BROKERS TO SELL OR PROMOTE THE SALE OF ITS FRANCHISES.


(H)   TO THE SELLERS’ KNOWLEDGE, EXCEPT AS SET FORTH ON SCHEDULE 4.23(H), AND
EXCEPT AS MAY BE GRANTED BY OPERATION OF LAW, (I) NO FRANCHISEE HAS BEEN GRANTED
ANY TERRITORIAL RIGHTS BY EITHER SELLER PURSUANT TO WHICH (A) SUCH SELLER IS
RESTRICTED IN ANY WAY IN THEIR RIGHT TO

29


--------------------------------------------------------------------------------



OWN OR OPERATE, OR LICENSE OTHERS TO OWN OR OPERATE, ANY BUSINESS OR LINE OF
BUSINESS OR (B) THE FRANCHISEE IS GRANTED RIGHTS FOR THE ACQUISITION OF
ADDITIONAL FRANCHISES OR EXPANSION OF THE FRANCHISEE’S TERRITORY, (II) NO
FRANCHISEE’S TERRITORIAL RIGHTS CONFLICT WITH THE TERRITORIAL RIGHTS OF ANY
OTHER FRANCHISEE, AND (III) TO THE EXTENT EITHER SELLER HAS  GRANTED ANY SUCH
TERRITORIAL RIGHTS (WHETHER OR NOT DISCLOSED OR REQUIRED TO BE DISCLOSED
HEREIN), SUCH SELLER HAS COMPLIED WITH SUCH TERRITORIAL RIGHTS AND IN THE COURSE
OF OFFERING OR SELLING FRANCHISES HAS NOT VIOLATED THE TERRITORIAL RIGHTS OF ANY
FRANCHISEE.


(I)    SINCE JANUARY 1, 2004, AND EXCEPT AS SET FORTH ON SCHEDULE 4.23(I), EACH
SELLER  HAS:  (I) PREPARED AND MAINTAINED EACH SELLER UFOCS IN ACCORDANCE WITH
APPLICABLE LAW; (II) FILED AND OBTAINED REGISTRATION OF THE OFFER AND SALE OF
THE FRANCHISES IN ALL JURISDICTIONS REQUIRING SUCH REGISTRATION PRIOR TO ANY
OFFERS OR SALES OF FRANCHISES IN SUCH JURISDICTIONS (THE “REGISTRATION LAWS”)
AND HAS FILED ALL MATERIAL CHANGES, AMENDMENTS AND RENEWALS THERETO ON A TIMELY
BASIS AS REQUIRED BY LEGAL REQUIREMENTS IN SUCH JURISDICTIONS; (III) FILED ALL
NOTICE FILINGS (INCLUDING THE FILING OF SELLER UFOC, AS APPLICABLE) IN ALL
JURISDICTIONS IN WHICH A NOTICE FILING IS REQUIRED TO BE FILED PRIOR TO THE
OFFER AND SALE OF FRANCHISES IN SUCH JURISDICTIONS; (IV) FILED ALL NOTICES OF
EXEMPTION IN ALL JURISDICTIONS IN WHICH A NOTICE FILING IS REQUIRED IN ORDER TO
OBTAIN AN EXEMPTION FROM REGULATION AS A “BUSINESS OPPORTUNITY” OR TO OTHERWISE
BE SUBJECT TO REGULATION UNDER LEGAL REQUIREMENTS IN SUCH JURISDICTIONS ABSENT
SUCH NOTICE FILING; AND (V) SOLD NO FRANCHISES DURING PERIODS AFTER THE NEED FOR
AMENDMENT AROSE AND BEFORE THE PROSPECTIVE FRANCHISEE HAD BEEN IN RECEIPT OF AN
AMENDED SELLER UFOC FOR THE REQUIRED PERIOD FOR REDISCLOSURE IN THE
JURISDICTION.  SELLER UFOCS WERE PREPARED IN ALL MATERIAL RESPECTS IN COMPLIANCE
WITH THE UFOC GUIDELINES AND/OR OTHER LEGAL REQUIREMENTS AND THERE WERE NO
MATERIAL MISREPRESENTATIONS OR MISSTATEMENTS OF FACT OR OMISSIONS TO STATE
MATERIAL INFORMATION IN ANY SELLER UFOC NECESSARY TO MAKE THE STATEMENTS MADE
THEREIN NOT MISLEADING UNDER THE CIRCUMSTANCES AT THE TIME SUCH SELLER WAS USING
SUCH SELLER UFOC.  SINCE JANUARY 1, 2004, NEITHER SELLER HAS EVER WITHDRAWN ANY
OF THEIR APPLICATIONS OR REGISTRATIONS TO OFFER AND SELL FRANCHISES FROM ANY
JURISDICTION EXCEPT AS SET FORTH ON SCHEDULE 4.23(I).


(J)    TO THE SELLERS’ KNOWLEDGE, EXCEPT AS SET FORTH ON SCHEDULE 4.23(J),
NEITHER SELLER HAS (I) OFFERED OR SOLD FRANCHISES OR ANY FORM OF AGREEMENT FOR
OPERATIONS UNDER THE BRANDS OUTSIDE OF THE UNITED STATES OR (II) FILED ANY
APPLICATION SEEKING REGISTRATION, EXEMPTION, AND/OR APPROVAL TO DO SO.


(K)   THE SELLERS HAVE HERETOFORE MADE AVAILABLE TO BUYER CORRECT AND COMPLETE
COPIES OF ALL CORRESPONDENCE WITH GOVERNMENT AUTHORITIES CONCERNING COMPLIANCE
WITH REGISTRATION LAWS (INCLUDING FRANCHISE REGISTRATION ORDERS), FRANCHISE
ADVERTISING OR PROMOTIONAL MATERIALS, UFOCS, AND FRANCHISE AGREEMENTS WITH
CURRENT AND PAST FRANCHISEES.  THE SELLERS HAVE MADE AVAILABLE OR DELIVERED TO
BUYER TRUE AND COMPLETE COPIES OF THE FRANCHISEE FILES AND OTHER MATERIALS
ASSOCIATED WITH EACH AND EVERY FRANCHISEE.  SINCE JANUARY 1, 2005, SELLERS HAVE
NOT, IN ANY OF THE AFOREMENTIONED DOCUMENTS OR FILINGS UNDER ANY REGISTRATION
LAWS, MADE ANY UNTRUE STATEMENT OF A MATERIAL FACT, OR OMITTED TO STATE ANY FACT
NECESSARY TO MAKE THE STATEMENTS MADE BY SELLERS, TAKEN AS A WHOLE, NOT
MISLEADING, IN CONNECTION WITH THE OFFER OR SALE OF ANY FRANCHISE OR BUSINESS
OPPORTUNITY.


(L)    EXCEPT AS DISCLOSED IN SCHEDULE 4.23(L), EACH FRANCHISE AGREEMENT
COMPLIES, AND THE OFFER, SALE, ADMINISTRATION AND RELATIONSHIP OF SUCH FRANCHISE
COMPLIED AT THE TIME SUCH

30


--------------------------------------------------------------------------------



OFFER AND SALE WAS MADE AND AT ALL TIMES SINCE SUCH FRANCHISE AGREEMENT BECAME
EFFECTIVE, WITH ALL LEGAL REQUIREMENTS.


(M)  EXCEPT AS LISTED OR DESCRIBED IN SCHEDULE 4.23(M), NO FRANCHISE AGREEMENT
HAS BEEN SUBORDINATED AND NO PROVISION REGARDING THE CALCULATION AND PAYMENT OF
ROYALTY FEES IN ANY FRANCHISE AGREEMENT HAS BEEN WAIVED, ALTERED OR MODIFIED IN
ANY MATERIAL RESPECT ADVERSE TO EITHER SELLER.


(N)   SET FORTH IN SCHEDULE 4.23(N) IS A DESCRIPTION OF ANY FRANCHISEE
ORGANIZATION WHICH HOLDS ITSELF OUT AS A REPRESENTATIVE OF ANY GROUP OF TWO OR
MORE FRANCHISEES.  THERE ARE NO AGREEMENTS OF ANY KIND IN EFFECT BETWEEN ANY
SUCH FRANCHISEE ORGANIZATION AND EITHER SELLER.


(O)   EXCEPT AS SET FORTH ON SCHEDULE 4.23(O), NO ORDERS, CONSENTS OR DECREES
(OTHER THAN ROUTINE COMMENT LETTERS FROM REGULATORS, ORDERS APPROVING
REGISTRATIONS, RENEWALS OF REGISTRATIONS OR REGISTRATION EXEMPTIONS) HAVE BEEN
ISSUED BY ANY FOREIGN OR DOMESTIC (FEDERAL OR STATE) ADMINISTRATIVE OR
REGULATORY AGENCY TO EITHER SELLER NOR HAVE LETTERS OF INQUIRY, INVESTIGATION OR
THE LIKE BEEN ISSUED TO EITHER SELLER BY SUCH FOREIGN OR DOMESTIC ADMINISTRATIVE
OR REGULATORY AGENCIES RELATING, DIRECTLY OR INDIRECTLY, TO EITHER SELLERS’
OFFER AND SALE OF FRANCHISES.


(P)   NEITHER SELLER HAS OFFERED OR SOLD FRANCHISES IN ANY JURISDICTION WHERE
THE SALE OF ANY SUCH FRANCHISE VIOLATED ANY LEGAL REQUIREMENTS OF SUCH
JURISDICTION.  NEITHER SELLER HAS OFFERED RESCISSION AS WOULD BE REQUIRED UNDER
ANY LEGAL REQUIREMENTS ARISING FROM A POSSIBLE VIOLATION OF ANY LEGAL
REQUIREMENTS.  NO FRANCHISEE: (I) PAID ANY CONSIDERATION OR SIGNED ANY FRANCHISE
AGREEMENT BEFORE THE EXPIRATION OF ALL APPLICABLE WAITING PERIODS; (II) HAS
ASSERTED OR EXERCISED ANY STATUTORY RIGHT OF RESCISSION ARISING FROM A VIOLATION
OF THE LEGAL REQUIREMENTS; (III) HAS AN IMMEDIATE OR INCHOATE RIGHT TO EXERCISE
ANY STATUTORY RIGHT OF RESCISSION ARISING FROM THE VIOLATION OF ANY LEGAL
REQUIREMENTS RELATING TO THE OFFER AND SALE OF FRANCHISES.  WITH THE EXCEPTION
OF ROUTINE COMMENT LETTERS FROM REGULATORS, NEITHER SELLER HAS EVER RECEIVED:
(A) A STOP ORDER, REVOCATION OR WITHDRAWAL OF APPROVAL OR A LICENSE OR EXEMPTION
TO OFFER AND SELL FRANCHISES IN ANY JURISDICTION; OR (B) AN OFFICIAL NOTICE,
COMPLAINT, SUBPOENA, REQUEST FOR INFORMATION, OR ANY FORM OF FORMAL OR INFORMAL
INQUIRY FROM ANY GOVERNMENT AUTHORITY REGARDING THE OFFER OR SALE OF
FRANCHISES.  NEITHER SELLER HAS PARTICIPATED IN ANY REMEDIAL PROGRAM DIRECTED
TOWARDS ITS FRANCHISE SELLING PRACTICES ADMINISTERED BY THE NATIONAL FRANCHISE
COUNCIL, THE INTERNATIONAL FRANCHISE ASSOCIATION, THE FEDERAL TRADE COMMISSION,
ANY STATE OR PROVINCIAL AUTHORITY, OR ANY OTHER PUBLIC OR PRIVATE ORGANIZATION.


(Q)   THE BOOKS AND RECORDS OF EACH SELLER  AND THE FILES OF ITS FRANCHISE
COUNSEL INCLUDE ALL WRITTEN COMMUNICATIONS AND WRITTEN MEMORIALIZATION OF ALL
MATERIAL ORAL COMMUNICATIONS WITH FRANCHISE REGULATORY AUTHORITIES REGARDING THE
FRANCHISES, INCLUDING WITHOUT LIMITATION ALL APPLICATIONS FOR INITIAL
REGISTRATION, RENEWAL APPLICATIONS, AMENDMENTS, COMMENT LETTERS, APPROVALS,
LICENSES, CONSENTS, EXEMPTION FILINGS, WITHDRAWALS, AND UNDERTAKINGS REGARDING
FUTURE CHANGES IN SUCH SELLER’S OFFERING MATERIALS.


(R)    EXCEPT AS SET FORTH IN SCHEDULE 4.23(R), EACH SELLER HAS COMPLIED WITH
ALL LEGAL REQUIREMENTS APPLICABLE TO THE ADMINISTRATION OF THE RELATIONSHIPS
WITH THE FRANCHISEES UNDER THE FRANCHISE AGREEMENTS.

31


--------------------------------------------------------------------------------



(S)  EACH SELLER HAS DELIVERED OR MADE AVAILABLE TO BUYER CORRECT AND COMPLETE
COPIES OF ALL REGISTRATIONS, MATERIAL ADVERTISING OR PROMOTIONAL MATERIALS (USED
BY SUCH SELLER SUBSEQUENT TO JANUARY 1, 2005), SELLER UFOCS OR AGREEMENTS USED
BY SUCH SELLER OR FILED WITH ANY FOREIGN OR DOMESTIC ADMINISTRATIVE OR
REGULATORY AGENCY OR OTHERWISE USED BY SUCH SELLER IN CONNECTION WITH THE OFFER,
SALE AND OPERATION OF FRANCHISES IN ANY JURISDICTION (DOMESTIC OR INTERNATIONAL)
SINCE JANUARY 1, 2005.  NEITHER SELLER HAS PUBLISHED ANY FRANCHISE RECRUITMENT
ADVERTISING IN VIOLATION OF THE LEGAL REQUIREMENTS OF ANY JURISDICTION.  EACH
SELLER HAS EFFECTED TIMELY FILING OF FRANCHISE RECRUITMENT ADVERTISING WITH THE
APPLICABLE GOVERNMENT AUTHORITY BEFORE PUBLICATION AND OBTAINED ANY APPROVALS OR
CLEARANCES, OR RECEIVED NO COMMENTS REQUIRING CHANGES TO THE ADVERTISING
MATERIALS THAT WERE NOT INCORPORATED IN THE FINAL COPY.


(T)  SCHEDULE 4.23(T) INCLUDES A TRUE AND COMPLETE LIST OF ALL WRITTEN OR ORAL
AGREEMENTS OR ARRANGEMENTS (AND WITH RESPECT TO ORAL AGREEMENTS OR ARRANGEMENTS,
A DESCRIPTION THEREOF) WITH THIRD PARTY VENDORS OR SUPPLIERS WHO CURRENTLY
APPROVED BY EITHER SELLER TO ACT AS PROVIDERS OF GOODS OR SERVICES TO THE
FRANCHISEES.  EXCEPT AS SET FORTH IN SCHEDULE 4.23(T), AND EXCLUDING
ENTERTAINMENT BY VENDORS/SUPPLIERS OR REIMBURSEMENT FOR FRANCHISEE CONVENTIONS
OR MEETINGS IN THE ORDINARY COURSE OF BUSINESS, NEITHER SELLER RECEIVES REBATES,
COMMISSIONS, DISCOUNTS OR OTHER PAYMENTS OR REMUNERATION OF ANY KIND FROM SUCH
VENDORS OR SUPPLIERS OF SUCH GOODS OR SERVICES.


(U)  TO EACH SELLER’S KNOWLEDGE, NEITHER SELLER IS IN VIOLATION OR DEFAULT OF
ANY FRANCHISE AGREEMENT, NOR HAS THERE OCCURRED ANY EVENT OR CONDITION WHICH
WITH THE PASSAGE OF TIME OR GIVING OF NOTICE (OR BOTH) WOULD CONSTITUTE A
MATERIAL DEFAULT BY SUCH SELLER OF ANY FRANCHISE AGREEMENT UNDER, OR PERMIT
TERMINATION OR RESCISSION OF, ANY SUCH FRANCHISE AGREEMENT.  NEITHER THE
EXECUTION OF THIS AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN WOULD RESULT IN A VIOLATION OF OR A DEFAULT UNDER, OR GIVE
RISE TO A RIGHT OF TERMINATION, MODIFICATION, CANCELLATION, RESCISSION OR
ACCELERATION OF ANY OBLIGATION OR LOSS OF MATERIAL BENEFITS UNDER, ANY FRANCHISE
AGREEMENT.  NO CONSENT OR APPROVAL OF ANY FRANCHISEE IS REQUIRED IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT.


(V)  ALL FRANCHISE AGREEMENTS AND RELATED DOCUMENTS PROVIDED TO THE BUYER ARE
TRUE, CORRECT AND COMPLETE AND THEY CONSTITUTE ALL OF THE AGREEMENTS BETWEEN
EITHER SELLER AND ITS FRANCHISEES AND THERE EXISTS NO OTHER AGREEMENTS, ORAL OR
WRITTEN, BETWEEN SUCH SELLER AND ANY FRANCHISEE. THERE ARE NO MATERIAL
AGREEMENTS OR SPECIAL ARRANGEMENTS WITH ANY FRANCHISEE OTHER THAN AS SET FORTH
IN THE SELLER UFOCS AND FRANCHISE AGREEMENTS.


(W)  EACH SELLER’S USE AND ADMINISTRATION OF ADVERTISING CONTRIBUTIONS AND FEES
MADE UNDER THE FRANCHISE AGREEMENTS HAS AT ALL TIMES COMPLIED WITH THE
PROVISIONS OF ALL FRANCHISE AGREEMENTS OR OTHER AGREEMENTS MADE BY SUCH SELLER
WITH RESPECT TO THEIR USE OF THE ADVERTISING CONTRIBUTIONS AND FEES, CONFORMS
WITH ANY DESCRIPTIONS OF SUCH ACTIVITIES CONTAINED IN APPLICABLE SELLER UFOCS
AND DOES NOT VIOLATE ANY LEGAL REQUIREMENTS.

(I)        SCHEDULE 4.23(W) SETS FORTH, AS TO EACH SELLER INDIVIDUALLY:  (A) A
STATEMENT OF THE AMOUNT OF MARKETING FEES IN RESPECT OF THE TTM PERIOD; (B) THE
AMOUNT OF MARKETING FEES ACTUALLY SPENT BY EACH SELLER DURING THE TTM PERIOD;
AND (C) THE AMOUNT OF ANY RESIDUAL MARKETING FEES BEING HELD BY EITHER SELLER OR
THE DEFICIT IN MARKETING FEES FOR WHICH

32


--------------------------------------------------------------------------------


EITHER SELLER IS TO BE REIMBURSED FROM FUTURE MARKETING FEES AS OF THE END OF
THE TTM PERIOD, AS THE CASE MAY BE (THE “MARKETING FEES BALANCE”). THE FOREGOING
RECONCILIATION OF MARKETING FEES IS REFERRED TO HEREIN AS THE “MARKETING FEES
RECONCILIATION.”

(II)       SCHEDULE 4.23(W) SETS FORTH, AS TO EACH SELLER INDIVIDUALLY, A
LISTING OF EACH CONTRACT ENTERED INTO BY SUCH SELLER THAT IS NOT FULLY PERFORMED
BY BOTH PARTIES AS OF THE DATE OF THIS AGREEMENT PURSUANT TO WHICH SUCH SELLER
HAS OBLIGATED ITSELF TO THE EXPENDITURE OF MARKETING FEES, ALONG WITH A
STATEMENT OF ANY PAYMENTS MADE, AND REMAINING TO BE MADE, BY SUCH SELLER IN
ORDER TO COMPLETE ITS PERFORMANCE UNDER EACH SUCH CONTRACT.


(X)  EXCEPT AS SPECIFIED ON SCHEDULE 4.23(X), THERE IS NO ACTION, PROCEEDING, OR
INVESTIGATION PENDING OR, TO EACH SELLER’S KNOWLEDGE, THREATENED AGAINST OR
INVOLVING EITHER SELLER WITH RESPECT TO ANY OF ITS DOMESTIC OR INTERNATIONAL
FRANCHISES, AND TO EACH SELLER’S KNOWLEDGE, THERE IS NO BASIS FOR ANY SUCH
ACTION, PROCEEDING OR INVESTIGATION EXCEPT FOR ACTIONS, PROCEEDINGS OR
INVESTIGATIONS THAT COULD NOT, IN ANY INDIVIDUAL CASE OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON EITHER SELLER. 
NEITHER SELLER IS SUBJECT TO ANY JUDGMENT, ORDER OR DECREE ENTERED IN ANY
LAWSUIT OR PROCEEDING WHICH HAS OR MAY HAVE A MATERIAL ADVERSE EFFECT ON ITS
RIGHTS AND INTERESTS IN ANY FRANCHISE AGREEMENT.  TO THE EACH SELLER’S
KNOWLEDGE, THERE ARE NOT CURRENTLY, NOR HAVE THERE EVER BEEN ANY ADMINISTRATIVE
ACTIONS, CEASE AND DESIST ORDERS OR OTHER ADMINISTRATIVE ACTIONS BY ANY FEDERAL
OR STATE AGENCY WHICH REGULATES FRANCHISES.


(Y)  SINCE JANUARY 1, 2004, EXCEPT AS SPECIFIED ON SCHEDULE 4.23(Y), NEITHER
SELLER HAS WAIVED ENFORCEMENT OF, OR FAILED TO ENFORCE, ANY NONCOMPETE OR
SIMILAR RESTRICTION UNDER A FRANCHISE AGREEMENT, AND TO EACH SELLER’S KNOWLEDGE,
NO CURRENT OR FORMER FRANCHISEE IS CURRENTLY IN VIOLATION OF ANY APPLICABLE
NONCOMPETE COVENANT.


(Z)  EXCEPT AS SET FORTH ON SCHEDULE 4.23(Z), NEITHER SELLER NOR ANY OF THEIR
AFFILIATES HAVE ENTERED INTO ANY GUARANTEES IN RESPECT OF LEASES HELD BY
FRANCHISEES OF THE BUSINESSES.


(AA)        ALL PERSONS ACTING AS FRANCHISE SALESPERSONS AND FRANCHISE SALES
BROKERS AUTHORIZED TO ACT ON BEHALF OF EACH SELLER HAS BEEN DULY AND TIMELY
REGISTERED AND QUALIFIED IN ALL JURISDICTIONS WHERE SUCH REGISTRATION OR
QUALIFICATION IS NECESSARY.  ALL INFORMATION FILED BY EITHER SELLER WITH SUCH
REGISTRATIONS ABOUT ALL SUCH PERSONS IS ACCURATE, TRUE AND COMPLETE IN ALL
RESPECTS.  ALL OF THE DOMESTIC UFOCS ACCURATELY DISCLOSE ANY RELEVANT
INFORMATION ABOUT FRANCHISE BROKERS REQUIRED IN ITEMS, 2, 3 AND 4.


(BB)       SINCE JANUARY 1, 2004, EACH SELLER HAS CONDUCTED REASONABLE TRAINING
PROGRAMS FOR ALL OFFICERS, AGENTS, EMPLOYEES, BROKERS, SALESPERSONS, CONTRACTORS
AND OTHER REPRESENTATIVES ENGAGED IN THE OFFER AND SALE OF FRANCHISES ON BEHALF
OF SUCH SELLER IN THE REQUIREMENTS OF APPLICABLE LAW BEFORE PERMITTING SUCH
PERSONS TO ENGAGE WITH PROSPECTIVE FRANCHISEES AND HAS A STANDARD PRACTICE OF
RETRAINING SUCH PERSONS AT LEAST ANNUALLY REGARDING THE REQUIREMENTS OF
APPLICABLE LAW.


(CC)        NEITHER SELLER HAS ANY PUBLISHED POLICIES GOVERNING THEIR FRANCHISE
SALES EFFORTS AND PERSONNEL THAT MANDATE CONFORMANCE WITH APPLICABLE LAW AND
THAT NOTIFY SALES

33


--------------------------------------------------------------------------------



PERSONNEL THAT VIOLATION OF ANY LEGAL REQUIREMENTS WILL RESULT IN DISCIPLINARY
ACTION OR TERMINATION.  EACH SELLER HAS INSTITUTED AND MAINTAINED INTERNAL
CONTROLS ADEQUATE TO ASSURE THAT MATERIAL VIOLATIONS OF LEGAL REQUIREMENTS
GOVERNING FRANCHISE SALES ARE DISCOVERED AND REMEDIED AND THAT THEIR RECORDS
DEMONSTRATE COMPLIANCE WITH LEGAL REQUIREMENTS OR THAT APPROPRIATE STEPS ARE
TAKEN TO REMEDY NON-COMPLIANCE WHEN DISCOVERED.


(DD)        EACH SELLER HAS OBTAINED, HAS FILED WITH THE APPLICABLE
JURISDICTIONS AND HAS RETAINED IN ITS RECORDS THE CONSENT OF THEIR ACCOUNTANTS
TO PUBLICATION OF THE FINANCIAL STATEMENTS SET FORTH IN THE SELLER UFOCS, AND
MODIFIED SELLER UFOCS TO CONFORM TO ANY COMMENTS OFFERED BY THE ACCOUNTANTS
PRIOR TO DISTRIBUTION TO PROSPECTIVE FRANCHISEES.

4.24         Powers of Attorney.  Except as set forth on Schedule 4.24, there
are no outstanding powers of attorney executed by or on behalf of either Seller.

4.25         Investment.  Each Seller (a) understands that the Parent Shares
have not been, and will not be, registered under the Securities Act, or under
any state securities laws, and are being offered and sold in reliance upon
federal and state exemptions for transactions not involving any public offering,
(b) is acquiring the Parent Shares solely for its own account for investment
purposes, and not with a view to the distribution thereof, (c) is a
sophisticated investor with knowledge and experience in business and financial
matters, (d) has received certain information concerning Parent and has had the
opportunity to obtain additional information as desired in order to evaluate the
merits and the risks inherent in holding the Parent Shares, (e) is able to bear
the economic risk and lack of liquidity inherent in holding the Parent Shares,
and (f) is an Accredited Investor.

4.26         Deferred Revenue Liability.  As of the date of this Agreement and
the Closing Date, the Deferred Revenue Liability amount reflects the full amount
of all deferred revenues allocated to each Seller’s Franchise Agreements.

4.27         Indenture Payment.  To MFFB’s Knowledge, without giving effect to
the transactions contemplated hereunder, MFFB will have adequate cash and cash
equivalents on hand to make its payments due on September 15, 2007, and March
15, 2008, under and in accordance with the Indenture.

4.28         Right of First Refusal.  The Right of First Refusal, Mutual
Termination and Release (“ROFR Agreement”), dated as of October 2004, by and
between Pretzel Time and one of its master franchisors is only applicable to the
Master Franchise Agreement, between Pretzel Time and such master franchisor and
does not in any way limit either Seller’s ability to consummate the transactions
contemplated by this Agreement, including the transfer of the rights to
franchise Pretzel Time in Canada.  Nothing in this Agreement triggers the rights
of the master franchisor under Section 1.A of the ROFR Agreement.

4.29         Other Contracts.  Neither MFFB nor either of the Sellers has
entered into any Contract with any of the parties identified in the third
disclosure on Schedule 4.13 that is not otherwise required to be set forth on
the Disclosure Schedules.

34


--------------------------------------------------------------------------------



ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT

Parent and Buyer, jointly and severally, hereby represent and warrant to the
Sellers, subject to the limitations set forth in Article XI of this Agreement,
that the statements contained in this Article V are correct and complete as of
the date of this Agreement and will be correct and complete as of the Closing
Date (as though made then and as though the Closing Date were substituted for
the date of this Agreement throughout this Article V except to the extent any
representation or warranty expressly speaks only as of a different date), except
as set forth in the Disclosure Schedules attached hereto.

5.1  Existence and Good Standing; Authorization.


(A)  EACH OF PARENT AND BUYER IS ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS INCORPORATION, ORGANIZATION OR FORMATION.


(B)  EACH OF PARENT AND BUYER HAS ALL REQUISITE CORPORATE OR ORGANIZATIONAL
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, TO PERFORM ITS
OBLIGATIONS HEREUNDER AND TO CONSUMMATE THE SALE AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY EACH OF PARENT AND BUYER, AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED HEREBY, HAVE BEEN DULY AUTHORIZED AND APPROVED BY ITS RESPECTIVE
BOARD OF DIRECTORS OR MEMBERS, AND NO OTHER CORPORATE, STOCKHOLDER,
ORGANIZATIONAL, MEMBER OR MANAGER ACTION ON THE PART OF PARENT OR BUYER IS
NECESSARY TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY PARENT OR BUYER AND THE CONSUMMATION THEREBY OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
PARENT AND BUYER AND, ASSUMING THE DUE EXECUTION OF THIS AGREEMENT BY THE
SELLERS, THIS AGREEMENT CONSTITUTES A VALID AND BINDING OBLIGATION OF EACH OF
PARENT AND BUYER ENFORCEABLE AGAINST PARENT AND BUYER IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
RECEIVERSHIP AND SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY, AND GENERAL EQUITABLE PRINCIPLES.

5.2  Consents and Approvals; No Violations.  The execution and delivery of this
Agreement by Parent and Buyer and the consummation of the transactions
contemplated hereby do not and will not:


(A)  VIOLATE OR CONFLICT WITH ANY PROVISIONS OF THE ORGANIZATIONAL DOCUMENTS OF
PARENT OR BUYER;


(B)  VIOLATE ANY LEGAL REQUIREMENT OR ORDER TO WHICH PARENT OR BUYER IS SUBJECT
OR BY WHICH ANY OF THEIR RESPECTIVE MATERIAL PROPERTIES OR ASSETS ARE BOUND;


(C)  REQUIRE ANY PERMIT, CONSENT OR APPROVAL OF, OR THE GIVING OF ANY NOTICE TO,
OR FILING WITH ANY GOVERNMENT AUTHORITY ON OR PRIOR TO THE CLOSING DATE; AND


(D)  RESULT IN A MATERIAL VIOLATION OR BREACH OF, CONFLICT WITH, CONSTITUTE
(WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT (OR GIVE RISE TO
ANY RIGHT OF TERMINATION, CANCELLATION, PAYMENT OR ACCELERATION) UNDER, OR
RESULT IN THE CREATION OF ANY ENCUMBRANCE UPON ANY OF THE MATERIAL PROPERTIES OR
ASSETS OF PARENT OR BUYER UNDER ANY OF THE MATERIAL TERMS,

35


--------------------------------------------------------------------------------



CONDITIONS OR PROVISIONS OF ANY MATERIAL CONTRACT OR ANY OTHER INSTRUMENT OR
OBLIGATION TO WHICH PARENT OR BUYER IS A PARTY, OR BY WHICH IT OR ANY OF THEIR
RESPECTIVE MATERIAL PROPERTIES OR ASSETS MAY BE BOUND; EXCLUDING FROM THE
FOREGOING CLAUSES (B), (C) AND (D) PERMITS, CONSENTS, APPROVALS, NOTICES AND
FILINGS THE ABSENCE OF WHICH, AND VIOLATIONS, BREACHES, DEFAULTS AND
ENCUMBRANCES THE EXISTENCE OF WHICH, WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO PREVENT PARENT OR BUYER FROM PERFORMING ITS
OBLIGATIONS UNDER THIS AGREEMENT.

5.3  SEC Documents and Other Reports.  Parent has timely filed with the SEC all
documents required to be filed by it since December 31, 2006 under the
Securities Act or the Exchange Act (the “Parent SEC Documents”).  As of their
respective filing dates, the Parent SEC Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, each as in effect on the date so filed, and at the time filed with
the SEC none of the Parent SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The financial statements of Parent
included in the Parent SEC Documents complied as of their respective dates in
all material respects with the then applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, were prepared
in accordance with GAAP (except in the case of the unaudited statements, as
permitted by Form 10-Q under the Exchange Act) applied on a consistent basis
during the periods involved (except as may be indicated therein or in the notes
thereto) and fairly present in all material respects the condensed consolidated
financial position of Parent and its subsidiaries as at the dates thereof and
the condensed consolidated results of their operations and their condensed
consolidated cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments and to any other
adjustments described therein).

5.4  Litigation.  There are no Proceedings pending, or, to the knowledge of
Parent or Buyer, threatened which would prevent, enjoin, alter or materially
delay any of the transactions contemplated by this Agreement.

5.5  Brokers’ or Finders’ Fees.  No agent, broker, firm or other Person acting
on behalf of Parent or Buyer is, or will be, entitled to any investment banking,
commission, broker’s or finder’s fees from any of the parties hereto, or from
any Person controlling, controlled by or under common control with any of the
parties hereto, in connection with any of the transactions contemplated by this
Agreement.

5.6  Parent Shares.  All of the Parent Shares issuable in accordance with this
Agreement will be, when so issued, duly authorized, validly issued, fully paid
and non-assessable and free and clear of any liens (other than those created
under federal and state securities laws or the Voting Agreement) and not subject
to preemptive or other similar rights of the stockholders of Parent.


ARTICLE VI


DEVELOPING AGENT LIABILITIES

Notwithstanding anything to the contrary set forth herein and without prejudice
to any Buyer Indemnified Party’s rights under Section 11.2(f), each of MFFB and
Sellers agree that

36


--------------------------------------------------------------------------------


if any Developing Agent Franchise Agreement is terminated by a Developing Agent
not in the ordinary course of business (i.e., lease termination, poor store
performance, etc.) on or prior to the Developing Agents Escrow Release Date (and
such Franchise location is not otherwise transferred to or replaced by another
Franchisee acceptable to Buyer within thirty (30) days of such termination),
Buyer may deduct from the Developing Agents Escrow Amount the number of Parent
Shares equal to the sum of (i) 4.5 times the TTM Period Continuing Royalties
attributable to such Developing Agent under the terminated Developing Agent
Franchise Agreement, plus (ii) 4.5 times the TTM Period Product Formulation
Royalties attributable to such Developing Agent under the terminated Developing
Agent Franchise Agreement, plus (iii) 2.0 times the TTM Period Initial Franchise
Fees attributable to such Developing Agent under the terminated Developing Agent
Franchise Agreement (collectively, the “Sellers’ Developing Agent Liabilities
Formula”) divided by (iv) the Adjusted Closing Date Reference Price. 
Notwithstanding the foregoing, if, after the Developing Agents Escrow Release
Date but prior to the fifteen (15) month anniversary of the Closing Date, any
Developing Agent terminates a Developing Agent Franchise Agreement (and such
Franchise location is not otherwise transferred to or replaced by another
Franchisee acceptable to Buyer within thirty (30) days of such termination) in
connection with, or as a result of, the Developing Agent Lawsuits or any
settlement thereof, each of MFFB and Sellers agree, jointly and severally, to
pay to the Buyer an amount in cash calculated in accordance with the Sellers
Developing Agent Liabilities Formula within thirty (30) days of the Buyer
providing MFFB and Sellers written notice of such termination.


ARTICLE VII


POST-CLOSING COVENANTS


7.1  INTENTIONALLY OMITTED.

7.2  Taxes Related to Purchase of Assets; Tax Cooperation.


(A)  ALL STAMP, TRANSFER, DOCUMENTARY, SALES AND USE, REGISTRATION AND OTHER
SIMILAR TAXES AND FEES (INCLUDING ANY PENALTIES AND INTEREST) INCURRED IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
(COLLECTIVELY, THE “TRANSFER TAXES”) SHALL BE PAID ONE-HALF BY BUYER AND
ONE-HALF BY THE SELLERS (SUCH OBLIGATION TO BE JOINT AND SEVERAL AS BETWEEN THE
SELLERS), AND EXCEPT TO THE EXTENT REQUIRED TO BE FILED BY THE SELLERS, BUYER
SHALL PROPERLY FILE ON A TIMELY BASIS ALL NECESSARY TAX RETURNS AND OTHER
DOCUMENTATION WITH RESPECT TO ALL TRANSFER TAXES.  THE PROVISIONS OF THIS
SECTION 7.2 AND NO OTHER PROVISION, SHALL GOVERN THE ECONOMIC BURDEN OF TRANSFER
TAXES.


(B)  ALL PERSONAL PROPERTY TAXES AND ASSESSMENTS ON THE PURCHASED ASSETS FOR ANY
TAXABLE PERIOD COMMENCING ON OR PRIOR TO THE CLOSING DATE AND ENDING AFTER THE
CLOSING DATE (A “STRADDLE PERIOD”) SHALL BE PRORATED BETWEEN BUYER AND THE
SELLERS AS OF THE CLOSE OF BUSINESS ON THE CLOSING DATE BASED ON THE BEST
INFORMATION THEN AVAILABLE, WITH (A) THE SELLERS LIABLE FOR SUCH TAXES
ATTRIBUTABLE TO ANY PORTION OF A STRADDLE PERIOD ENDING ON OR PRIOR TO THE
CLOSING DATE AND (B) BUYER BEING LIABLE FOR SUCH TAXES ATTRIBUTABLE TO ANY
PORTION OF A STRADDLE PERIOD BEGINNING AFTER THE CLOSING DATE.  INFORMATION
AVAILABLE AFTER THE CLOSING DATE THAT ALTERS THE AMOUNT OF TAXES DUE WITH
RESPECT TO THE STRADDLE PERIOD WILL BE TAKEN INTO ACCOUNT AND ANY CHANGE IN THE
AMOUNT OF SUCH TAXES SHALL BE PRORATED BETWEEN BUYER AND SELLERS AS SET FORTH IN
THE NEXT

37


--------------------------------------------------------------------------------



SENTENCE.  ALL SUCH PRORATIONS SHALL BE ALLOCATED SO THAT ITEMS RELATING TO THE
PORTION OF A STRADDLE PERIOD ENDING ON OR PRIOR TO THE CLOSING DATE SHALL BE
ALLOCATED TO THE SELLERS BASED UPON THE NUMBER OF DAYS IN THE STRADDLE PERIOD ON
OR PRIOR TO THE CLOSING DATE AND ITEMS RELATED TO THE PORTION OF A STRADDLE
PERIOD BEGINNING ON OR AFTER THE CLOSING DATE SHALL BE ALLOCATED TO BUYER BASED
UPON THE NUMBER OF DAYS IN THE STRADDLE PERIOD FROM AND AFTER THE CLOSING DATE. 
THE AMOUNT OF ALL SUCH PRORATIONS THAT MUST BE PAID IN ORDER TO CONVEY THE
PURCHASED ASSETS TO BUYER FREE AND CLEAR OF ALL ENCUMBRANCES OTHER THAN
PERMITTED ENCUMBRANCES HAVE BEEN CALCULATED AND SHALL BE PAID ON THE CLOSING
DATE; ALL OTHER PRORATIONS SHALL BE CALCULATED AND PAID AS SOON AS PRACTICABLE
THEREAFTER.


(C)  THE SELLERS AND BUYER SHALL (AND SHALL CAUSE THEIR RESPECTIVE AFFILIATES
TO) COOPERATE FULLY WITH EACH OTHER AND MAKE AVAILABLE OR CAUSE TO BE MADE
AVAILABLE TO EACH OTHER FOR CONSULTATION, INSPECTION AND COPYING (AT SUCH OTHER
PARTY’S EXPENSE) IN A TIMELY FASHION SUCH PERSONNEL, TAX DATA, RELEVANT TAX
RETURNS OR PORTIONS THEREOF AND FILINGS, FILES, BOOKS, RECORDS, DOCUMENTS,
FINANCIAL, TECHNICAL AND OPERATING DATA, COMPUTER RECORDS AND OTHER INFORMATION
AS MAY BE REASONABLY REQUESTED, INCLUDING, WITHOUT LIMITATION, (A) FOR THE
PREPARATION BY SUCH OTHER PARTY OF ANY TAX RETURNS OR (B) IN CONNECTION WITH ANY
TAX AUDIT OR PROCEEDING INCLUDING ONE PARTY (OR AN AFFILIATE THEREOF) TO THE
EXTENT SUCH TAX AUDIT OR PROCEEDING RELATES TO OR ARISES FROM THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

7.3  Noncompetition and Nonsolicitation.


(A)  FOR A PERIOD OF FIVE (5) YEARS FROM THE DATE OF THIS AGREEMENT, NEITHER
SELLER NOR MFFB SHALL, AND MFFB SHALL CAUSE EACH OF ITS AFFILIATES NOT TO,
DIRECTLY OR INDIRECTLY, ON ITS OWN BEHALF, AS AN AGENT OF, ON BEHALF OF OR IN
CONJUNCTION WITH, OR AS A MEMBER, PARTNER OR SHAREHOLDER OF, ANY OTHER FIRM,
CORPORATION OR OTHER ENTITY OR PERSON:

(I)            OWN, OPERATE OR CONTROL, OR PARTICIPATE IN THE OWNERSHIP,
OPERATION OR CONTROL OF, OR HAVE ANY FINANCIAL INTEREST IN, ANY PRETZEL-RELATED
FRANCHISE BUSINESS THAT IS SUBSTANTIALLY SIMILAR TO THE PRETZEL FRANCHISE
SEGMENT OF THE BUSINESSES AND WHICH TARGETS A SUBSTANTIALLY SIMILAR DEMOGRAPHIC
CUSTOMER BASE, IF ANY OR ALL SUCH ACTIVITIES COMPRISE FIVE PERCENT (5%) OR MORE
OF THE BUSINESS’ GROSS SALES, PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT
RESTRICT MFFB OR EITHER SELLER OR ANY OF THEIR AFFILIATES FROM OWNING UP TO FIVE
(5%) PERCENT OF THE OUTSTANDING VOTING SECURITIES OF ANY COMPANY WHICH IS LISTED
ON ANY RECOGNIZED PUBLIC STOCK EXCHANGE, TRADED ON NASDAQ OR OVER-THE-COUNTER;
OR

(II)           INDUCE ANY FORMER EMPLOYEE, LICENSEE, INDEPENDENT CONTRACTOR,
MANUFACTURER, SUPPLIER OR FRANCHISEE OF EITHER SELLER WITH RESPECT TO THE
BUSINESSES, TO TERMINATE HIS OR HER EMPLOYMENT OR RELATIONSHIP, AS APPLICABLE,
WITH BUYER OR ITS AFFILIATES.


(B)  BUYER AND PARENT ARE ENTITLED (WITHOUT LIMITATION OF ANY OTHER REMEDY) TO
SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF WITH RESPECT TO ANY BREACH OR
THREATENED BREACH OF THE COVENANTS IN THIS SECTION 7.3, WITHOUT THE NEED TO POST
ANY BOND.  IF ANY COURT OF COMPETENT JURISDICTION AT ANY TIME DEEMS THE TIME
PERIODS FOR THE FOREGOING COVENANTS TOO LENGTHY OR THE SCOPE OF THE COVENANTS
TOO BROAD, THE RESTRICTIVE TIME PERIODS WILL BE DEEMED TO BE THE LONGEST PERIOD
PERMISSIBLE BY LAW, AND THE SCOPE WILL BE DEEMED TO COMPRISE THE BROADEST SCOPE
PERMISSIBLE BY LAW UNDER THE CIRCUMSTANCES.  IT IS THE INTENT OF THE PARTIES TO
PROTECT AND PRESERVE

38


--------------------------------------------------------------------------------



THE BUSINESSES AND THE PURCHASED ASSETS AND THEREFORE THE PARTIES AGREE AND
DIRECT THAT THE TIME PERIOD AND SCOPE OF THE FOREGOING COVENANTS WILL BE THE
MAXIMUM PERMISSIBLE DURATION (NOT TO EXCEED FIVE YEARS) AND SIZE.

7.4  Further Assurances.  From time to time following the Closing, each party
shall execute and deliver, or cause to be executed and delivered, such
instruments and documents as a party may reasonably request or as may be
otherwise necessary to more effectively consummate the transactions contemplated
hereby.  Following the Closing, the Sellers agree to forward to Buyer any
correspondence or other communications addressed to the Sellers received by them
that relates to the Purchased Assets or Assumed Liabilities.

7.5  Audit.  Sellers shall use commercially reasonable efforts to cause KPMG
LLP, within seventy (70) days of the Closing Date, to (x) audit the financial
statements of each Seller for 2004, 2005 and 2006 in a manner meeting the
requirements of Regulation S-X under the Securities Act of 1933, as amended (the
“SEC Financial Statements”); (y) review pro forma financial statements that
Parent intends to file in reports filed pursuant to the Exchange Act; and (z)
take such other similar actions reasonably requested by the Buyer, including
(i)  consenting to the proper use of its report(s) on the audited financial
statements included in the SEC Financial Statements; and (ii) performing a SAS
100 review of any unaudited financial statements included in the SEC Financial
Statements.  In connection with the foregoing, the Sellers shall use their
reasonable efforts to assist the Buyer in the preparation of such SEC Financial
Statements, at Buyer’s expense, including without limitation providing the
Buyer’s Representatives with full access during normal business hours, and in a
manner so as not to interfere with the normal business operations of the
Sellers, to all relevant books, records, work papers, information and employees
and auditors of such Persons, to the extent necessary in connection with the
preparation of any such SEC Financial Statements.  Buyer shall reimburse Sellers
for costs incurred by Sellers in connection with the preparation of the SEC
Financial Statements and its compliance with Sellers’ obligations under this
Section 7.5, including expenses incurred with Sellers’ engagement of KPMG LLP;
provided, however, that Sellers obtain Buyer’s written consent before incurring
any charges over $25,000 in respect of Sellers’ obligations under this Section
7.5.

7.6  Confidentiality.  From and after the date hereof, for a period of three (3)
years, the Sellers shall, and shall cause each of its Affiliates to, treat as
confidential and use commercially reasonable efforts to safeguard and not to
use, except as expressly agreed in writing by Buyer, any and all the Seller
Information included within the Purchased Assets, including the Intellectual
Property, in each case using the standard of care necessary to prevent the
unauthorized use, dissemination or disclosure of such the Seller Information. 
For purposes of this Section 7.6, from and after the date hereof, confidential
information included within the Purchased Assets shall be deemed to be “Seller
Information” notwithstanding the fact that such information was available to or
in the possession of the Sellers or any of their Affiliates prior to the
Closing.  Notwithstanding the generality of the foregoing, nothing in this
Section 7.6 shall prohibit either Seller or its Affiliates from making public
disclosures required by applicable Legal Requirements, according to Section
12.1.

39


--------------------------------------------------------------------------------


7.7  Solvency.  From the time of execution of this Agreement through March 15,
2008, each of the Sellers and MFFB shall continue to pay their debts as they
mature or become due, including the September 15, 2007, and March 15, 2008,
payments due under the Indenture.

7.8  Restrictions on Sale of Parent Shares.  During the twelve (12) month period
following the Closing Date (such period herein referred to as the “Initial
Period”), neither Seller shall, directly or indirectly, through an “affiliate”
or “associate” (as such terms are defined in the General Rules and Regulations
under the Securities Act of 1933, as amended), or otherwise, offer, sell,
pledge, hypothecate, grant an option for sale, or otherwise dispose of, or
transfer or grant any rights with respect thereto in any manner either privately
or publicly (each, a “Transfer”) any of the Parent Shares or Shares of the
Parent acquired by the Sellers pursuant to a stock split, stock dividend,
reverse stock split, subdivision, combination, reclassification or similar
change in the capital structure of Parent (each an “Adjustment”) affecting
Parent Shares (together with the Parent Shares, “Securities”), or enter into any
agreement or any transaction that has the effect of transferring, in whole or in
part, directly or indirectly, the economic consequence of ownership of the
Securities, whether any such agreement or transaction is to be settled by
delivery of the Securities; provided, however, that Sellers may pledge their
rights in the Parent Shares in accordance with the Indenture.  Following the
Initial Period, the restrictions on Transfer provided for in this Section 7.8
shall lapse with respect to 25% of the number of Parent Shares owned by the
Sellers in the aggregate (taking into account and proportionally adjusting for
any Adjustments occurring during such period) and the Sellers may Transfer such
Parent Shares, in open market transactions without restriction.  On the first
day of each of the first three consecutive three month periods following the
first anniversary of the Closing Date, the restrictions on Transfer provided for
in this Section 7.8 shall lapse with respect to 25% of the aggregate number of
Parent Shares paid to the Sellers at Closing, (taking into account and
proportionally adjusting for any Adjustments occurring during such period) and
the Sellers may Transfer such Parent Shares, in open market transactions without
restriction.

7.9  Registration.  The Parent Shares shall have registration rights in
accordance with the terms of that certain Registration Rights Agreement, dated
as of the Closing, in form and substance to be mutually agreed by the parties
thereto (the “Registration Rights Agreement”), pursuant to which, among other
things, Parent shall agree to use its commercially reasonable efforts to (a)
file a registration statement on Form S-3, if eligible, or other appropriate
form (the “Registration Statement”) covering the Parent Shares issued pursuant
to this Agreement, with the SEC and (b) cause such Registration Statement to
become effective each within 180 days following the Closing Date.

7.10     Agreement to Vote.  At all times prior to a Transfer (as defined above)
of Parent Shares, at every meeting of the stockholders of the Company called
with respect to any of the following, and at every adjournment thereof, and on
every action or approval by written consent of the stockholders of Parent, the
Sellers shall appear at such meeting (in person or by proxy) and shall vote or
consent the Parent Shares (i) in favor of adoption of each proposal recommended
by the Board of Directors of Parent for adoption by the stockholders and
(ii) against any proposal for which the Board of Directors of Parent does not
support.  Prior to the termination of this Agreement, each Seller covenants and
agrees not to enter into any agreement or understanding with any person to vote
or give instructions in any manner inconsistent with the terms of this
Agreement.  Each Seller agrees to enter into a voting

40


--------------------------------------------------------------------------------


agreement at the Closing on terms reasonably acceptable to Buyer (the “Voting
Agreement”) that appoints a designee of Buyer its proxies and attorneys-in-fact,
with full power of substitution and resubstitution, to vote or act by written
consent with respect to the Parent Shares held by the Seller.

7.11         Access to Records.  For two (2) years after the Closing, each party
will permit the other parties and their Affiliates reasonable access on not less
than five (5) business days prior written notice, during normal business hours,
at the sole cost and expense of the requesting party and in a manner that will
not unreasonably interfere with the normal operations of the providing party, to
and the right to make copies of the books and records of such party relating to
either Seller and/or the Purchased Assets existing prior to Closing and in such
providing party’s possession or control; provided, however, that the requesting
party shall only use such information (a) to protect or enforce its rights or
perform its obligations under this Agreement and any agreements entered into
among the parties in connection herewith or (b) in connection with tax or other
regulatory filings, litigation or financial reporting.  In addition, the
providing party will make available to the requesting party or its Affiliate,
upon reasonable request and to the extent still employed by the providing party,
personnel who are familiar with any such matter requested.

7.12         Product Formulation Royalties.  From and after the Closing Date,
MFFB or its Affiliates, as applicable, shall notify Buyer within five (5) days
of its receipt of any Product Formulation Royalties that are to be paid to the
Buyer hereunder, which notice shall include sufficient detail setting forth the
calculation of such amounts.  Within fifteen (15) days of the collection or
receipt by MFFB or its Affiliates, as applicable, of any Product Formulation
Royalties, MFFB or its Affiliates shall pay to, or as directed by, Buyer such
amounts owing Buyer in immediately available funds by wire transfer.  All
payments pursuant to this Section 7.12 shall be made in accordance with the
allocation schedule for the applicable Vendor Agreements attached hereto as
Schedule 7.12 (the “Vendor Allocation Schedule”).  Notwithstanding the
foregoing, MFFB shall use, and shall cause its Affiliates to use, good faith
efforts to have the counterparty to each Vendor Agreement pay Buyer the Product
Formulation Royalties directly, based upon the Vendor Allocation Schedule.  In
addition, MFFB shall use its good faith efforts, or cause its Affiliates to use
good faith efforts, to assist Buyer transitioning any services received pursuant
to a Vendor Agreement to Buyer as Buyer may request.

7.13         Lease Obligations.


(A)  GENERAL.  EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 7.13, MFFB AND ITS
AFFILIATES SHALL RETAIN ALL LIABILITY FOR THOSE PRETZEL TIME AND PRETZELMAKER
LOCATIONS SET FORTH ON SCHEDULE 7.13(A) FOR WHICH MFFB OR ONE OF ITS AFFILIATES
IS EITHER THE TENANT UNDER THE LEASE OR GUARANTEES THE OBLIGATIONS UNDER THE
LEASE (COLLECTIVELY, “LEASE LOCATIONS”).  IF BUYER TERMINATES THE FRANCHISE
AGREEMENT FOR ANY FRANCHISEE IN A LEASE LOCATION, BUYER SHALL USE ITS GOOD FAITH
EFFORTS TO PROVIDE MFFB AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF SUCH
TERMINATION.   IF MFFB, OR ANY OF ITS SUCCESSORS AND ASSIGNS OF ANY MFFB OTHER
FRANCHISE BRAND, TERMINATES ANY MFFB OTHER FRANCHISE BRAND AT A LEASE LOCATION,
MFFB SHALL USE ITS GOOD FAITH EFFORTS TO PROVIDE BUYER AT LEAST THIRTY (30) DAYS
PRIOR WRITTEN NOTICE OF SUCH TERMINATION.

41


--------------------------------------------------------------------------------



(B)  NOTWITHSTANDING ANYTHING SET FORTH HEREIN TO THE CONTRARY, IF ANY FRANCHISE
AGREEMENT IN RESPECT OF ANY LEASE LOCATION IS TERMINATED BY BUYER, WITH OR
WITHOUT CAUSE, OR IS TERMINATED BY THE FRANCHISEE OF SUCH LEASE LOCATION, BUYER
AND MFFB SHALL EACH USE THEIR REASONABLE BEST EFFORTS TO (I) WITHIN THE FIRST
NINETY (90) DAYS FOLLOWING THE EFFECTIVE DATE OF SUCH TERMINATION, LOCATE
ANOTHER PERSON TO OPERATE THE FRANCHISE AT SUCH LEASE LOCATION, (II) BETWEEN
NINETY-ONE (91) AND ONE HUNDRED EIGHTY (180) DAYS FOLLOWING THE EFFECTIVE DATE
OF SUCH TERMINATION, FIND A SUITABLE FRANCHISEE FROM ANY BRAND UNDER WHICH
EITHER BUYER OR MFFB, OR EITHER OF THEIR AFFILIATES, CONDUCTS A FRANCHISE
BUSINESS, TO OPERATE A FRANCHISE AT SUCH LEASE LOCATION, AND (III) FROM ONE
HUNDRED EIGHTY-ONE (181) DAYS FOLLOWING THE EFFECTIVE DATE OF SUCH TERMINATION,
EITHER FIND ANY PERSON TO OPERATE ANY BUSINESS AT SUCH LEASE LOCATION OR
NEGOTIATE A SETTLEMENT, REASONABLY ACCEPTABLE TO EACH PARTY, WITH THE LANDLORD
TERMINATING THE LEASE FOR SUCH LEASE LOCATION.


(C)  FOR PURPOSES OF THIS SECTION 7.13, “CAUSE” SHALL MEAN A TERMINATION OF A
FRANCHISE AGREEMENT BY BUYER DUE TO A BREACH OF THE FRANCHISE AGREEMENT BY THE
FRANCHISEE, WHICH BREACH IS NOT CURED, OR CAPABLE OF BEING CURED, IN THE TIME
PERMITTED UNDER THE APPLICABLE FRANCHISE AGREEMENT OR A TERMINATION OF THE
FRANCHISE AGREEMENT DUE TO NEGLIGENCE BY THE FRANCHISEE.


(D)  BUYER TERMINATIONS.  FROM THE CLOSING DATE UNTIL, AND INCLUDING, AUGUST 7,
2008, IF BUYER TERMINATES A FRANCHISE AGREEMENT IN RESPECT OF A LEASE LOCATION
(I) WITHOUT CAUSE, BUYER WILL BE RESPONSIBLE FOR ONE HUNDRED PERCENT (100%) OF
THE LIABILITY ASSOCIATED WITH SUCH LEASE LOCATION FOLLOWING SUCH TERMINATION,
(II) WITH CAUSE, MFFB SHALL BE RESPONSIBLE FOR ONE HUNDRED PERCENT (100%) OF THE
LIABILITY ASSOCIATED WITH SUCH LEASE LOCATION.  FROM AND AFTER AUGUST 8, 2008,
IF BUYER TERMINATES A FRANCHISE AGREEMENT IN RESPECT OF A LEASE LOCATION (I)
WITHOUT CAUSE, BUYER WILL BE RESPONSIBLE FOR ONE HUNDRED PERCENT (100%) OF THE
LIABILITY ASSOCIATED WITH SUCH LEASE LOCATION FOLLOWING SUCH TERMINATION, (II)
WITH CAUSE, BUYER AND MFFB SHALL EACH BE RESPONSIBLE FOR FIFTY PERCENT (50%) OF
THE LIABILITIES ASSOCIATED WITH SUCH LEASE LOCATION.


(E)  FRANCHISEE TERMINATIONS.  FROM THE CLOSING DATE UNTIL, AND INCLUDING,
AUGUST 7, 2008, IF A FRANCHISEE TERMINATES ITS FRANCHISE AGREEMENT IN RESPECT OF
A LEASE LOCATION, MFFB SHALL BE RESPONSIBLE FOR ONE HUNDRED PERCENT (100%) OF
THE LIABILITY ASSOCIATED WITH SUCH LEASE LOCATION.  FROM AND AFTER AUGUST 8,
2008, IF A FRANCHISEE TERMINATES ITS FRANCHISE AGREEMENT IN RESPECT OF A LEASE
LOCATION (OTHER THAN AS A RESULT OF MFFB TERMINATING SUCH FRANCHISEE’S RIGHT TO
OPERATE A MFFB OTHER FRANCHISE BRAND AT SUCH LEASE LOCATION), EACH OF BUYER AND
MFFB SHALL EACH BE RESPONSIBLE FOR FIFTY PERCENT (50%) OF THE LIABILITIES
ASSOCIATED WITH SUCH LEASE LOCATION.


(F)  MFFB TERMINATIONS.  FROM THE CLOSING DATE UNTIL, AND INCLUDING, AUGUST 7,
2008, IF MFFB TERMINATES A LEASE OR SUB-LEASE IN RESPECT OF A LEASE LOCATION FOR
ANY REASON, MFFB SHALL BE RESPONSIBLE FOR ONE HUNDRED PERCENT (100%) OF THE
LIABILITY ASSOCIATED WITH SUCH LEASE LOCATION.  FROM AND AFTER AUGUST 8, 2008,
IF MFFB TERMINATES A LEASE OR SUB-LEASE IN RESPECT OF A LEASE LOCATION (OTHER
THAN AS A RESULT OF MFFB TERMINATING SUCH FRANCHISEE’S RIGHT TO OPERATE A MFFB
OTHER FRANCHISE BRAND AT SUCH LEASE LOCATION) FOR A LEASE BREACH, EACH OF BUYER
AND MFFB SHALL EACH BE RESPONSIBLE FOR FIFTY PERCENT (50%) OF THE LIABILITIES
ASSOCIATED WITH SUCH LEASE LOCATION; PROVIDED, HOWEVER, THAT MFFB PROVIDES BUYER
AT LEAST THIRTY (30)

42


--------------------------------------------------------------------------------



DAYS PRIOR WRITTEN NOTICE OF ITS INTENT TO TERMINATE SUCH LEASE OR SUB-LEASE. 
FOR PURPOSES OF THIS SECTION 7.13(F), “LEASE BREACH” SHALL MEAN A BREACH BY A
FRANCHISEE OF  A LEASE OR SUB-LEASE IN RESPECT OF A LEASE LOCATION, WHICH BREACH
IS NOT CURED, OR CAPABLE OF BEING CURED, IN THE TIME PERMITTED UNDER THE
APPLICABLE LEASE OR SUB-LEASE.

7.14         Business Plan.  Buyer and the Sellers will cooperate in good faith
to develop a plan to address co-branding of the Pretzel Time and Pretzelmaker
franchise systems (the “Business Plan”) within five (5) Business Days of the
Closing.  The Buyer and Sellers will cooperate in good to fully implement the
Business Plan, including executing additional documents or taking any other
actions contemplated by, or reasonably necessary to implement, the Business
Plan.  Each Seller shall provide Buyer with all records and information
reasonably necessary and appropriate to carry out this Section 7.14.

7.15         Change of Name.  Within ten (10) days of the Closing Date, (a)
Pretzel Time shall amend its Organizational Documents and take all other actions
necessary to change its name to a name that does not include the words “Pretzel
Time” or anything similar to “Pretzel Time,” (b) Pretzelmaker shall amend its
Organizational Documents and take all other actions necessary to change its name
to a name that does not include the words “Pretzelmaker” or anything similar to
“Pretzelmaker,” (c) each Seller shall take all actions requested by Buyer to
allow Buyer to change or incorporate “Pretzel Time” or “Pretzelmaker” into
Buyer’s name (or the names of any of its Affiliates), and (d) MFFB shall cause
each of its Affiliates to amend their Organizational Documents, if necessary,
and take all other actions necessary to change their names, if applicable, to
names that do not include the words “Pretzel Time,” “Pretzelmaker,” or anything
similar to “Pretzel Time” or “Pretzelmaker.”

7.16         Intellectual Property.  The Sellers agrees to use commercially
reasonably efforts to take, or cause to be taken all actions as Buyer may
reasonably request or as may be otherwise necessary to assist with the
registration and transfer of all foreign trademarks set forth on Schedule 7.16.

7.17         Franchise Business


(A)  BUYER SHALL, WITH SELLERS’ COOPERATION, (I) REVISE THE DOMESTIC UFOC TO
INCLUDE INFORMATION REQUIRED UNDER THE UFOC GUIDELINES CONCERNING BUYER, PARENT
AND ANY CHANGES IN THE DOMESTIC FRANCHISE PROGRAM BUYER INTENDS TO MAKE AND (II)
PREPARE AND FILE THE INITIAL REGISTRATION OF BUYER’S DOMESTIC UFOC WITH
APPROPRIATE STATE FRANCHISE ADMINISTRATORS.


(B)  BUYER SHALL, WITH SELLERS’ COOPERATION, AMEND ANY DISCLOSURE DOCUMENT
RELATING TO ANY INTERNATIONAL FRANCHISE TRANSACTION PENDING AS OF THE CLOSING
DATE TO INCLUDE REQUIRED INFORMATION ABOUT BUYER, PARENT AND ANY CHANGES BUYER
INTENDS TO MAKE IN THE DOCUMENTATION FOR INTERNATIONAL FRANCHISES.


(C)  SELLER SHALL COOPERATE WITH BUYER TO MINIMIZE THE POSSIBILITY THAT ANY
PROSPECTIVE FRANCHISEE WILL DECIDE NOT TO CONSUMMATE A PENDING DOMESTIC OR
INTERNATIONAL TRANSACTION ON ACCOUNT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

43


--------------------------------------------------------------------------------



ARTICLE VIII


CONDITIONS PRECEDENT TO PARENT’S AND BUYER’S OBLIGATION TO CLOSE.

Buyer’s obligation to purchase the Assets and Parent’s and Buyer’s obligation to
take the other actions required to be taken by either Parent or Buyer at the
Closing is subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived by Buyer or Parent, as
appropriate, in whole or in part):

8.1           Truth of Representations and Warranties.  The representations and
warranties of the Sellers contained in this Agreement that are qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, as of the date of this Agreement and on
and as of the Closing Date, except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case such representation
and warranty qualified as to materiality shall be true and correct, and such
representation and warranty not so qualified shall be true and correct in all
material respects, as of such earlier date.

8.2           Performance of Agreements.  Each of the covenants and agreements
of the Sellers to be performed or complied with by them at or prior to the
Closing Date pursuant to the terms hereof, shall have been performed or complied
with in all material respects.

8.3           Certificate.  Each Seller shall have delivered (and caused to be
delivered) to the Buyer a certificate, dated the Closing Date and executed by or
on behalf of such Seller, certifying as to the satisfaction of the conditions
set forth in Sections 8.1 and 8.2 of this Agreement.

8.4           No Injunction.  No court or other Government Authority shall have
issued an Order, which shall then be in effect, restraining or prohibiting the
completion of the transactions contemplated hereby.

8.5           Governmental and Other Approvals.  All of the Government
Authorizations and third-party consents and approvals set forth on Schedule 8.5
shall have been received and shall be in full force and effect.  The Buyer shall
have received copies of releases of all Encumbrances (other than Permitted
Encumbrances) against any asset, property or right of the Purchased Assets.

8.6   Indenture Lien Release.  The Sellers shall have delivered to the Buyer
evidence satisfactory to the Buyer in its sole discretion that the Trustee (as
defined in the Indenture) has taken all action and delivered all documents
necessary to obtain a full and unconditional release of the Purchased Assets
from the security interests created by the Indenture, Notes and Collateral
Agreements (as such terms are defined in the Indenture).

8.7           Transition Services.  The Sellers shall have entered into a
transition services agreement, substantially in the form of Exhibit B.

8.8           Escrow Agreement.  The Sellers and the Escrow Agent shall have
entered into the Escrow Agreement, and such agreement shall be in full force and
effect.

44


--------------------------------------------------------------------------------


8.9           Registration Rights Agreement.  Each Seller shall have entered
into the Registration Rights Agreement, and such agreement shall be in full
force and effect.

8.10         Voting Agreement.  Each Seller shall have entered into the Voting
Agreement, and such agreement shall be in full force and effect.

8.11         Closing Deliverables.  In addition to any other documents to be
delivered or actions to be taken under other provisions of this Agreement, at
the Closing, the Sellers shall deliver to Buyer:

(I)            ONE OR MORE EXECUTED BILLS OF SALE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO BUYER TRANSFERRING TO BUYER ALL TANGIBLE PERSONAL
PROPERTY.

(II)           ONE OR MORE EXECUTED ASSIGNMENT AND ASSUMPTION AGREEMENT(S) IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BUYER ASSIGNING TO BUYER THE
ASSUMED CONTRACTS TO BE ASSIGNED HEREUNDER.

(III)          CERTIFIED COPIES OF THE RESOLUTIONS OF THE SELLERS AUTHORIZING
THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT BY THE SELLERS AND
THE CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR HEREIN.

(IV)          AN EXECUTED ASSIGNMENT AND ASSUMPTION OF THE INTELLECTUAL
PROPERTY, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO BUYER.

(V)           A NON-FOREIGN AFFIDAVIT DATED AS OF THE CLOSING DATE, SWORN UNDER
PENALTY OF PERJURY AND IN THE FORM REQUIRED UNDER TREASURY REGULATIONS ISSUED
PURSUANT TO CODE §1445 STATING THAT THE SELLERS IS NOT A FOREIGN PERSON AS
DEFINED IN CODE §1445.


ARTICLE IX


CONDITIONS PRECEDENT TO THE SELLERS’ OBLIGATION TO CLOSE

All obligations of the Sellers under this Agreement are subject to the
fulfillment of each of the following conditions, any or all of which may be
waived in whole or in part by the Sellers, in their sole discretion:

9.1           Truth of Representations and Warranties.  The representations and
warranties of Parent and Buyer contained in this Agreement that are qualified as
to materiality shall be true and correct, and those not so qualified shall be
true and correct in all material respects, as of the date of this Agreement and
on and as of the Closing Date, except to the extent that any such representation
or warranty expressly relates to an earlier date, in which case such
representation or warranty that is qualified as to materiality shall be true and
correct, and such representation and warranty not so qualified shall be true and
correct in all material respects, as of such earlier date.

9.2           Performance of Agreements.  Each of the covenants and agreements
of Parent and Buyer to be performed or complied with by Parent or Buyer at or
prior to the Closing Date pursuant to the terms hereof, shall have been duly
performed or complied with by each of Parent and Buyer in all material respects.

45


--------------------------------------------------------------------------------


9.3           Certificate.  Parent and Buyer have delivered to the Sellers a
certificate, dated the Closing Date and executed by a duly authorized officer on
behalf of Parent and Buyer, certifying as to the satisfaction of the conditions
set forth in Sections 9.1 and 9.2 of this Agreement.

9.4           No Injunction.  No court or other Government Authority shall have
issued an Order, which shall then be in effect, restraining or prohibiting the
completion of the transactions contemplated hereby.

9.5           Governmental and Other Approvals.  All Government Authorizations
and third-party consents and approvals set forth on Schedule 8.5 shall have been
received and shall be in full force and effect.

9.6           Escrow Agreement.  Buyer, Parent and the Escrow Agent shall have
entered into the Escrow Agreement, and such agreement shall be in full force and
effect.

9.7           Registration Rights Agreement.  Parent shall have entered into the
Registration Rights Agreement, and such agreement shall be in full force and
effect.

9.8           Closing Deliverables.  In addition to any other documents to be
delivered or actions to be taken under other provisions of this Agreement, at
Closing, Parent or Buyer, as applicable, shall deliver to the Sellers the
following (“Buyer’s Closing Documents”):


(A)  THE INITIAL PURCHASE PRICE AS PROVIDED IN SECTIONS 3.2 AND 3.3.


(B)  ONE OR MORE ASSIGNMENT AND ASSUMPTION AGREEMENT(S) ASSUMING THE ASSUMED
LIABILITIES EXECUTED BY BUYER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE SELLERS.


(C)  A CERTIFIED COPY OF THE RESOLUTIONS OF PARENT AND BUYER AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION OF
THE TRANSACTIONS PROVIDED FOR HEREIN.


ARTICLE X


TERMINATION

10.1         Right to Terminate.  This Agreement and the transactions
contemplated hereby may be terminated at any time prior to the Closing:


(A)  BY THE MUTUAL WRITTEN CONSENT OF BUYER AND THE SELLERS;


(B)  BY EITHER BUYER OR THE SELLERS IF THE CLOSING SHALL NOT HAVE OCCURRED BY
AUGUST 31, 2007 (THE “TERMINATION DATE”);


(C)  BY EITHER PARENT OR THE SELLERS IF A COURT OF COMPETENT JURISDICTION OR
OTHER GOVERNMENT AUTHORITY SHALL HAVE ISSUED A NONAPPEALABLE FINAL ORDER, DECREE
OR RULING OR TAKEN ANY OTHER ACTION, IN EACH CASE HAVING THE EFFECT OF
PERMANENTLY RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT IF THE PARTY RELYING ON SUCH

46


--------------------------------------------------------------------------------



ORDER, DECREE OR RULING OR OTHER ACTION HAS NOT COMPLIED WITH ITS OBLIGATIONS
UNDER THIS AGREEMENT;


(D)  BY THE SELLERS, IF THERE HAS BEEN A BREACH OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT ON THE PART OF PARENT OR BUYER SET FORTH IN THIS AGREEMENT
THAT CAUSES THE CONDITIONS SET FORTH IN ARTICLE IX TO BECOME INCAPABLE OF
FULFILLMENT BY THE TERMINATION DATE, UNLESS WAIVED BY THE SELLERS;


(E)  BY PARENT OR BUYER, IF THERE HAS BEEN A BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT ON THE PART OF THE SELLERS SET FORTH IN THIS
AGREEMENT THAT CAUSES THE CONDITIONS SET FORTH IN ARTICLE VIII TO BECOME
INCAPABLE OF FULFILLMENT BY THE TERMINATION DATE, UNLESS WAIVED BY BUYER OR
PARENT; PROVIDED, HOWEVER, THAT THE PARTY EXERCISING ITS RIGHT TO SO TERMINATE
THIS AGREEMENT PURSUANT TO SECTION 10.1(B), 10.1(D) OR 10.1(E) SHALL NOT HAVE A
RIGHT TO TERMINATE IF, AT THE TIME OF SUCH TERMINATION, THERE EXISTS A BREACH OF
ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED IN
THIS AGREEMENT THAT RESULTS IN THE CLOSING CONDITIONS SET FORTH IN ARTICLE VIII
OR IX, AS APPLICABLE, NOT BEING SATISFIED.

10.2         Effect of Termination.  In the event of the termination of this
Agreement as provided in this Article X, this Agreement shall become null and
void and of no further force or effect, and there shall be no liability or
obligation hereunder on the part of the Sellers, the Parent or Buyer, or any of
their respective directors, officers, employees, members, partners, Affiliates,
agents, representatives, heirs, administrators, executors, successors or
assigns, except (i) the provisions of this Agreement relating to the
Confidentiality Agreement and (ii) the obligations of the parties to this
Agreement under Article XI hereof and this Section 10.2 shall survive any such
termination.  Notwithstanding the foregoing, nothing herein shall relieve any
party from liability for any breach of any of its covenants or agreements or
breach of its representations or warranties contained in this Agreement prior to
termination of this Agreement.


ARTICLE XI


INDEMNIFICATION; REMEDIES

11.1         Survival.  All representations and warranties made by the Sellers,
MFFB, Parent or Buyer, herein, or in any certificate, schedule or exhibit
delivered pursuant hereto, shall survive the Closing and continue in full force
and effect until the 9-month anniversary of the Closing Date (the “Survival
Date”), other than in the case of fraud and except as to any matters with
respect to which a bona fide written claim shall have been made or action at law
or in equity shall have been commenced before such date, in which event survival
shall continue (but only with respect to, and to the extent of, such claim or
action); provided, however, that the representations and warranties (i) in
Section 4.10 shall survive and remain in full force and effect until 30 days
after the expiration of the applicable statute of limitations for the assessment
of Taxes (including all periods of extension, whether automatic or permissive)
and (ii) in Sections 4.1, 4.2, 4.6, 4.7, 4.21, 5.1, 5.5 and 5.6 (the “Core
Representations”) shall survive and remain in full force and effect
indefinitely. Each covenant and agreement of the Sellers and Buyer contained in
this Agreement, which by its terms is required to be performed after the Closing
Date, shall survive the Closing and remain in full force and effect until such
covenant or agreement is performed.

47


--------------------------------------------------------------------------------


11.2         Indemnification by the Sellers and MFFB.  Subject to the
limitations set forth in this Article XI, the Sellers, severally but not
jointly, and MFFB jointly and severally with each Seller, shall indemnify,
defend and hold harmless Buyer and Parent and their managers, members, officers,
directors, agents, attorneys and employees, (hereinafter “Buyer Indemnified
Parties”) from and against any and all Damages incurred or sustained by Buyer
Indemnified Parties as a result of:


(A)  THE BREACH OF ANY REPRESENTATION OR WARRANTY OF THE SELLERS OR MFFB, AS THE
CASE MAY BE, CONTAINED IN THIS AGREEMENT OR IN ANY CERTIFICATE OR OTHER
INSTRUMENT FURNISHED TO BUYER OR PARENT BY EITHER SELLER PURSUANT TO THIS
AGREEMENT;


(B)  THE BREACH OF, DEFAULT UNDER OR NONFULFILLMENT OF ANY COVENANT, OBLIGATION
OR AGREEMENT OF EITHER SELLER OR MFFB, AS THE CASE MAY BE, UNDER THIS AGREEMENT
OR THE AGREEMENTS AND INSTRUMENTS CONTEMPLATED HEREIN;


(C)  THE EXCLUDED ASSETS;


(D)  ANY LIABILITY THAT IS BASED UPON THE OCCURRENCE OF EVENTS, OR ACTIONS TAKEN
BY EITHER SELLER, PRIOR TO THE CLOSING DATE AND IS NOT AN ASSUMED LIABILITY,
INCLUDING THE EXCLUDED LIABILITIES; OR


(E)  ANY LITIGATION, PROCEEDING OR CLAIM BY ANY PERSON RELATING TO THE
BUSINESSES AS CONDUCTED PRIOR TO CLOSING WHETHER OR NOT SUCH LITIGATION,
PROCEEDING OR CLAIM IS SET FORTH ON SCHEDULE 4.13(A) OR SCHEDULE 4.13(B);


(F)  ANY LIABILITIES OR OBLIGATIONS THAT ARISE WITHIN FIFTEEN (15) MONTHS OF THE
CLOSING DATE WITH RESPECT TO THE DEVELOPING AGENT AGREEMENTS TO THE EXTENT SUCH
LIABILITY OR OBLIGATION IS NOT OTHERWISE REIMBURSED IN ACCORDANCE WITH ARTICLE
VI; OR


(G)  ANY AND ALL ACTIONS, SUITS, OR PROCEEDINGS, INCIDENT TO ANY OF THE
FOREGOING.

11.3         Indemnification by Buyer.  Subject to the limitations set forth in
this Article XI, Buyer and Parent will each indemnify, defend and hold harmless
the Sellers and their respective stockholders, managers, officers, directors,
agents, attorneys and employees (hereinafter “Seller Indemnified Parties” and,
together with the Buyer Indemnified Parties, the “Indemnified Party”) from and
against any and all Damages incurred or sustained by the Sellers Indemnified
Parties as a result of:


(A)  THE BREACH OF ANY REPRESENTATION OR WARRANTY OF BUYER OR PARENT CONTAINED
UNDER THIS AGREEMENT OR ANY CERTIFICATE OR OTHER INSTRUMENT FURNISHED BY BUYER
OR PARENT TO SELLER PURSUANT TO THIS AGREEMENT;


(B)  THE BREACH OF, DEFAULT UNDER OF NONFULFILLMENT OF ANY COVENANT, OBLIGATION
OR AGREEMENT BY BUYER OR PARENT UNDER THIS AGREEMENT OR IN THE AGREEMENTS AND
INSTRUMENTS CONTEMPLATED HEREIN;


(C)  THE OPERATION OF THE BUSINESSES AND THE OWNERSHIP OF THE PURCHASED ASSETS
BY BUYER FOLLOWING THE CLOSING;

48


--------------------------------------------------------------------------------



(D)  ANY ASSUMED LIABILITY; AND


(E)  ANY AND ALL ACTIONS, SUITS, OR PROCEEDINGS INCIDENT TO ANY OF THE
FOREGOING..

11.4         Limitation on Liability.


(A)  NONE OF THE SELLERS, MFFB OR PARENT NOR BUYER SHALL HAVE ANY LIABILITY FOR
DAMAGES UNDER, RESPECTIVELY, SECTION 11.2 (OTHER THAN SECTION 11.2(F)) OR
SECTION 11.3, AND NEITHER THE SELLER INDEMNIFIED PARTIES NOR THE BUYER
INDEMNIFIED PARTIES SHALL HAVE THE RIGHT TO SEEK INDEMNIFICATION UNDER,
RESPECTIVELY, SECTION 11.2 (OTHER THAN SECTION 11.2(F) OR SECTION 11.3 UNTIL THE
AGGREGATE AMOUNT OF THE DAMAGES INCURRED BY SUCH INDEMNIFIED PARTY EXCEEDS
$200,000 (THE “MINIMUM LOSS”), PROVIDED THAT THE MINIMUM LOSS SHALL NOT APPLY TO
ANY DAMAGES (AND THERE SHALL BE FIRST-DOLLAR LIABILITY) RESULTING FROM ANY
BREACH OR MISREPRESENTATION OF ANY CORE REPRESENTATIONS AND SECTION 4.10.  AFTER
THE MINIMUM LOSS IS EXCEEDED, THE INDEMNIFIED PARTY SHALL BE ENTITLED TO
INDEMNIFICATION FOR THE ENTIRE AMOUNT OF ITS DAMAGES IN EXCESS OF THE MINIMUM
LOSS, SUBJECT TO THE LIMITATIONS ON RECOVERY AND RECOURSE SET FORTH IN THIS
ARTICLE XI.


(B)  THE AGGREGATE LIABILITY OF THE SELLERS AND MFFB ON THE ONE HAND,  AND BUYER
AND PARENT, ON THE OTHER, FOR ALL DAMAGES UNDER SECTION 11.2 OR SECTION 11.3 OR
PAYMENTS UNDER ARTICLE VI, AS APPLICABLE, SHALL NOT EXCEED THE FINAL PURCHASE
PRICE (THE “CAP”).  THE LIMITATIONS SET FORTH IN THIS SECTION 11.4 OR ELSEWHERE
IN THIS ARTICLE XI SHALL NOT APPLY TO ANY BREACH OF A CORE REPRESENTATION OR IN
THE CASE OF FRAUD.


(C)  IN DETERMINING THE AMOUNT OF DAMAGES IN RESPECT OF A CLAIM UNDER THIS
ARTICLE XI, THERE SHALL BE DEDUCTED AN AMOUNT EQUAL TO THE AMOUNT OF ANY
THIRD-PARTY INSURANCE PROCEEDS ACTUALLY RECEIVED BY THE INDEMNIFIED PARTY MAKING
SUCH CLAIM WITH RESPECT TO SUCH DAMAGES, LESS THE COST OF ANY INCREASE IN
INSURANCE PREMIUMS OVER THE PROJECTED PERIOD OF SUCH INCREASE AS A RESULT OF
MAKING A CLAIM FOR SUCH DAMAGES, PROVIDED THAT THERE SHALL BE NO OBLIGATION TO
MAKE A CLAIM, AND NO OFFSET AGAINST DAMAGES SHALL BE MADE IF A PARTY REASONABLY
BELIEVES THAT MAKING A CLAIM FOR SUCH DAMAGES IS REASONABLY LIKELY TO RESULT IN
A NON-RENEWAL OF THE INSURANCE POLICY.

11.5         Other Indemnification Provisions.


(A)  TO THE EXTENT THAT ANY REPRESENTATIONS AND WARRANTIES OF THE SELLERS,
PARENT OR BUYER, AS APPLICABLE, HAVE BEEN BREACHED, THEREBY ENTITLING THE
NON-BREACHING PARTY TO INDEMNIFICATION PURSUANT TO SECTION 11.2 AND SECTION 11.3
HEREOF, IT IS EXPRESSLY AGREED AND ACKNOWLEDGED BY THE PARTIES THAT SOLELY FOR
PURPOSES OF CALCULATION OF DAMAGES IN CONNECTION WITH ANY RIGHT TO
INDEMNIFICATION, THE REPRESENTATIONS AND WARRANTIES OF EITHER OR THE SELLERS OR
PARENT AND BUYER, AS APPLICABLE, THAT HAVE BEEN BREACHED SHALL BE DEEMED NOT
QUALIFIED BY ANY REFERENCES THEREIN TO MATERIALITY GENERALLY, SELLERS’ KNOWLEDGE
OR TO WHETHER OR NOT ANY BREACH OR INACCURACY RESULTS IN A MATERIAL ADVERSE
EFFECT.


(B)  FOLLOWING THE CLOSING, THE PARTIES’ RIGHTS TO INDEMNIFICATION PURSUANT TO
THIS ARTICLE XI SHALL, EXCEPT FOR EQUITABLE RELIEF AND SPECIFIC PERFORMANCE OF
COVENANTS THAT SURVIVE CLOSING AND FOR CLAIMS UNDER SECTION 12.4 OF THIS
AGREEMENT, BE THE SOLE AND EXCLUSIVE REMEDY AVAILABLE TO THE PARTIES WITH
RESPECT TO ANY MATTER ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN FOR CLAIMS OF FRAUD.

49


--------------------------------------------------------------------------------


11.6         Procedure for Indemnification.  The procedure to be followed in
connection with any claim for indemnification by Buyer Indemnified Parties under
Section 11.2 or Seller Indemnified Parties under Section 11.3 or any claims by
one party against the other is set forth below:


(A)  NOTICE.  WHENEVER ANY INDEMNIFIED PARTY SHALL HAVE RECEIVED NOTICE THAT A
CLAIM HAS BEEN ASSERTED OR THREATENED AGAINST SUCH INDEMNIFIED PARTY, WHICH, IF
VALID, WOULD SUBJECT THE INDEMNIFYING PARTY (THE “INDEMNIFYING PARTY”) TO AN
INDEMNITY OBLIGATION UNDER THIS AGREEMENT, THE INDEMNIFIED PARTY SHALL PROMPTLY
NOTIFY THE INDEMNIFYING PARTY OF SUCH CLAIM; PROVIDED, HOWEVER, THAT FAILURE TO
SO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS
INDEMNIFICATION OBLIGATIONS HEREUNDER, EXCEPT TO THE EXTENT THE INDEMNIFYING
PARTY IS ACTUALLY PREJUDICED THEREBY.  ANY SUCH NOTICE MUST BE MADE TO THE
INDEMNIFYING PARTY NOT LATER THAN THE EXPIRATION OF THE APPLICABLE SURVIVAL
PERIOD SPECIFIED IN SECTION 11.1 ABOVE.


(B)  DEFENSE OF A THIRD PARTY CLAIM.  IF ANY THIRD PARTY SHALL NOTIFY ANY PARTY
WITH RESPECT TO ANY MATTER (A “THIRD PARTY CLAIM”) THAT MAY GIVE RISE TO A CLAIM
FOR INDEMNIFICATION AGAINST ANY OTHER PARTY UNDER THIS ARTICLE XI, THE
INDEMNIFYING PARTY WILL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ASSUME THE
DEFENSE OF THE THIRD PARTY CLAIM SO LONG AS (I) THE INDEMNIFYING PARTY PROVIDES
THE INDEMNIFIED PARTY WITH EVIDENCE REASONABLY ACCEPTABLE TO THE INDEMNIFIED
PARTY THAT THE INDEMNIFYING PARTY WILL HAVE THE FINANCIAL RESOURCES TO DEFEND
AGAINST THE THIRD PARTY CLAIM AND FULFILL ITS INDEMNIFICATION OBLIGATIONS
HEREUNDER, (II) USES COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY,
(III) THE INDEMNIFYING PARTY ACKNOWLEDGES ITS OBLIGATION TO INDEMNIFY THE
INDEMNIFIED PARTY HEREAFTER IN RESPECT OF SUCH MATTERS AND (IV) THE RELIEF
SOUGHT IS MONETARY DAMAGES.


(C)  AFTER NOTICE FROM THE INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS
ELECTION TO ASSUME THE DEFENSE OF THE THIRD PARTY CLAIM, THE INDEMNIFYING PARTY
SHALL NOT, AS LONG AS THE INDEMNIFYING PARTY DILIGENTLY CONDUCTS SUCH DEFENSE,
BE LIABLE TO THE INDEMNIFIED PARTY FOR ANY LEGAL OR OTHER EXPENSE SUBSEQUENTLY
INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF, OTHER
THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER, THAT IF COUNSEL
DEFENDING SUCH THIRD PARTY CLAIM SHALL ADVISE THE PARTIES OF A POTENTIAL
CONFLICT OF INTEREST ARISING FROM THE EXISTENCE OF ONE OR MORE LEGAL DEFENSES
AVAILABLE TO THE INDEMNIFIED PARTY WHICH ARE DIFFERENT FROM OR ADDITIONAL TO
THOSE AVAILABLE TO THE INDEMNIFYING PARTY OR ITS AFFILIATES, THEN THE
INDEMNIFIED PARTY MAY RETAIN SEPARATE COUNSEL TO DEFEND IT AND IN THAT EVENT THE
REASONABLE FEES AND EXPENSES OF SUCH SEPARATE COUNSEL SHALL BE PAID BY THE
INDEMNIFYING PARTY IF APPLICABLE UNDER THIS ARTICLE XI.  SUBJECT TO THE PROVISO
TO THE FOREGOING SENTENCE, IF THE INDEMNIFYING PARTY ASSUMES SUCH DEFENSE, THE
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN THE DEFENSE THEREOF AND
TO EMPLOY COUNSEL, AT ITS OWN EXPENSE, SEPARATE FROM THE COUNSEL EMPLOYED BY THE
INDEMNIFYING PARTY.  THE INDEMNIFYING PARTIES SHALL BE LIABLE FOR THE REASONABLE
FEES AND EXPENSES OF COUNSEL EMPLOYED BY THE INDEMNIFIED PARTY FOR ANY PERIOD
DURING WHICH THE INDEMNIFYING PARTY HAVE NOT ASSUMED THE DEFENSE THEREOF IF THEY
ULTIMATELY ARE FOUND TO BE LIABLE TO INDEMNIFY THE INDEMNIFIED PARTY.  IF THE
INDEMNIFYING PARTY CHOOSE TO DEFEND OR PROSECUTE ANY THIRD PARTY CLAIM, ALL OF
THE PARTIES HERETO SHALL COOPERATE IN THE DEFENSE OR PROSECUTION THEREOF.

50


--------------------------------------------------------------------------------



(D)  IF AN INDEMNIFYING PARTY ASSUMES THE DEFENSE OF AN ACTION OR PROCEEDING,
THEN WITHOUT THE INDEMNIFIED PARTY’S WRITTEN CONSENT, THE INDEMNIFYING PARTY
SHALL NOT SETTLE OR COMPROMISE ANY THIRD PARTY CLAIM OR CONSENT TO THE ENTRY OF
ANY JUDGMENT WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE
DELIVERY BY THE CLAIMANT OR OTHER PLAINTIFF TO THE INDEMNIFIED PARTY OF A
WRITTEN RELEASE FROM ALL LIABILITY IN RESPECT OF SUCH THIRD PARTY CLAIM OR IF
SUCH SETTLEMENT SHALL INCLUDE INJUNCTIVE OR OTHER RELIEF THAT AFFECTS OR RELATES
TO THE RIGHT OR OBLIGATIONS OF SUCH INDEMNIFIED PARTY, OTHER THAN THE OBLIGATION
TO PAY MONETARY DAMAGES WHERE SUCH DAMAGES HAVE BEEN SATISFIED IN FULL BY THE
INDEMNIFYING PARTY OR THEIR RESPECTIVE AFFILIATES.

11.7         Non-Third Party Claims.  Within thirty (30) Business Days after a
party obtains knowledge that it has sustained any Damages not involving a Third
Party Claim or action which such party reasonably believes may give rise to a
claim for indemnification from another party hereunder, such Indemnified Party
shall deliver notice of such claim to the Indemnifying Party, together with a
brief description of the facts and data which support the claim for
indemnification (a “Claim Notice”); provided, however, that failure to so notify
the Indemnifying Party shall not relieve the Indemnifying Party of its
indemnification obligations hereunder, except to the extent that the
Indemnifying Party is actually prejudiced thereby.  Any Claim Notice must be
made to the Indemnifying Party not later than the expiration of the applicable
survival period specified in Section 11.1 above.  If the Indemnifying Party does
not deliver notice to the Indemnified Party within thirty (30) Business Days
following its receipt of a Claim Notice that the Indemnifying Party disputes its
liability to the Indemnified Party under this Article XI (an “Indemnification
Objection”) the Indemnifying Party will be deemed to have rejected such claim,
in which event the other party will be free to pursue such remedies as may be
available to them.

11.8         Indemnification Payments.  In the event any Buyer Indemnified Party
is entitled to indemnification pursuant to this Article XI for Damages described
in such Claim Notice, such Buyer Indemnified Party shall be entitled to obtain
such indemnification first out of the then remaining balance of the Escrow
Amount, and then, if the Escrow Amount is insufficient to satisfy such
indemnification claim, such Buyer Indemnified Party may seek indemnification
from the Sellers or MFFB for the unreimbursed portion of such claim. 
Notwithstanding the foregoing, in the event any Buyer Indemnified Party is
entitled to indemnification pursuant to this Article XI for Damages described in
such Claim Notice, the Sellers and MFFB shall satisfy their obligation to
indemnify for such Damages by payment by wire transfer of immediately available
funds to an account designated in writing by such Buyer Indemnified Party.


ARTICLE XII


MISCELLANEOUS

12.1         Public Disclosure or Communications.  Except to the extent required
by applicable Legal Requirements (including, without limitation, the UFOC
Guidelines, securities laws applicable to MFFB, and the rules of the Nasdaq
Global Market and securities laws applicable to Parent), none of the Parent,
Buyer, MFFB, Sellers or any of their Affiliates shall issue any press release or
public announcement of any kind concerning the transactions contemplated by this
Agreement without the prior written consent of the other parties; and, in the
event that any such public announcement, release or disclosure is required by
applicable Legal

51


--------------------------------------------------------------------------------


Requirements (including, without limitation, the rules of the Nasdaq Global
Market and securities laws), the disclosing party will provide the other
parties, to the extent practicable and permissible under the circumstances,
reasonable opportunity to comment on any such announcement, release or
disclosure prior to the making thereof. Each of the parties hereto acknowledges
that each of Parent and MFFB shall be required to file a Current Report on Form
8-K disclosing the transactions contemplated by this Agreement and attaching as
an exhibit thereto a copy of this Agreement.

12.2         Notices.  All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by telecopier (with written confirmation of receipt); provided that a copy
is mailed by registered mail, return receipt requested, or (c) received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

If to the Sellers or MFFB:

Mrs. Fields Famous Brands, LLC

2855 East Cottonwood Parkway, Suite 400

Salt Lake City, UT 84121

Attention:  Michael Ward, EVP and General Counsel

Facsimile:  (801) 736-5944

If to Buyer or Parent:

1330 Avenue of the Americas
34th Floor
New York, NY  10019
Attention:  David Meister, CFO

Facsimile: (212) 277-1160

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP
655 15th Street, N.W.
Washington, DC  20005
Attention:  Mark D. Director, Esq.
Facsimile: (202) 879-5200

12.3         Entire Agreement; Nonassignability; Parties in Interest.  This
Agreement and the certificates, exhibits, schedules, documents, instruments and
other agreements specifically referred to herein or therein or delivered
pursuant hereto or thereto:  (a) constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof, (b) are not intended to confer upon any
other Person, either explicitly or

52


--------------------------------------------------------------------------------


implicitly, any equitable or legal rights or remedies of any nature whatsoever
hereunder, and (c) shall not be assigned by operation of law or otherwise
without the written consent of the other party; provided, however, that Buyer
may, without the consent of the Sellers, (i) assign any or all of its rights and
interests hereunder to one or more of its Affiliates, (ii) designate one or more
of its Affiliates to perform its obligations hereunder, (iii) direct the
Sellers, at the Closing and on behalf of the Buyer, to transfer title to all or
some of the Purchased Assets directly to one of more of its Affiliates, and (iv)
assign its rights to indemnification under this Agreement upon a sale or
transfer of Buyer or all or substantially all of the assets of Buyer; provided,
however, that Buyer shall remain obligated to perform all its obligations under
this Agreement if not performed by such Affiliates.

12.4         Bulk Sales Law.  Buyer hereby waives compliance by the Sellers with
the provisions of any so-called bulk transfer laws of any jurisdiction in
connection with the sale of the Purchased Assets.  Notwithstanding any such
waiver, each of the Sellers, severally, and MFFB jointly and severally with each
Seller, agrees to indemnify Buyer against all liability, damage or expense which
Buyer may suffer due to the failure to so comply or to provide notice required
by any such law.

12.5         Expenses.  Except as otherwise specifically provided in this
Agreement, whether or not the transactions contemplated by this Agreement are
consummated, each party hereto shall bear its own costs, expenses and fees
incurred in connection with this Agreement and the other transactions
contemplated by this Agreement.

12.6         Waiver and Amendment.  Any representation, warranty, covenant, term
or condition of this Agreement which may legally be waived, may be waived, or
the time of performance thereof extended, at any time by the party hereto
entitled to the benefit thereof and any term, condition or covenant hereof may
be amended by the parties hereto at any time. Any such waiver, extension or
amendment shall be evidenced by an instrument in writing executed on behalf of
the appropriate party by a person who has been authorized by such party to
execute waivers, extensions or amendments on its behalf. No waiver by any party
hereto, whether express or implied, of its rights under any provision of this
Agreement shall constitute a waiver of such party’s rights under such provisions
at any other time or a waiver of such party’s rights under any other provision
of this Agreement. No failure by any party hereto to take any action against any
breach of this Agreement or default by another party shall constitute a waiver
of the former party’s right to enforce any provision of this Agreement or to
take action against such breach or default or any subsequent breach or default
by such other party.

12.7         Severability.  Any term or provision of this Agreement which is
invalid or unenforceable will be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining rights
of the person intended to be benefited by such provision or any other provisions
of this Agreement.

12.8         Remedies Cumulative.  Except as otherwise provided herein, any and
all remedies herein expressly conferred upon a party will be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by law or equity
upon such party, and the exercise by a party of any one remedy will not preclude
the exercise of any other remedy.

53


--------------------------------------------------------------------------------


12.9         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, and all of which taken
together shall constitute one instrument.  Any signature page delivered by a
facsimile machine, or in portable document format (“PDF”) file format shall be
binding to the same extent as an original signature page with regard to any
agreement subject to the terms hereof or any amendment thereto.

12.10       Governing Law; Jurisdiction.


(A)  THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, AND ALL MATTERS
RELATING HERETO, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


(B)  EACH OF THE PARTIES AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS ITSELF IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF THIS AGREEMENT.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN THE
PRECEDING SENTENCE.  EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED
IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF A COPY THEREOF TO THE ADDRESS
SET FORTH IN SECTION 12.2 HEREOF BELOW ITS NAME AND AGREES THAT SUCH SERVICE
UPON RECEIPT SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS OR NOTICE
THEREOF.  NOTHING IN THIS PARAGRAPH SHALL AFFECT OR ELIMINATE ANY RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.

12.11       Specific Performance.  The Sellers agree that the Purchased Assets
include unique property that cannot be readily obtained on the open market and
that Buyer will be irreparably injured if this Agreement is not specifically
enforced.  Therefore, Buyer shall have the right specifically to enforce the
Sellers’ performance under this Agreement, and the Sellers agree to waive the
defense in any such suit that Buyer has an adequate remedy at law and to
interpose no opposition, legal or otherwise, as to the propriety of specific
performance as a remedy.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE FOLLOWS]

54


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Asset Purchase Agreement as of the day and year first above written.

NEXCEN ASSET ACQUISITION, LLC

 

 

 

 

By: NexCen Brands, Inc., its Managing Member

 

 

 

 

By:

/s/ Robert W. D’Loren

 

Title:

Chief Executive Officer

 

 

 

NEXCEN BRANDS, INC.

 

 

 

 

By:

/s/ Robert W. D’Loren

 

Title:

Chief Executive Officer

 


--------------------------------------------------------------------------------


 

PRETZEL TIME FRANCHISING, LLC

 

 

 

 

By:

/s/ Michael Ward

 

 

Title:

Executive VP, CLO and Secretary

 

 

 

 

 

 

 

PRETZELMAKER FRANCHISING, LLC

 

 

 

 

By:

/s/ Michael Ward

 

 

Title:

Executive VP, CLO and Secretary

 


--------------------------------------------------------------------------------


 

 

 

 

MRS. FIELDS FAMOUS BRANDS, LLC

 

 

 

 

By:

/s/ Michael Ward

 

 

Title:

Executive VP, CLO and Secretary

 


--------------------------------------------------------------------------------


ANNEX A

ESTIMATE STATEMENT

[Attached]


--------------------------------------------------------------------------------


ANNEX B

PURCHASE PRICE ALLOCATION

Seller

 

Column I
Cash at Closing

 

Column II
Parent Shares at Closing

 

Column III
Indemnity Escrow
Amount

 

Column IV
Developing Agents
Escrow Amount

 

Pretzelmaker

 

$

8,143,905

 

235,416 shares

 

156,943 shares

 

0 shares

 

Pretzel Time

 

$

13,926,294

 

229,080 shares

 

243,422 shares

 

136,054 shares

 

 


--------------------------------------------------------------------------------